[mcfaexecutedcwcommunitie001.jpg]
Execution Version MASTER CREDIT FACILITY AGREEMENT BY AND BETWEEN THE BORROWERS
LISTED ON THE SUMMARY OF MASTER TERMS AND BERKADIA COMMERCIAL MORTGAGE, LLC
DATED AS OF May 30, 2019 Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie002.jpg]
TABLE OF CONTENTS Article 1 DEFINITIONS; SUMMARY OF TERMS
........................................................... 2 Section 1.01
Defined Terms
.....................................................................................
2 Section 1.02 Schedules, Exhibits, and Attachments Incorporated
............................ 2 Article 2 ADVANCES; COLLATERAL EVENTS
............................................................. 2 Section 2.01
Variable Advance and Fixed Advance
................................................ 2 (a) Variable
Advance.......................................................................................
2 (b) Fixed Advance
...........................................................................................
3 Section 2.02 Advances
..............................................................................................
3 (a) Request
.......................................................................................................
3 (b) Limitations on Executions
......................................................................... 3 (c)
Making Advances
......................................................................................
3 Section 2.03 Advance Terms and Payments on Advances
....................................... 5 (a) Debt Service Payments
.............................................................................. 5
(b) Capitalization of Accrued but Unpaid Interest
.......................................... 8 (c) Late Charges
..............................................................................................
8 (d) Default Rate
...............................................................................................
8 (e) Address for Payments
................................................................................
9 (f) Application of Payments
.......................................................................... 10
Section 2.04 Prepayment; Prepayment Lockout; Prepayment Premium ................
10 Section 2.05 Acceleration of Advances
.................................................................. 11 Section
2.06 Application of
Collateral....................................................................
11 Section 2.07 Casualty and Condemnation
.............................................................. 11 Section 2.08
No Effect on Payment Obligations
.................................................... 12 Section 2.09 Loss
Resulting from Prepayment
....................................................... 12 Section 2.10
Collateral Events
................................................................................
12 (a) Conversion from Variable Note to Fixed Note
........................................ 12 (b) Right to Obtain Releases of
Mortgaged Property .................................... 12 (c) Right to Add
Additional Mortgaged Properties as Collateral .................. 13 (d) Right to
Substitutions
...............................................................................
13 Master Credit Facility Agreement Form 6001.MCFA Page i Fannie Mae 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie003.jpg]
(e) Limitation on Collateral Events
............................................................... 13 (f)
[Intentionally Deleted.]
............................................................................ 13
(g) Elected Coverage and LTV Tests
........................................................... 13 Section 2.11
Termination of Master
Agreement..................................................... 13 (a) Request
.....................................................................................................
13 (b) Conditions Precedent
...............................................................................
14 (c) Closing
.....................................................................................................
14 Article 3 PERSONAL LIABILITY
....................................................................................
14 Section 3.01 Non-Recourse Liability; Exceptions
.................................................. 14 Section 3.02 Personal
Liability of Borrower ..........................................................
15 (a) Personal Liability Based on Lender’s Loss (Partial Recourse)
............... 15 (b) Full Personal Liability (Full
Recourse).................................................... 16 Section 3.03
Personal Liability for Indemnity Obligations
.................................... 17 Section 3.04 Lender’s Right to Forego
Rights Against Mortgaged Property ......... 17 Section 3.05 Borrower Agency
Provisions ............................................................. 18
Section 3.06 Joint and Several Obligation; Cross-Guaranty
.................................. 18 Section 3.07 Waivers With Respect to Other
Borrower Secured Obligation ......... 19 Section 3.08 No Impairment
...................................................................................
23 Section 3.09 Election of Remedies
......................................................................... 23
Section 3.10 Subordination of Other Obligations
................................................... 24 Section 3.11 Insolvency
and Liability of Other Borrower ...................................... 25
Section 3.12 Preferences, Fraudulent Conveyances, Etc
........................................ 25 Section 3.13 Maximum Liability of
Each Borrower .............................................. 26 Section 3.14
Liability Cumulative
.......................................................................... 26
Article 4 BORROWER STATUS
.......................................................................................
26 Section 4.01 Representations and Warranties
......................................................... 26 (a) Due
Organization and Qualification; Organizational Agreements .......... 27 (b)
Location
...................................................................................................
27 (c) Power and Authority
................................................................................
27 (d) Due Authorization
....................................................................................
28 (e) Valid and Binding Obligations
................................................................ 28 Master
Credit Facility Agreement Form 6001.MCFA Page ii Fannie Mae 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie004.jpg]
(f) Effect of Master Agreement on Financial Condition
............................... 28 (g) Economic Sanctions, Anti-Money
Laundering, and Anti- Corruption
................................................................................................
28 (h) Single Purpose Status
...............................................................................
29 (i) No Bankruptcies or Judgments
................................................................ 31 (j) No
Actions or Litigation
.......................................................................... 32
(k) Payment of Taxes, Assessments, and Other Charges
.............................. 32 (l) Not a Foreign Person
...............................................................................
32 (m) ERISA
......................................................................................................
32 (n) Default Under Other Obligations
............................................................. 33 (o) Prohibited
Person
.....................................................................................
33 (p) No Contravention; No Liens
.................................................................... 33 (q)
Lockbox Arrangement
............................................................................. 34
(r) No Reliance
..............................................................................................
34 (s) Investment Company Act
........................................................................ 34
Section 4.02 Covenants
...........................................................................................
35 (a) Maintenance of Existence; Organizational Documents
........................... 35 (b) Economic Sanctions, Anti-Money Laundering,
and Anti- Corruption
................................................................................................
35 (c) Payment of Taxes, Assessments, and Other Charges
.............................. 36 (d) Single Purpose Status
...............................................................................
36 (e) ERISA
......................................................................................................
38 (f) Notice of Litigation or Insolvency
........................................................... 39 (g) Payment of
Costs, Fees, and Expenses ....................................................
39 (h) Restrictions on
Distributions....................................................................
40 (i) Lockbox Arrangement
............................................................................. 40
(j) Confidentiality of Certain Information
.................................................... 40 Article 5 THE ADVANCES
...............................................................................................
41 Section 5.01 Representations and Warranties
......................................................... 41 (a) Receipt and
Review of Loan Documents................................................. 41 (b)
No Default
................................................................................................
41 (c) No Defenses
.............................................................................................
41 Master Credit Facility Agreement Form 6001.MCFA Page iii Fannie Mae 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie005.jpg]
(d) Loan Document Taxes
............................................................................. 41
Section 5.02 Covenants
...........................................................................................
41 (a) Ratification of Covenants; Estoppels; Certifications
............................... 41 (b) Further
Assurances...................................................................................
42 (c) Sale of
Advances......................................................................................
43 (d) Limitations on Further Acts of Borrower
................................................ 44 (e) Financing Statements;
Record Searches .................................................. 44 (f) Loan
Document Taxes
............................................................................. 44
(g) Date-Down Endorsements
....................................................................... 44
Section 5.03 Administrative Matters Regarding Advances
.................................... 45 (a) Determination of Allocable Facility
Amount and Valuations ................. 45 Article 6 PROPERTY USE, PRESERVATION,
AND MAINTENANCE........................ 46 Section 6.01 Representations and
Warranties ......................................................... 46 (a)
Compliance with Law; Permits and Licenses
.......................................... 46 (b) Property Characteristics
........................................................................... 47
(c) Property Ownership
.................................................................................
47 (d) Condition of the Mortgaged Property
...................................................... 47 (e) Personal Property
.....................................................................................
47 Section 6.02 Covenants
...........................................................................................
48 (a) Use of Property
........................................................................................
48 (b) Property Maintenance
..............................................................................
48 (c) Property Preservation
...............................................................................
50 (d) Property
Inspections.................................................................................
50 (e) Compliance with Laws
............................................................................ 51
(f) Alterations to any Mortgaged
Property.................................................... 52 (g) Flood Zone
Designation
........................................................................... 52
Section 6.03 Administration Matters Regarding the Property
................................ 53 (a) Property Management
..............................................................................
53 (b) Subordination of Fees to Affiliated Property Managers
.......................... 53 (c) Property Condition Assessment
............................................................... 53 Article 7
LEASES AND
RENTS........................................................................................
54 Master Credit Facility Agreement Form 6001.MCFA Page iv Fannie Mae 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie006.jpg]
Section 7.01 Representations and Warranties
......................................................... 54 (a) Prior
Assignment of Rents
....................................................................... 54 (b)
Prepaid Rents
...........................................................................................
54 Section 7.02 Covenants
...........................................................................................
54 (a) Leases
.......................................................................................................
54 (b) Commercial Leases
..................................................................................
55 (c) Payment of Rents
.....................................................................................
56 (d) Assignment of Rents
................................................................................
56 (e) Further Assignments of Leases and Rents
............................................... 56 (f) Options to Purchase by
Tenants ............................................................... 57
Section 7.03 Administration Regarding Leases and Rents
..................................... 57 (a) Material Commercial Lease
Requirements .............................................. 57 (b) Residential
Lease
Form............................................................................
57 Article 8 BOOKS AND RECORDS; FINANCIAL REPORTING
.................................... 57 Section 8.01 Representations and
Warranties ......................................................... 57 (a)
Financial
Information...............................................................................
58 (b) No Change in Facts or Circumstances
..................................................... 58 Section 8.02 Covenants
...........................................................................................
58 (a) Obligation to Maintain Accurate Books and Records; Access; Discussions
with Officers and Accountants ............................................ 58
(b) Items to Furnish to Lender
....................................................................... 59 (c)
Audited Financials
...................................................................................
62 (d) Delivery of Books and Records
............................................................... 63 Section 8.03
Administration Matters Regarding Books and Records and Financial Reporting
............................................................................ 63
(a) Lender’s Right to Obtain Audited Books and Records
........................... 63 (b) Credit Reports; Credit Score
.................................................................... 63 Article
9 INSURANCE
.......................................................................................................
64 Section 9.01 Representations and Warranties
......................................................... 64 (a) Compliance with
Insurance Requirements .............................................. 64 (b)
Property Condition
...................................................................................
64 Section 9.02 Covenants
...........................................................................................
64 Master Credit Facility Agreement Form 6001.MCFA Page v Fannie Mae 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie007.jpg]
(a) Insurance Requirements
........................................................................... 64
(b) Delivery of Policies, Renewals, Notices, and
Proceeds........................... 65 Section 9.03 Administration Matters
Regarding Insurance .................................... 65 (a) Lender’s Ongoing
Insurance Requirements ............................................. 65 (b)
Application of Proceeds on Event of Loss
............................................... 66 (c) Payment Obligations
Unaffected ............................................................. 68 (d)
Foreclosure Sale
.......................................................................................
68 (e) Appointment of Lender as Attorney-In-Fact
........................................... 69 Article 10 CONDEMNATION
.............................................................................................
69 Section 10.01 Representations and Warranties
......................................................... 69 (a) Prior
Condemnation Action
..................................................................... 69 (b)
Pending Condemnation Actions
.............................................................. 69 Section 10.02
Covenants
...........................................................................................
69 (a) Notice of Condemnation
.......................................................................... 69
(b) Condemnation
Proceeds...........................................................................
70 Section 10.03 Administration Matters Regarding Condemnation
............................ 70 (a) Application of Condemnation Awards
.................................................... 70 (b) Payment Obligations
Unaffected ............................................................. 70 (c)
Appointment of Lender as Attorney-In-Fact
........................................... 70 (d) Preservation of Mortgaged
Property ........................................................ 70 Article 11
LIENS, TRANSFERS, AND ASSUMPTIONS
.................................................. 71 Section 11.01
Representations and Warranties
......................................................... 71 (a) No Labor or
Materialmen’s Claims .........................................................
71 (b) No Other Interests
....................................................................................
71 Section 11.02 Covenants
...........................................................................................
71 (a) Liens; Encumbrances
...............................................................................
71 (b) Transfers
..................................................................................................
72 (c) No Other Indebtedness
............................................................................. 74
(d) No Mezzanine Financing or Preferred Equity
......................................... 74 Section 11.03 Administration
Matters Regarding Liens, Transfers, and Assumptions
.......................................................................................
75 (a) Transfer of Collateral
Pool....................................................................... 75
Master Credit Facility Agreement Form 6001.MCFA Page vi Fannie Mae 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie008.jpg]
(b) Permitted Transfers of Ownership Interests
............................................ 76 (c) Estate
Planning.........................................................................................
79 (d) Termination or Revocation of Trust
........................................................ 80 (e) Death of Key
Principal or Guarantor; Restricted Ownership Interest/Controlling Interest
Transfer Due to Death ................................ 80 (f) [Intentionally
Deleted.]
............................................................................ 82
(g) Further Conditions on Transfers Requiring Lender’s Consent ................
82 Article 12 IMPOSITIONS
....................................................................................................
83 Section 12.01 Representations and Warranties
......................................................... 83 (a) Payment of
Taxes, Assessments, and Other Charges .............................. 83 Section
12.02 Covenants
...........................................................................................
84 (a) Imposition Deposits, Taxes, and Other Charges
...................................... 84 Section 12.03 Administration Matters
Regarding Impositions................................. 84 (a) Maintenance of
Records by Lender ......................................................... 84
(b) Imposition Accounts
................................................................................
84 (c) Payment of Impositions; Sufficiency of Imposition Deposits
................. 85 (d) Imposition Deposits Upon Event of Default
............................................ 85 (e) Contesting Impositions
............................................................................ 85
(f) Release to Borrower
.................................................................................
86 Article 13 REPLACEMENT RESERVE AND
REPAIRS................................................... 86 Section 13.01
Covenants
...........................................................................................
86 (a) Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account
.......................................................................................
86 (b) Monthly Replacement Reserve Deposits
................................................. 86 (c) Payment for
Replacements and Repairs .................................................. 86
(d) Assignment of Contracts for Replacements and Repairs
......................... 87 (e) Indemnification
........................................................................................
87 (f) Amendments to Loan Documents
............................................................ 87 (g)
Administrative Fees and Expenses
.......................................................... 87 Section 13.02
Administration Matters Regarding Reserves .....................................
88 (a) Accounts, Deposits, and Disbursements
.................................................. 88 (b) Approvals of
Contracts; Assignment of Claims ...................................... 95 Master
Credit Facility Agreement Form 6001.MCFA Page vii Fannie Mae 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie009.jpg]
(c) Delays and Workmanship
........................................................................ 95 (d)
Appointment of Lender as Attorney-In-Fact
........................................... 96 (e) No Lender Obligation
..............................................................................
96 (f) No Lender Warranty
................................................................................
96 Article 14 DEFAULTS/REMEDIES
....................................................................................
96 Section 14.01 Events of Default
...............................................................................
96 (a) Automatic Events of Default
................................................................... 97 (b)
Events of Default Subject to a Specified Cure Period
............................. 98 (c) Events of Default Subject to Extended Cure
Period or Release .............. 98 Section 14.02 Remedies
............................................................................................
99 (a) Acceleration; Foreclosure
........................................................................ 99 (b)
Loss of Right to Disbursements from Collateral Accounts ................... 100
(c) Remedies Cumulative
............................................................................ 101
Section 14.03 Additional Lender Rights; Forbearance
........................................... 101 (a) No Effect Upon Obligations
.................................................................. 101 (b) No
Waiver of Rights or Remedies
......................................................... 102 (c) Appointment of
Lender as Attorney-In-Fact ......................................... 102 (d)
Borrower Waivers
..................................................................................
103 Section 14.04 Waiver of Marshaling
...................................................................... 104
Section 14.05 Severed Loan Documents
................................................................ 104 Article 15
MISCELLANEOUS
..........................................................................................
105 Section 15.01 Choice of Law; Consent to Jurisdiction
........................................... 105 Section 15.02 Waiver of Jury
Trial .........................................................................
106 Section 15.03 Notice
...............................................................................................
106 (a) Process of Serving Notice
...................................................................... 106 (b)
Change of Address
.................................................................................
107 (c) Default Method of Notice
...................................................................... 107 (d)
Receipt of Notices
..................................................................................
107 Section 15.04 Successors and Assigns Bound; Sale of Advances
.......................... 107 (a) Binding Agreement
................................................................................
107 (b) Sale of Advances; Change of
Servicer................................................... 108 Master Credit
Facility Agreement Form 6001.MCFA Page viii Fannie Mae 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie010.jpg]
Section 15.05 Counterparts
.....................................................................................
108 Section 15.06 [Intentionally Deleted.]
.................................................................... 108 Section
15.07 Relationship of Parties; No Third Party Beneficiary
....................... 108 (a) Solely Creditor and Debtor
.................................................................... 108 (b) No
Third Party Beneficiaries
................................................................. 108 Section
15.08 Severability; Entire Agreement; Amendments
................................ 109 Section 15.09 Construction
.....................................................................................
109 Section 15.10 Loan Servicing
.................................................................................
110 Section 15.11 Disclosure of Information
................................................................ 110 Section
15.12 Waiver;
Conflict...............................................................................
110 Section 15.13 [Intentionally Deleted.]
.................................................................... 110 Section
15.14 No Reliance
......................................................................................
110 Section 15.15 Subrogation
......................................................................................
111 Section 15.16 Counting of Days
.............................................................................
111 Section 15.17 Revival and Reinstatement of Indebtedness
.................................... 111 Section 15.18 Time is of the Essence
..................................................................... 111
Section 15.19 Final
Agreement...............................................................................
111 Section 15.20 Survival
............................................................................................
112 Section 15.21 Assignments; Third Party Rights
..................................................... 112 Section 15.22
Interpretation
....................................................................................
112 Master Credit Facility Agreement Form 6001.MCFA Page ix Fannie Mae 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie011.jpg]
MASTER CREDIT FACILITY AGREEMENT This MASTER CREDIT FACILITY AGREEMENT (as
amended, restated, replaced, supplemented, or otherwise modified from time to
time, and further defined in the Definitions Schedule, the “Master Agreement”)
is made as of May 30, 2019, by and among (i) the entities identified as Borrower
on the Summary of Master Terms, as “Borrower” and (ii) BERKADIA COMMERCIAL
MORTGAGE LLC, a Delaware limited liability company, as Lender. RECITALS A.
Borrower owns one (1) or more Multifamily Residential Properties as more
particularly described in Exhibit A to this Master Agreement. B. Borrower has
requested that Lender make a loan in favor of Borrower, comprised of a
$35,995,000 Fixed Advance. Future Advances may be made by Lender to Borrower in
accordance with the terms of this Master Agreement. C. To secure the obligations
of Borrower under this Master Agreement and the other Loan Documents, Borrower
shall create a Collateral Pool in favor of Lender. The Collateral Pool shall be
comprised of (i) the Multifamily Residential Properties listed on Exhibit A and
(ii) any other collateral pledged to Lender from time to time by Borrower
pursuant to this Master Agreement or any other Loan Documents. D. Each Note and
Security Document shall be cross-defaulted (i.e., a default under any Note,
Security Document or this Master Agreement shall constitute a default under each
other Note and Security Document and under this Master Agreement) and
cross-collateralized (i.e., each Security Instrument shall secure all of
Borrower’s obligations under each Note, this Master Agreement, and the other
Loan Documents). It is the intent of the parties to this Master Agreement that,
after an Event of Default, Lender may accelerate any Note without the obligation
but with the right to accelerate any other Note and that in the exercise of its
rights and remedies under the Loan Documents, Lender may exercise and perfect
any and all of its rights and remedies in and under the Loan Documents with
regard to any Mortgaged Property without the obligation but with the right to
exercise and perfect its rights and remedies with respect to any other Mortgaged
Property. Any such exercise shall be without regard to the Allocable Facility
Amount assigned to such Mortgaged Property. Lender may recover an amount equal
to the full amount Outstanding in respect of any of the Notes in connection with
such exercise and any such amount shall be applied to the Indebtedness as
determined by Lender pursuant to the terms of this Master Agreement, the Notes,
and the other Loan Documents. E. It is the intent of the parties that,
notwithstanding anything to the contrary herein or the existence of any cash
management system maintained by Borrower, and/or Guarantor or Borrower
Affiliates or the provision by Guarantor of the Guaranty, Lender is making
Advances to Borrower (not to Guarantor or Borrower Affiliates). Lender has
underwritten the making of the Advances based on its analysis of the value of
the Collateral. In making the Advances, Lender is relying on each Borrower being
and maintaining itself as a Single Purpose entity whose sole asset Master Credit
Facility Agreement Form 6001.MCFA Page 1 Article 1 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie012.jpg]
is its Mortgaged Property and ancillary property related thereto. Lender
acknowledges that it views its credit risk as the performance and value of the
Mortgaged Properties and it views the Guaranty as independent supplemental
support in the event that one of the exceptions to the non- recourse events
occurs. F. Subject to the terms, conditions, and limitations of this Master
Agreement, Lender has agreed to make the Advances. G. It is anticipated that
Lender shall assign each Advance made hereunder to Fannie Mae; however Fannie
Mae shall not assume (i) any of the obligations of Lender, if any, under this
Master Agreement to make Future Advances, or (ii) any of the obligations of
Lender which are servicing obligations delegated to Lender as servicer of the
Advances. NOW, THEREFORE, in consideration of Borrower and Lender entering into
this Master Agreement and other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, the parties hereby
covenant, agree, represent, and warrant as follows: AGREEMENTS Article 1
DEFINITIONS; SUMMARY OF TERMS Section 1.01 Defined Terms. Capitalized terms not
otherwise defined in the body of this Master Agreement shall have the meanings
set forth in the Definitions Schedule attached to this Master Agreement. Section
1.02 Schedules, Exhibits, and Attachments Incorporated. The schedules, exhibits,
and any other addenda or attachments are incorporated fully into this Master
Agreement by this reference and each constitutes a substantive part of this
Master Agreement. Article 2 ADVANCES; COLLATERAL EVENTS Section 2.01 Variable
Advance and Fixed Advance. Subject to the terms, conditions, and limitations of
this Master Agreement: (a) Variable Advance. Lender agrees to make Variable
Advances to Borrower in accordance with the terms and provisions of this Master
Agreement. Future Advances may be made pursuant to Section Master Credit
Facility Agreement Form 6001.MCFA Page 2 Article 1 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie013.jpg]
2.02(c)(2) (Future Advances). Pursuant to the terms of Section 2.10(a)
(Conversion from Variable Note to Fixed Note), Borrower may convert a Variable
Note to a Fixed Note. (b) Fixed Advance. Lender agrees to make Fixed Advances to
Borrower in accordance with the terms and provisions of this Master Agreement.
Future Advances may be made pursuant to Section 2.02(c)(2) (Future Advances).
Section 2.02 Advances. (a) Request. Assuming Advances are available to Borrower
under this Master Agreement and this Section 2.02 (Advances), Borrower shall
request a Future Advance by giving Lender a Future Advance Request. The Future
Advance Request shall indicate whether the Request is for a Fixed Advance or
Variable Advance or more than one type of Advance. (b) Limitations on
Executions. Notwithstanding anything in this Master Agreement or any other Loan
Document to the contrary, any Future Advance (whether a Variable Advance or a
Fixed Advance) and any Conversion of an Advance shall be subject to the
precondition that Lender must confirm with Fannie Mae that Fannie Mae is
generally offering to purchase in the marketplace advances of the execution type
requested by Borrower at the time of the Request and at the time the rate for
such Advance is locked. In the event Fannie Mae is not purchasing advances of
the type requested by Borrower, Lender agrees to offer, to the extent available
from Fannie Mae, alternative advance executions based on the types of executions
Fannie Mae is generally offering to purchase in the marketplace at that time.
Any alternative execution offered would be subject to mutually agreeable
documentation necessary to implement the terms and conditions of such
alternative execution. (c) Making Advances. (1) Initial Advances. Assuming
conditions of Lender have been met prior to or as of the date of this Master
Agreement, Lender shall make the Initial Advance(s) to Borrower. (2) Future
Advances. (A) Subject to Section 2.02(b) (Limitations on Executions) and
satisfaction of the terms in the Future Advance Schedule, Borrower may request a
Future Advance. Lender is not committing in this Master Agreement to make a
Future Advance and any Future Advance will be at the option of Lender except for
a Borrow Up provided in the proviso of Section 2.02(c)(2)(B) (Future Advances)
below, subject to the requirements of such proviso and this Master Agreement.
Master Credit Facility Agreement Form 6001.MCFA Page 3 Article 2 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie014.jpg]
Once made, any Future Advance shall be subject to this Master Agreement in all
respects and shall be secured by the Security Instruments encumbering the
Mortgaged Properties. (B) Any Future Advance shall be made in connection with
the Addition of Additional Mortgaged Properties; provided, however, if there are
two (2) or more Mortgaged Properties in the Collateral Pool, Borrower may
request that one or more Future Advances made pursuant to Section 2.02(c)(2)(A)
(Future Advances) above be made without the Addition of Additional Mortgaged
Property (each a “Borrow Up”) based on compliance with the terms of the Future
Advance Schedule and the Underwriting and Servicing Requirements and subject to
the terms of this Section 2.02(c)(2) (Future Advances) and Section 2.02(b)
(Limitations on Executions); notwithstanding the foregoing, Borrower may request
one (1) Borrow Up with one (1) Mortgaged Property in the Collateral Pool. Such
Borrow Up shall be made, if at all (a) prior to the election by Borrower of the
Elected Coverage and LTV Test, during the period beginning on the First
Anniversary and ending on the Fifth Anniversary, and (b) from and after the
election by Borrower, if at all, of the Elected Coverage and LTV Test, during
the period beginning on the First Anniversary and ending on the Tenth
Anniversary. Borrower may not request more than one (1) Borrower Up in any
single Facility Year or more than five (5) times in total during the Term of
this Master Agreement. (C) All Future Advances must satisfy the terms of the
Future Advance Schedule and any addition of Additional Mortgaged Property shall
satisfy the terms of the Mortgaged Property Addition Schedule. (D)
[Intentionally Deleted.] (E) [Intentionally Deleted.] (F) Notwithstanding
anything to the contrary in this Master Agreement, no Future Advance or
Conversion shall be permitted unless immediately after such Future Advance or
Conversion the Advances then Outstanding will not exceed one hundred percent
(100%) of the aggregate fair market value of all real property securing such
Advances (where fair market value is determined for these purposes based upon a
current Appraisal or some other commercially reasonable valuation method as
determined by Lender). (3) Closing of Future Advance. If the conditions set
forth in this Section 2.02 (Advances) and the Future Advance Schedule are
satisfied (and, if applicable, all conditions set forth on the Mortgaged
Property Addition Schedule are satisfied), Lender shall make the requested
Future Advance on an Effective Date selected by Lender (or on such other date as
Borrower and Lender may agree). Master Credit Facility Agreement Form 6001.MCFA
Page 4 Article 2 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie015.jpg]
Section 2.03 Advance Terms and Payments on Advances. (a) Debt Service Payments.
(1) Short Month Interest. If the date the proceeds of an Advance are disbursed
is any day other than the first day of the month, interest for the period
beginning on the disbursement date and ending on and including the last day of
the month in which the disbursement occurs shall be payable by Borrower on the
date the Advance proceeds are disbursed. In the event that the disbursement date
is not the same as the Effective Date, then: (A) the disbursement date and the
Effective Date must be in the same month, and (B) the Effective Date shall not
be the first day of the month. (2) Interest Accrual and Computation;
Amortization; Interest Rate Cap. (A) Except as provided in Section 2.03(a)(1)
(Short Month Interest), interest shall be paid in arrears. Except as otherwise
provided in this Master Agreement, for Fixed Advances, interest shall accrue at
the Interest Rate until fully paid; and for Variable Structured ARM Advances,
interest shall accrue at the Adjustable Rate until fully paid. If the Interest
Accrual Method is “Actual/360,” Borrower acknowledges and agrees that the amount
allocated to interest for each month will vary depending on the actual number of
calendar days during such month. (B) With respect to any Variable Structured ARM
Advances, the following provisions shall apply: (i) The Initial Adjustable Rate
shall be effective until the first Rate Change Date. Thereafter, the Adjustable
Rate shall change on each Rate Change Date based on fluctuations in the Current
Index. (ii) Each amortizing Monthly Debt Service Payment shall include a
principal payment equal to the Fixed Monthly Principal Component. (iii) Before
each Payment Change Date, Lender shall notify Borrower of any change in the
Adjustable Rate and the amount of the next Monthly Debt Service Payment. (iv) If
Lender determines at any time that it has miscalculated the amount of a Monthly
Debt Service Payment (whether because of a miscalculation of the Adjustable Rate
or otherwise), then Lender shall give Master Credit Facility Agreement Form
6001.MCFA Page 5 Article 2 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie016.jpg]
notice to Borrower of the corrected amount of the Monthly Debt Service Payment
(and the corrected Adjustable Rate, if applicable) and (1) if the corrected
amount of the Monthly Debt Service Payment represents an increase, then Borrower
shall, within thirty (30) calendar days thereafter, pay to Lender any sums that
Borrower would have otherwise been obligated to pay to Lender had the amount of
the Monthly Debt Service Payment not been miscalculated, or (2) if the corrected
amount of the Monthly Debt Service Payment represents a decrease and an Event of
Default does not exist, then Borrower shall thereafter be paid the sums that
Borrower would not have otherwise been obligated to pay to Lender had the amount
of the Monthly Debt Service Payment not been miscalculated. (v) [Intentionally
Deleted.] (vi) If required by Lender, to protect against fluctuations in
interest rates during the Term of this Master Agreement, Borrower shall enter
into the Cap Security Agreement. Pursuant to the terms of the Cap Security
Agreement, Borrower shall make arrangements for a LIBOR- based interest rate cap
in form and substance satisfactory to Lender with a counterparty satisfactory to
Lender (“Interest Rate Cap”) to be in place and maintained at all times with
respect to any Variable Advance which has been funded and remains Outstanding.
The seller of the Interest Rate Cap (seller and its transferees and assigns, the
“Counterparty”) shall be a financial institution meeting the minimum
requirements for hedge counterparties acceptable to Lender. The Interest Rate
Cap shall have a minimum initial term of three (3) years. Borrower shall be
required to make Monthly Deposits (as defined in the Cap Security Agreement) to
be held in an Interest Rate Cap Reserve Escrow Account (as defined in the Cap
Security Agreement). As set forth in the Cap Security Agreement, Borrower agrees
to pledge its right, title, and interest in the Interest Rate Cap to Lender as
additional collateral for the Indebtedness. (C) The amortization and payment of
interest (and principal, if applicable) for each Advance shall be determined at
the Effective Date of each Advance. (3) Monthly Debt Service Payments.
Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment for an Advance, shall be
due and payable on the First Payment Date, and on each Payment Date thereafter
until the Maturity Date of such Advance, at which time all Indebtedness relating
to such Advance shall be due. Any regularly scheduled Monthly Debt Service
Payment that is received by Lender before the applicable Payment Date shall be
deemed to have been received on such Payment Date Master Credit Facility
Agreement Form 6001.MCFA Page 6 Article 2 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie017.jpg]
solely for the purpose of calculating interest due. All payments made by
Borrower under this Master Agreement shall be made without set-off,
counterclaim, or other defense. (4) Payment at Maturity. (A) The unpaid
principal balance of an Advance, any Accrued Interest thereon, and all other
Indebtedness relating to such Advance shall be due and payable on the applicable
Maturity Date for such Advance. (B) Except in connection with a complete
repayment of all Advance(s), if Borrower pays any Advances at maturity of such
Advance and requests a Release of any Mortgaged Property, such Release shall be
subject to the Release Price and release tests in the Mortgaged Property Release
Schedule. (5) Maturity Dates. (A) The Maturity Date of each Variable Advance
shall be specified by Borrower for such Variable Advance, provided that such
Maturity Date shall be no earlier than the date that is the first day of the
month following the date five (5) years after the Effective Date of such
Variable Advance and no later than the date that is the first day of the month
following the date ten (10) years after the Effective Date of such Variable
Advance provided no Maturity Date shall exceed the date that is the first day of
the month following the date fifteen (15) years after the Initial Effective
Date. (B) The Maturity Date of each Fixed Advance shall be specified by Borrower
for such Fixed Advance, provided that such Maturity Date shall be no earlier
than the date that is the first day of the month following the date five (5)
years after the Effective Date for such Fixed Advance and no later than the date
that is the first day of the month following the date fifteen (15) years after
the Effective Date of such Fixed Advance provided no Maturity Date shall exceed
the date that is the first day of the month following the date fifteen (15)
years after the Initial Effective Date. (6) Interest Rate Type; Notes. (A) The
obligation of Borrower to repay each Variable Advance shall be evidenced by one
or more separate Variable Notes. Each Variable Note shall be payable to the
order of Lender and shall be made in the original principal amount of such
Variable Advance. (B) The obligation of Borrower to repay each Fixed Advance
shall be evidenced by one or more separate Fixed Notes. The Fixed Note shall be
payable to the order of Lender and shall be made in the original principal
amount of such Fixed Advance. Master Credit Facility Agreement Form 6001.MCFA
Page 7 Article 2 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie018.jpg]
(b) Capitalization of Accrued but Unpaid Interest. Any accrued and unpaid
interest on an Advance remaining past due for thirty (30) days or more may, at
Lender’s election, be added to and become part of the unpaid principal balance
of such Advance. (c) Late Charges. (1) If any Monthly Debt Service Payment due
hereunder is not received by Lender within ten (10) days after the applicable
Payment Date, or any amount payable under this Master Agreement (other than the
payment due on the applicable Maturity Date for repayment of an Advance in full)
or any other Loan Document is not received by Lender within ten (10) days after
the date such amount is due, inclusive of the date on which such amount is due,
Borrower shall pay to Lender, immediately without demand by Lender, the Late
Charge. (2) The Late Charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Section 2.03(d) (Default Rate).
(3) Borrower acknowledges and agrees that: (A) its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advances; (B) it is extremely difficult and impractical to
determine those additional expenses; (C) Lender is entitled to be compensated
for such additional expenses; and (D) the Late Charge represents a fair and
reasonable estimate, taking into account all circumstances existing on the date
hereof, of the additional expenses Lender will incur by reason of any such late
payment. (d) Default Rate. (1) Default interest shall be paid as follows: (A) If
any amount due in respect of an Advance (other than amounts due on the Maturity
Date) remains past due for thirty (30) days or more, interest on such unpaid
amount(s) shall accrue from the date payment is due until fully paid at the
Default Rate and shall be payable upon demand by Lender. (B) If any Indebtedness
due is not paid in full on the applicable Maturity Date, then interest shall
accrue at the Default Rate on all such unpaid amounts from such Maturity Date
until fully paid and shall be payable upon demand by Lender. Master Credit
Facility Agreement Form 6001.MCFA Page 8 Article 2 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie019.jpg]
Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by Applicable Law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Advances. To the extent Borrower or any other Person is vested with a right of
redemption, interest shall continue to accrue at the Default Rate during any
redemption period until such time as the Mortgaged Property has been redeemed.
(2) Borrower acknowledges and agrees that: (A) its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advances; and (B) in connection with any failure to timely pay
all amounts due in respect of an Advance on the applicable Maturity Date, or
during the time that any amount due in respect of an Advance is delinquent for
more than thirty (30) days: (i) Lender’s risk of nonpayment of the Advance will
be materially increased; (ii) Lender’s ability to meet its other obligations and
to take advantage of other investment opportunities will be adversely impacted;
(iii) Lender will incur additional costs and expenses arising from its loss of
the use of the amounts due; (iv) it is extremely difficult and impractical to
determine such additional costs and expenses; (v) Lender is entitled to be
compensated for such additional risks, costs, and expenses; and (vi) the
increase from the Interest Rate to the Default Rate represents a fair and
reasonable estimate of the additional risks, costs, and expenses Lender will
incur by reason of Borrower’s delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquency on the Advance (taking into account all circumstances
existing on the applicable Effective Date). (e) Address for Payments. All
payments due pursuant to the Loan Documents shall be payable at Lender’s Payment
Address, or such other place and in such manner as may be designated from time
to time by written notice to Borrower by Lender. Master Credit Facility
Agreement Form 6001.MCFA Page 9 Article 2 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie020.jpg]
(f) Application of Payments. Subject to the terms of Section (d) (Application of
Release Price) of the Mortgaged Property Release Schedule, if at any time Lender
receives, from Borrower or otherwise, any payment in respect of the Indebtedness
that is less than all amounts due and payable at such time, then Lender may
apply such payment to amounts then due and payable in any manner and in any
order determined by Lender or hold in suspense and not apply such payment at
Lender’s election. Neither Lender’s acceptance of a payment that is less than
all amounts then due and payable, nor Lender’s application of, or suspension of
the application of, such payment, shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such payment to the Indebtedness,
Borrower’s obligations under this Master Agreement and the other Loan Documents
shall remain unchanged. Section 2.04 Prepayment; Prepayment Lockout; Prepayment
Premium. (a) Subject to the terms and conditions of the applicable Prepayment
Premium Schedule and the requirements relating to application of the Release
Price set forth in the Mortgaged Property Release Schedule, Notes are prepayable
in whole or in part, provided that Borrower shall not make a voluntary full or
partial prepayment of a Note during any Prepayment Lockout Period, if any.
Except as expressly provided in this Master Agreement (including as provided in
the Prepayment Premium Schedule applicable to such Note), a Prepayment Premium
calculated in accordance with the Prepayment Premium Schedule applicable to such
Note shall be payable in connection with any prepayment of such Note. (b) If a
Prepayment Lockout Period applies to the applicable Note, and during such
Prepayment Lockout Period Lender accelerates the unpaid principal balance of the
Note or otherwise applies collateral held by Lender to the repayment of any
portion of the unpaid principal balance of the Note, the Prepayment Premium
shall be due and payable and equal to the amount obtained by multiplying the
percentage indicated (if at all) in the Prepayment Premium Schedule for such
Note by the amount of principal being prepaid at the time of such acceleration
or application. (c) In connection with any such voluntary prepayment, Borrower
acknowledges and agrees that interest shall always be calculated and paid
through the last day of the month in which the prepayment occurs (even if the
Permitted Prepayment Date for such month is not the last day of such month, or
if Lender approves prepayment on an Intended Prepayment Date that is not a
Permitted Prepayment Date). Borrower further acknowledges that Lender is not
required to accept a voluntary prepayment of a Note on any day other than a
Permitted Prepayment Date. However, if Lender does approve an Intended
Prepayment Date that is not a Permitted Prepayment Date and accepts a prepayment
on such Intended Prepayment Date, such prepayment shall be deemed to be received
on the immediately following Permitted Prepayment Date. If Borrower fails to
prepay the applicable Note (or such portion of the Note as is intended to be
prepaid) on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is approved by Lender) and such failure either
continues for five (5) Business Days, or into the following month, Lender shall
have the right to recalculate the payoff amount. If Borrower prepays a Note
either in Master Credit Facility Agreement Form 6001.MCFA Page 10 Article 2
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie021.jpg]
the following month or more than five (5) Business Days after the Intended
Prepayment Date that was approved by Lender, Lender shall also have the right to
recalculate the payoff amount based upon the amount of such payment and the date
such payment was received by Lender. Borrower shall immediately pay to Lender
any additional amounts required by any such recalculation. (d) After receipt of
a partial prepayment, Lender shall re-calculate the Monthly Debt Service Payment
based upon the remaining unpaid principal balance of the applicable Note for
each subsequent monthly debt service installment due under such Note. For
amortizing Advances, the subsequent Monthly Debt Service Payments shall be
calculated by amortizing the remaining unpaid principal balance of the
applicable Note over the Remaining Amortization Period utilizing the Fixed Rate
and the Interest Accrual Method set forth in the applicable Schedule of Advance
Terms. Lender shall notify Borrower of the new required Monthly Debt Service
Payment following receipt of a partial prepayment and Borrower shall execute any
amendment requested by Lender to evidence such new required monthly
installment(s). Section 2.05 Acceleration of Advances. Upon acceleration of any
Advance, Borrower shall pay to Lender: (a) the entire unpaid principal balance
of the Advances; (b) all Accrued Interest (calculated through the last day of
the month in which the acceleration occurs); (c) the Prepayment Premium; and (d)
all other Indebtedness. Section 2.06 Application of Collateral. Any application
by Lender of any collateral or other security to the repayment of all or any
portion of the unpaid principal balance of the Advances prior to the Maturity
Date in accordance with the Loan Documents shall be deemed to be a prepayment by
Borrower. Any such prepayment shall require the payment to Lender by Borrower of
the Prepayment Premium calculated on the amount being prepaid in accordance with
this Master Agreement and applied in accordance with Section (d) (Application of
Release Price) of the Mortgaged Property Release Schedule. Section 2.07 Casualty
and Condemnation. Notwithstanding any provision of this Master Agreement to the
contrary, no Prepayment Premium shall be payable with respect to any prepayment
occurring as a result of the application of any insurance proceeds or amounts
received in connection with a Condemnation Action in accordance with this Master
Agreement. Master Credit Facility Agreement Form 6001.MCFA Page 11 Article 2
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie022.jpg]
Section 2.08 No Effect on Payment Obligations. Unless otherwise expressly
provided in this Master Agreement, any prepayment required by any Loan Document
of less than the entire unpaid principal balance of the Advance(s) shall not
extend or postpone the due date of any subsequent Monthly Debt Service Payments,
Monthly Replacement Reserve Deposit, or other payment. Section 2.09 Loss
Resulting from Prepayment. In any circumstance in which a Prepayment Premium is
due under this Master Agreement, Borrower acknowledges that: (a) any prepayment
of the unpaid principal balance of any Advance, whether voluntary or
involuntary, or following the occurrence of an Event of Default by Borrower,
will result in Lender’s incurring loss, including reinvestment loss, additional
risk, expense, and frustration or impairment of Lender’s ability to meet its
commitments to third parties; (b) it is extremely difficult and impractical to
ascertain the extent of such losses, risks and damages; (c) the formula for
calculating the Prepayment Premium represents a reasonable estimate of the
losses, risks, and damages Lender will incur as a result of a prepayment; and
(d) the provisions regarding the Prepayment Premium contained in this Master
Agreement are a material part of the consideration for this Master Agreement,
and that the terms of this Master Agreement are in other respects more favorable
to Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions. Section 2.10 Collateral Events. (a) Conversion from Variable Note to
Fixed Note. Subject to and in accordance with the terms and conditions of the
Conversion Schedule, Borrower shall have the right, from time to time during the
Conversion Availability Period, to convert all or any portion of a Variable Note
to a Fixed Note. (b) Right to Obtain Releases of Mortgaged Property. Subject to
and in accordance with the terms and conditions of the Mortgaged Property
Release Schedule, Borrower shall have the right from time to time to obtain a
release of one or more Mortgaged Properties (a “Release”) from the Collateral
Pool. Master Credit Facility Agreement Form 6001.MCFA Page 12 Article 2 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie023.jpg]
(c) Right to Add Additional Mortgaged Properties as Collateral. Subject to and
in accordance with the terms and conditions of the Mortgaged Property Addition
Schedule, Borrower shall have the right, from time to time to add one or more
Additional Mortgaged Properties (an “Addition”) to the Collateral Pool. (d)
Right to Substitutions. Subject to and in accordance with the terms and
conditions of the Mortgaged Property Release Schedule and the Mortgaged Property
Addition Schedule, Borrower shall have the right to obtain the release of one or
more Mortgaged Properties by replacing such Mortgaged Property with one (1) or
more Additional Mortgaged Properties that meet the requirements of this Master
Agreement thereby effecting a “Substitution” of Collateral. (e) Limitation on
Collateral Events. Notwithstanding anything to the contrary in this Master
Agreement, no Collateral Event (other than a Conversion) shall be permitted
unless immediately after such Collateral Event the Advances then Outstanding
will not exceed one hundred percent (100%) of the aggregate fair market value of
all real property securing such Advances (where fair market value is determined
for these purposes based upon a current Appraisal or some other commercially
reasonable valuation method as determined by Lender). (f) [Intentionally
Deleted.] (g) Elected Coverage and LTV Tests. At any time during the Term of
this Master Agreement, by giving prior written notice to Lender, Borrower shall
have the one-time right, which shall be exercised solely at Borrower’s
discretion, to permanently change the loan to value ratio and debt service
coverage test for the Collateral Pool to the Elected Coverage and LTV Tests.
From and after the date Borrower exercises the foregoing right and elects the
Elected Coverage and LTV Tests, any subsequent Collateral Event shall be
effected based on the Elected Coverage and LTV Tests. Section 2.11 Termination
of Master Agreement. Subject to the terms and conditions set forth below,
Borrower shall have the right to terminate this Master Agreement and receive a
Release of all of the Collateral. (a) Request. To terminate this Master
Agreement, Borrower shall deliver a Termination Request to Lender. Master Credit
Facility Agreement Form 6001.MCFA Page 13 Article 2 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie024.jpg]
(b) Conditions Precedent. The right of Borrower to terminate this Master
Agreement and to receive a Release of all of the Collateral from the Collateral
Pool and Lender’s obligation to execute and deliver the Termination Documents on
the Effective Date are subject to the following conditions precedent: (1)
receipt by Lender of the fully executed Termination Request; (2) payment by
Borrower in full of each Note Outstanding on the Effective Date, including any
associated Prepayment Premiums or other amounts due under each Note and all of
the other amounts owing by Borrower to Lender under this Master Agreement and
the Other Loan Documents; and (3) payment by Borrower of Lender’s and Fannie
Mae’s reasonable third party out-of-pocket fees and expenses payable in
accordance with this Master Agreement, including Lender’s and Fannie Mae’s legal
fees and expenses; provided, however, if Borrower makes a Termination Request
and fails to close on the Termination Request for any reason other than the
default by Lender, then Borrower, in addition to the above fees and expenses,
shall also pay to Lender and Fannie Mae all actual damages incurred by Lender
and Fannie Mae in connection with the failure to close. (c) Closing. If all
conditions precedent contained in this Section 2.11 (Termination of Master
Agreement) are satisfied, this Master Agreement shall terminate, and Lender
shall cause all of the Collateral to be Released on an Effective Date selected
by Lender, within thirty (30) calendar days after all of the conditions with
respect to such Termination Request have been satisfied (or on such other date
as Borrower and Lender may agree), and all applicable parties shall execute and
deliver, all at the sole cost and expense of Borrower, the Termination
Documents. Article 3 PERSONAL LIABILITY Section 3.01 Non-Recourse Liability;
Exceptions. Except as otherwise provided in this Article 3 (Personal Liability)
or in any other Loan Document, none of Borrower, or any director, officer,
manager, member, partner, shareholder, trustee, trust beneficiary, or employee
of Borrower, shall have personal liability under this Master Agreement or any
other Loan Document for the repayment of the Indebtedness or for the performance
of any other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of such Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Properties and any other Collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against Guarantor under any Loan
Document. Master Credit Facility Agreement Form 6001.MCFA Page 14 Article 2
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie025.jpg]
Section 3.02 Personal Liability of Borrower. (a) Personal Liability Based on
Lender’s Loss (Partial Recourse). Borrower shall be personally liable to Lender
for the repayment of the portion of the Indebtedness equal to any loss or damage
suffered by Lender as a result of, subject to any notice and cure period, if
any, or in any manner relating to: (1) failure to pay as directed by Lender upon
demand after an Event of Default (to the extent actually received by Borrower):
(A) all Rents to which Lender is entitled under the Loan Documents; and (B) the
amount of all security deposits then held or thereafter collected by Borrower
from tenants and not properly applied pursuant to the applicable Leases; (2)
failure to maintain all insurance policies required by the Loan Documents,
except to the extent Lender has the obligation to pay the premiums pursuant to
Section 12.03(c) (Payment of Impositions; Sufficiency of Imposition Deposits);
(3) failure to apply all insurance proceeds received by Borrower or any amounts
received by Borrower in connection with a Condemnation Action as required by the
Loan Documents; (4) failure to comply with any provision of this Master
Agreement or any other Loan Document relating to the delivery of books and
records, statements, schedules, and reports; (5) except to the extent directed
otherwise by Lender pursuant to Section 3.02(a)(1) (Personal Liability Based on
Lender’s Loss (Partial Recourse)), failure to apply Rents to the ordinary and
necessary expenses of owning and operating the Mortgaged Properties and Debt
Service Amounts, as and when each is due and payable, except that Borrower will
not be personally liable with respect to Rents that are distributed by Borrower
in any Calendar Year if Borrower has paid all ordinary and necessary expenses of
owning and operating the Mortgaged Properties and Debt Service Amounts for such
Calendar Year; (6) waste or abandonment of any Mortgaged Property; (7) grossly
negligent or reckless unintentional material misrepresentation or omission by
Borrower, Guarantor, Key Principal, or any officer, director, partner, manager,
member, shareholder, or trustee of Borrower, Guarantor, or Key Principal in
connection with ongoing financial or other reporting required by the Loan
Documents, or any request for action or consent by Lender; or Master Credit
Facility Agreement Form 6001.MCFA Page 15 Article 3 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie026.jpg]
(8) failure to comply with each of the Single Purpose requirements of Section
4.02(d)(3), (4), (7)-(12), and (14)-(17) (Borrower Status – Covenants – Single
Purpose Status) of this Master Agreement (subject to possible full recourse
liability as set forth in Section 3.02(b)(1) (Full Personal Liability (Full
Recourse)); provided, however, no such recourse liability shall arise until the
expiration of the cure periods set forth in this Section 3.02(a)(8) (Personal
Liability Based on Lender’s Loss (Partial Recourse)). Borrower must deliver on
an annual basis or upon Lender’s written request, a certification as to
compliance with the covenants set forth in Section 4.02(d) (Borrower Status –
Covenants – Single Purpose Status). If Borrower breaches a covenant set forth in
Section 4.02(d) (Borrower Status – Covenants – Single Purpose Status), then, if
such breach can be cured, Borrower shall have thirty (30) days from the earlier
of the date of delivery of the annual Officer’s Certificate set forth in Section
8.02(b)(5) (Items to Furnish to Lender) indicating such breach, the date Lender
notices Borrower of such breach, or the date Borrower discovers such breach, to
cure such breach, provided that if such breach can be cured but cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such breach within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such breach, it being agreed that no such
extension shall be for a period in excess of sixty (60) days for any individual
breach. (9) Unless and until the original Prior Note is delivered to Lender (as
assignee of Synovus Bank), any and all losses, costs and expenses (including
attorneys’ fees and expenses), stemming from actions, claims, suits, damages,
charges or liabilities related to the loss of the original Prior Note including,
any other person or entity having any interest in the Prior Note.
Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3) or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event with respect to Borrower that occurs without the consent,
encouragement, or active participation of Guarantor, Key Principal or any
Borrower Affiliate (other than a limited partner or non-managing member not
Controlled by, under common Control with, or which Controls, any Borrower Entity
or Identified Party). If Borrower has personal liability under clause (9) above,
Borrower’s personal liability at such time under such clause(9) shall not exceed
ten percent (10%) of the aggregate Advances Outstanding as of each date on which
personal liability is incurred under such clause. (b) Full Personal Liability
(Full Recourse). Borrower shall be personally liable to Lender for the repayment
of all of the Indebtedness, and the Advances shall be fully recourse to
Borrower, upon the occurrence of any of the following: (1) failure to comply
with each of the Single Purpose requirements of: Master Credit Facility
Agreement Form 6001.MCFA Page 16 Article 3 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie027.jpg]
(A) Section 4.02(d)(1), (2), (5), (6) and (13) (Borrower Status – Covenants –
Single Purpose Status) of this Master Agreement; and (2) Section 4.02(d)(3),
(4), (7)-(12), and (14)-(16) (Borrower Status – Covenants – Single Purpose
Status) of this Master Agreement and, pursuant to a final non- appealable court
order, a court of competent jurisdiction holds or determines that such failure
or combination of failures is the basis, in whole or in part, for the
substantive consolidation of the assets and liabilities of Borrower or any SPE
Owner with the assets and liabilities of a debtor pursuant to Title 11 of the
Bankruptcy Code; (3) a Transfer (other than a conveyance of a Mortgaged Property
at a Foreclosure Event pursuant to the Security Instrument and this Master
Agreement) that is not permitted under this Master Agreement or any other Loan
Document; (4) the occurrence of any Bankruptcy Event with respect to Borrower or
with respect to Sole Member, (other than an acknowledgement in writing as
described in clause (b) of the definition of “Bankruptcy Event”); provided,
however, in the event of an involuntary Bankruptcy Event with respect to
Borrower or such Sole Member, Borrower shall only be personally liable if such
involuntary Bankruptcy Event occurs with the consent, encouragement or active
participation of Borrower, Sole Member, Guarantor, Key Principal, SPE Owner or
any Borrower Affiliate (other than a limited partner or non- managing member not
Controlled by, under common Control with, or which Controls, any Borrower Entity
or Identified Party); (5) fraud, written material misrepresentation, or material
omission by Borrower, Guarantor, Key Principal, or any officer, director,
partner, manager, member, shareholder, or trustee of Borrower, Guarantor, or Key
Principal in connection with any application for or creation of the
Indebtedness; or (6) fraud, written intentional material misrepresentation or
intentional material omission by Borrower, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Guarantor, or Key Principal in connection with ongoing financial or
other reporting required by the Loan Documents, or any request for action or
consent by Lender. Section 3.03 Personal Liability for Indemnity Obligations.
Borrower shall be personally and fully liable to Lender for (a) Borrower’s
indemnity obligations under Section 13.01(e) (Replacement Reserves and Repairs –
Indemnification) of this Master Agreement, (b) the Environmental Indemnity
Agreement and (c) any other express indemnity obligations provided by Borrower
under any Loan Document. Borrower’s liability for such indemnity obligations
shall not be limited by the amount of the Indebtedness, the repayment of the
Indebtedness, or otherwise, provided that Borrower’s liability for such
indemnities shall not include any loss caused by the gross negligence or willful
misconduct of Lender as determined by a court of competent jurisdiction pursuant
to a final non-appealable court order. Master Credit Facility Agreement Form
6001.MCFA Page 17 Article 3 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie028.jpg]
Section 3.04 Lender’s Right to Forego Rights Against Mortgaged Property. To the
extent that Borrower has personal liability under this Master Agreement or any
other Loan Document, Lender may exercise its rights against Borrower personally
to the fullest extent permitted by Applicable Law without regard to whether
Lender has exercised any rights against any Mortgaged Property or any other
security, or pursued any rights against Guarantor, or pursued any other rights
available to Lender under this Master Agreement, any other Loan Document, or
Applicable Law. For purposes of this Section 3.04 (Lender’s Right to Forego
Rights Against Mortgaged Property) only, the term “Mortgaged Property” shall not
include any funds that have been applied by Borrower as required or permitted by
this Master Agreement prior to the occurrence of an Event of Default, or that
Borrower was unable to apply as required or permitted by this Master Agreement
because of a Bankruptcy Event with respect to Borrower. To the fullest extent
permitted by Applicable Law, in any action to enforce Borrower’s personal
liability under this Article 3 (Personal Liability), Borrower waives any right
to set off the value of a Mortgaged Property against such personal liability.
Section 3.05 Borrower Agency Provisions. (a) Each Borrower shall irrevocably
designate Borrower Agent to be its agent and in such capacity to receive on
behalf of Borrower all proceeds, receive all notices on behalf of Borrower under
this Master Agreement, make all requests under this Master Agreement, and
execute, deliver, and receive all instruments, certificates, requests,
documents, amendments, writings, and further assurances now or hereafter
required hereunder, on behalf of such Borrower, and hereby authorizes Lender to
pay over all proceeds hereunder in accordance with the request of Borrower
Agent. Each Borrower hereby acknowledges that all notices required to be
delivered by Lender to any Borrower shall be delivered to Borrower Agent and
thereby shall be deemed to have been received by such Borrower. (b) The handling
of this Master Agreement as a co-borrowing facility with a Borrower Agent in the
manner set forth in this Master Agreement is solely as an accommodation to each
of Borrower and Guarantor and is at their mutual request. Lender shall not incur
liability to Borrower or Guarantor as a result thereof. To induce Lender to do
so and in consideration thereof, each Borrower hereby indemnifies Lender and
holds Lender harmless from and against any and all liabilities, expenses,
losses, damages, and claims of damage or injury asserted against Lender by any
Person arising from or incurred by reason of Borrower Agent handling of the
financing arrangements of Borrower as provided herein, reliance by Lender on any
request or instruction from Borrower Agent or any other action taken by Lender
with respect to this Section 3.05 (Borrower Agency Provisions) except due to
willful misconduct or gross negligence of the indemnified party as determined by
a court of competent jurisdiction pursuant to a final, non- appealable court
order. Section 3.06 Joint and Several Obligation; Cross-Guaranty.
Notwithstanding anything contained in this Master Agreement or the other Loan
Documents to the contrary (but subject to the provisions of Section 3.01
(Non-Recourse Liability; Master Credit Facility Agreement Form 6001.MCFA Page 18
Article 3 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie029.jpg]
Exceptions), Section 3.02(a) (Personal Liability Based on Lender’s Loss (Partial
Recourse)) and Section 3.02(b) (Full Personal Liability (Full Recourse)), the
last sentence of this Section 3.06 (Joint and Several Obligation;
Cross-Guaranty) and the provisions of Section 3.13 (Maximum Liability of Each
Borrower), each Borrower shall have joint and several liability for the
Indebtedness. Notwithstanding the intent of all of the parties to this Master
Agreement that the Indebtedness of each Borrower under this Master Agreement and
the other Loan Documents shall be joint and several obligations of each
Borrower, each Borrower, on a joint and several basis, hereby irrevocably
guarantees on a non-recourse basis, subject to the exceptions to non-recourse
provisions of Section 3.01 (Non-Recourse Liability; Exceptions), Section 3.02(a)
(Personal Liability Based on Lender’s Loss (Partial Recourse)) and Section
3.02(b) (Full Personal Liability (Full Recourse)), to Lender and its successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Indebtedness owed or
hereafter owing to Lender by each other Borrower. Each Borrower agrees that its
non-recourse guaranty obligation hereunder is an unconditional guaranty of
payment and performance and not merely a guaranty of collection. The
Indebtedness of each Borrower under this Master Agreement shall not be subject
to any counterclaim, set-off, recoupment, deduction, cross-claim, or defense
based upon any claim any Borrower may have against Lender or any other Borrower.
Section 3.07 Waivers With Respect to Other Borrower Secured Obligation. To the
extent that a Security Instrument or any other Loan Document executed by one
Borrower secures an Obligation of another Borrower (the “Other Borrower Secured
Obligation”), or to the extent that a Borrower has guaranteed the debt of
another Borrower pursuant to Article 3 (Personal Liability), Borrower who
executed such Loan Document or guaranteed such debt (the “Waiving Borrower”)
hereby agrees to the extent permitted by law, to the provisions of this Section
3.07 (Waivers with Respect to Other Borrower Secured Obligation). To the extent
that any Mortgaged Properties are located in California, and to the extent
permitted by law, the references to the California statutes below shall apply to
this Master Agreement and any California Security Instrument securing or
encumbering a Mortgaged Property located in California; otherwise the California
statutes referenced below shall have no effect on this Master Agreement or any
other Loan Document. All references in Article 3 (Personal Liability) to
California law are only applicable if any Mortgaged Property is located in
California. To the maximum extent permitted by Applicable Law: (a) the Waiving
Borrower hereby waives any right it may now or hereafter have to require the
beneficiary, assignee, or other secured party under such Loan Document, as a
condition to the exercise of any remedy or other right against it thereunder or
under any other Loan Document executed by the Waiving Borrower in connection
with the Other Borrower Secured Obligation: (1) to proceed against any other
Borrower or any other Person, or against any other collateral assigned to Lender
by any Borrower or any other Person; (2) to pursue any other right or remedy in
Lender’s power; (3) to give notice of the time, place, or terms of any public or
private sale of real or personal property collateral assigned to Lender by any
other Borrower or any other Person, or otherwise to comply with Section 9615 of
the California Commercial Code (as modified or recodified from time to time)
with respect to any such personal property collateral located in the State of
California; or (4) to make or give (except as otherwise expressly provided in
the Master Credit Facility Agreement Form 6001.MCFA Page 19 Article 3 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie030.jpg]
Security Documents) any presentment, demand, protest, notice of dishonor, notice
of protest, or other demand or notice of any kind in connection with the Other
Borrower Secured Obligation or any collateral for the Other Borrower Secured
Obligation; (b) the Waiving Borrower hereby waives any defense it may now or
hereafter have that relates to: (1) any disability or other defense of any other
Borrower or any other Person; (2) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (3) the application of
the proceeds of the Other Borrower Secured Obligation, by any other Borrower or
any other Person, for purposes other than the purposes represented to the
Waiving Borrower by any other Borrower or any other Person, or otherwise
intended or understood by the Waiving Borrower or any other Borrower; (4) any
act or omission by Lender which directly or indirectly results in or contributes
to the release of any other Borrower or any other Person or any collateral for
any Other Borrower Secured Obligation; (5) the unenforceability or invalidity of
any Security Document or Loan Document (other than the Security Instrument
executed by the Waiving Borrower that secures the Other Borrower Secured
Obligation) or guaranty with respect to any Other Borrower Secured Obligation,
or the lack of perfection or continuing perfection or lack of priority of any
Lien (other than the Lien of the Security Instrument executed by the Waiving
Borrower that secures the Other Borrower Secured Obligation) which secures any
Other Borrower Secured Obligation; (6) any failure of Lender to marshal assets
in favor of the Waiving Borrower or any other Person; (7) any modification of
any Other Borrower Secured Obligation, including any renewal, extension,
acceleration, or increase in interest rate; (8) any and all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Waiving Borrower’s rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the California Code of Civil Procedure or otherwise; (9) any law which
provides that the obligation of a surety or guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (10) any failure of Lender to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person; (11) the election by
Lender, in any bankruptcy proceeding of any Person, of the application or non-
application of Section 1111(b)(2) of the Bankruptcy Code; (12) any extension of
credit or the grant of any lien under Section 364 of the Bankruptcy Code; (13)
any use of cash collateral under Section 363 of the Bankruptcy Code; or (14) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person. The Waiving Borrower further waives any
and all rights and defenses that it may have because the Other Borrower Secured
Obligation is secured by real property; this means, among other things, that:
(A) Lender may collect from the Waiving Borrower without first foreclosing on
any real or personal property collateral pledged by any other Borrower; (B) if
Lender forecloses on any real property collateral pledged by any other Borrower,
then (i) the amount of the Other Borrower Secured Obligation may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, and (ii) Lender may foreclose
on the real property encumbered by the Security Instrument executed by the
Waiving Borrower and securing the Other Borrower Secured Obligation, or
otherwise collect from the Waiving Borrower, even if Lender, by foreclosing on
the real property collateral of any one or more of the other Borrowers, has
destroyed any right the Waiving Borrower may have to collect Master Credit
Facility Agreement Form 6001.MCFA Page 20 Article 3 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie031.jpg]
from such other Borrowers. Subject to the last sentence of Section 3.06 (Joint
and Several Obligation; Cross-Guaranty), the foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses the Waiving
Borrower may have because the Other Borrower Secured Obligation is secured by
real property. These rights and defenses being waived by the Waiving Borrower
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d, or 726 of the California Code of Civil Procedure. Without limiting
the generality of the foregoing or any other provision hereof, the Waiving
Borrower further expressly waives, except as provided in Section 3.07(g)
(Waivers with Respect to Other Borrower Secured Obligation) below, to the extent
permitted by law any and all rights and defenses that might otherwise be
available to it under California Civil Code Sections 2787 to 2855, inclusive,
2899 and 3433, or under California Code of Civil Procedure Sections 580a, 580b,
580d, and 726, or any of such sections; (c) the Waiving Borrower hereby waives
any and all benefits and defenses under California Civil Code Section 2810 and
agrees that by doing so the Security Instrument executed by the Waiving Borrower
and securing the Other Borrower Secured Obligation shall be and remain in full
force and effect even if one or more of the other Borrowers had no liability at
the time of incurring the Other Borrower Secured Obligation, or thereafter
ceases to be liable. The Waiving Borrower hereby waives any and all benefits and
defenses under California Civil Code Section 2809 and agrees that by doing so
the Waiving Borrower’s liability may be larger in amount and more burdensome
than that of any one or more of the other Borrowers. The Waiving Borrower hereby
waives the benefit of all principles or provisions of law that are or might be
in conflict with the terms of any of its waivers, and agrees that the Waiving
Borrower’s waivers shall not be affected by any circumstances that might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
The Waiving Borrower hereby waives the benefits of any right of discharge and
all other rights and defenses under any and all statutes or other laws relating
to guarantors or sureties, to the fullest extent permitted by law, diligence in
collecting the Other Borrower Secured Obligation, presentment, demand for
payment, protest, all notices with respect to the Other Borrower Secured
Obligation that may be required by statute, rule of law, or otherwise to
preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (1) proceed against the other Borrower, (2) proceed against
any general partner of the other Borrower, (3) proceed against or exhaust any
collateral held by Lender to secure the Other Borrower Secured Obligation, or
(4) if the other Borrower is a partnership, pursue any other remedy it may have
against the other Borrower, or any general partner of the other Borrower,
including any and all benefits under California Civil Code Sections 2845, 2849,
and 2850; (d) the Waiving Borrower understands that the exercise by Lender of
certain rights and remedies contained in a Security Instrument executed by any
other Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate
the Waiving Borrower’s right of subrogation against such other Borrower and that
the Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Master Credit Facility Agreement Form 6001.MCFA Page 21 Article 3 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie032.jpg]
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, that may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances; (e) in accordance with
Section 2856 of the California Civil Code, the Waiving Borrower also waives any
right or defense based upon an election of remedies by Lender, even though such
election (e.g., nonjudicial foreclosure with respect to any collateral held by
Lender to secure repayment of the Other Borrower Secured Obligation) destroys or
otherwise impairs the subrogation rights of the Waiving Borrower to any right to
proceed against one or more of the other Borrowers for reimbursement by
operation of Section 580d of the California Code of Civil Procedure or
otherwise; (f) subject to the last sentence of Section 3.06 (Joint and Several
Obligation; Cross- Guaranty), in accordance with Section 2856 of the California
Civil Code, the Waiving Borrower waives any and all other rights and defenses
available to the Waiving Borrower by reason of Sections 2787 through 2855,
inclusive, of the California Civil Code, including any and all rights or
defenses the Waiving Borrower may have by reason of protection afforded to one
or more of the other Borrowers with respect to the applicable Other Borrower
Secured Obligation pursuant to the antideficiency or other laws of the State of
California limiting or discharging such Other Borrower Secured Obligation,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure; (g) in accordance with Section 2856 of the California Civil Code and
pursuant to any other Applicable Law, the Waiving Borrower agrees to withhold
the exercise of any and all subrogation, contribution, and reimbursement rights
against all other Borrowers, against any other Person, and against any
collateral or security for the Other Borrower Secured Obligation, including any
such rights pursuant to Sections 2847 and 2848 of the California Civil Code,
until the Other Borrower Secured Obligation has been indefeasibly paid and
satisfied in full, all obligations owed to Lender under the Loan Documents have
been fully performed, and Lender has released, transferred or disposed of all of
its right, title, and interest in such collateral or security; (h) each Borrower
hereby irrevocably and unconditionally agrees that, notwithstanding Section
3.07(g) (Waivers with Respect to Other Borrower Secured Obligation) hereof, in
the event, and to the extent, that its agreement and waiver set forth in Section
3.07(g) (Waivers with Respect to Other Borrower Secured Obligation) is found by
a court of competent jurisdiction to be void or voidable for any reason and such
Borrower has any subrogation or other rights against any other Borrower, any
such claims, direct or indirect, that such Borrower may have by subrogation
rights or other form of reimbursement, contribution, or indemnity, against any
other Borrower or to any security or any such Borrower, shall be, and such
rights, claims, and indebtedness are hereby, deferred, postponed, and fully
subordinated in time and right of payment to the prior payment, performance, and
satisfaction in full of the Indebtedness. Until payment and performance in full
with interest (including post-petition interest in any case under any chapter of
the Bankruptcy Code) of the Indebtedness, each Borrower agrees not to accept any
payment or satisfaction of any kind of Indebtedness of any other Borrower in
respect of any such subrogation rights arising by virtue of payments made
pursuant to this Article 3 (Personal Liability), and hereby assigns such Master
Credit Facility Agreement Form 6001.MCFA Page 22 Article 3 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie033.jpg]
rights or indebtedness to Lender, including (1) the right to file proofs of
claim and to vote thereon in connection with any case under any chapter of the
Bankruptcy Code and (2) the right to vote on any plan of reorganization. In the
event that any payment on account of any such subrogation rights shall be
received by any Borrower in violation of the foregoing, such payment shall be
held in trust for the benefit of Lender, and any amount so collected must be
turned over to Lender for, at Lender’s option, application to the Indebtedness;
(i) at any time without notice to the Waiving Borrower, and without affecting or
prejudicing the right of Lender to proceed against the Collateral described in
any Loan Document executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation, (1) the time for payment of the principal of or
interest on, or the performance of, the Other Borrower Secured Obligation may be
extended or the Other Borrower Secured Obligation may be renewed in whole or in
part; (2) the time for any other Borrower’s performance of or compliance with
any covenant or agreement contained in the Loan Documents evidencing the Other
Borrower Secured Obligation, whether presently existing or hereinafter entered
into, may be extended or such performance or compliance may be waived; (3) the
maturity of the Other Borrower Secured Obligation may be accelerated as provided
in the related Note or any other related Loan Document; (4) the related Note or
any other related Loan Document may be modified or amended by Lender and the
applicable other Borrower in any respect, including an increase in the principal
amount; and (5) any security for the Other Borrower Secured Obligation may be
modified, exchanged, surrendered or otherwise dealt with or additional security
may be pledged or mortgaged for the Other Borrower Secured Obligation; and (j)
it is agreed among each Borrower and Lender that all of the foregoing waivers
are of the essence of the transaction contemplated by this Master Agreement and
the Loan Documents and that but for the provisions of this Article 3 (Personal
Liability) and such waivers Lender would decline to enter into this Master
Agreement. Section 3.08 No Impairment. Each Borrower agrees that the provisions
of this Article 3 (Personal Liability) are for the benefit of Lender and its
successors and assigns, and nothing herein contained shall impair, as between
any other Borrower and Lender, the obligations of such other Borrower under the
Loan Documents. Section 3.09 Election of Remedies. (a) Lender, in its
discretion, may (1) bring suit against any one or more Borrowers, jointly and
severally, without any requirement that Lender first proceed against any other
Borrower or any other Person; (2) compromise or settle with any one or more
Borrowers, or any other Person, for such consideration as Lender may deem
proper; (3) release one or more Borrowers, or any other Person, from liability;
and (4) otherwise deal with any Borrower and any other Person, or any one or
more of them, in any manner, or resort to any of the Collateral at any time held
by it for performance of the Indebtedness or any other source or means of
obtaining payment of the Master Credit Facility Agreement Form 6001.MCFA Page 23
Article 3 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie034.jpg]
Indebtedness, and no such action shall impair the rights of Lender to collect
from any Borrower any amount guaranteed by any Borrower under this Article 3
(Personal Liability). (b) If, in the exercise of any of its rights and remedies,
Lender shall forfeit any of its rights or remedies, including its rights to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any Applicable Law pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Lender and waives any claim
based upon such action, even if such action by Lender shall result in a full or
partial loss of any rights of subrogation that each Borrower might otherwise
have had but for such action by Lender. Any election of remedies that results in
the denial or impairment of the right of Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Indebtedness. In the event Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or any of
the Loan Documents, Lender may bid all or less than the amount of the
Indebtedness and the amount of such bid need not be paid by Lender but shall be
credited against the Indebtedness. The amount of the successful bid at any such
sale, whether Lender or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Indebtedness
shall be conclusively deemed to be the amount of the Indebtedness guaranteed
under this Article 3 (Personal Liability), notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Lender might otherwise be entitled but
for such bidding at any such sale. Section 3.10 Subordination of Other
Obligations. (a) Each Borrower hereby irrevocably and unconditionally agrees
that all amounts payable from time to time to such Borrower by any other
Borrower pursuant to any agreement, whether secured or unsecured, whether of
principal, interest, or otherwise, other than the amounts referred to in this
Article 3 (Personal Liability) (collectively, the “Subordinated Obligations”),
shall be and such rights, claims, and indebtedness are, hereby deferred,
postponed, and fully subordinated in time and right of payment to the prior
payment, performance, and satisfaction in full of the Indebtedness; provided,
however, that payments may be received by any Borrower in accordance with, and
only in accordance with, the provisions of Section 3.10 (Subordination of Other
Obligations) hereof. (b) Until the Indebtedness has been finally paid in full or
fully performed and all the Loan Documents have been terminated, each Borrower
irrevocably and unconditionally agrees it will not ask, demand, sue for, take,
or receive, directly or indirectly, by set-off, redemption, purchase, or in any
other manner whatsoever, any payment with respect to, or any security or
guaranty for, the whole or any part of the Subordinated Obligations, and in
issuing documents, instruments, or agreements of any kind evidencing the
Subordinated Obligations, each Borrower hereby agrees that it will not receive
any payment of any kind on account of the Subordinated Obligations, so long as
any of the Indebtedness is outstanding or any of the terms and conditions of any
of the Loan Documents are in effect; provided, however, that, notwithstanding
anything to the contrary contained herein, if no Potential Event of Default or
Event of Default has occurred and is continuing under any of the Loan Documents,
then payments may be received by such Master Credit Facility Agreement Form
6001.MCFA Page 24 Article 3 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie035.jpg]
Borrower in respect of the Subordinated Obligations in accordance with the
stated terms thereof. Except as aforesaid, each Borrower agrees not to accept
any payment or satisfaction of any kind of indebtedness of any other Borrower in
respect of the Subordinated Obligations and hereby assigns such rights or
indebtedness to Fannie Mae, including the right to file proofs of claim and to
vote thereon in connection with any case under any chapter of the Bankruptcy
Code, including the right to vote on any plan of reorganization. In the event
that any payment on account of Subordinated Obligations shall be received by any
Borrower in violation of the foregoing, such payment shall be held in trust for
the benefit of Lender, and any amount so collected shall be turned over to
Lender upon demand. Section 3.11 Insolvency and Liability of Other Borrower. So
long as any of the Indebtedness is Outstanding, if a petition under any chapter
of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower”), each other Borrower (each, an “Other Borrower”) agrees to file all
claims against the Subject Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in connection with indebtedness
owed by the Subject Borrower and to assign to Lender all rights thereunder up to
the amount of such indebtedness. In all such cases, the Person or Persons
authorized to pay such claims shall pay to Lender the full amount thereof and
Lender agrees to pay such Other Borrower any amounts received in excess of the
amount necessary to pay the Indebtedness. Each Other Borrower hereby assigns to
Lender all of such Other Borrower’s rights to all such payments to which such
Other Borrower would otherwise be entitled but not to exceed the full amount of
the Indebtedness. In the event that, notwithstanding the foregoing, any such
payment shall be received by any Other Borrower before the Indebtedness shall
have been finally paid in full, such payment shall be held in trust for the
benefit of and shall be paid over to Lender upon demand. Furthermore,
notwithstanding the foregoing, the liability of each Borrower hereunder shall in
no way be affected by: (a) the release or discharge of any Other Borrower in any
creditors’ receivership, bankruptcy, or other proceedings; or (b) the
impairment, limitation, or modification of the liability of any Other Borrower
or the estate of any Other Borrower in bankruptcy resulting from the operation
of any present or future provisions of any chapter of the Bankruptcy Code or
other statute or from the decision in any court. Section 3.12 Preferences,
Fraudulent Conveyances, Etc. If Lender is required to refund, or voluntarily
refunds, any payment received from any Borrower because such payment is or may
be avoided, invalidated, declared fraudulent, set aside, or determined to be
void or voidable as a preference, fraudulent conveyance, impermissible setoff,
or a diversion of trust funds under the Insolvency Laws or for any similar
reason, including any judgment, order, or decree of any court or administrative
body having jurisdiction over any Borrower or any of its property, or upon or as
a result of the appointment of a receiver, intervenor, custodian, or conservator
of, or trustee or similar officer for, any Borrower or any substantial part
Master Credit Facility Agreement Form 6001.MCFA Page 25 Article 3 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie036.jpg]
of its property, or otherwise, or any statement or compromise of any claim
effected by Lender with any Borrower or any other claimant (a “Rescinded
Payment”), then each Other Borrower’s liability to Lender shall continue in full
force and effect, or each Other Borrower’s liability to Lender shall be
reinstated and renewed, as the case may be, with the same effect and to the same
extent as if the Rescinded Payment had not been received by Lender,
notwithstanding the cancellation or termination of any of the Loan Documents,
and regardless of whether Lender contested the order requiring the return of
such payment. In addition, each Other Borrower shall pay, or reimburse Lender
for, all expenses (including all reasonable attorneys’ fees, court costs, and
related disbursements) incurred by Lender in the defense of any claim that a
payment received by Lender in respect of all or any part of the Indebtedness
must be refunded. The provisions of this Section 3.12 (Preferences, Fraudulent
Conveyances, Etc.) shall survive the termination of the Loan Documents and any
satisfaction and discharge of any Borrower by virtue of any payment, court
order, or any federal or state law. Section 3.13 Maximum Liability of Each
Borrower. Notwithstanding anything contained in this Master Agreement or any
other Loan Document to the contrary, if the obligations of any Borrower under
this Master Agreement or any of the other Loan Documents or any Security
Instruments granted by any Borrower are determined to exceed the reasonably
equivalent value received by such Borrower in exchange for such obligations or
grant of such Security Instruments under any Fraudulent Transfer Law (as
hereinafter defined), then the liability of such Borrower shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations under this Master Agreement or all the other Loan Documents subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of Title
11 of the United States Code or any applicable provisions of comparable state
law (collectively, the “Fraudulent Transfer Laws”), in each case after giving
effect to all other liabilities of such Borrower, contingent or otherwise, that
are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Borrower in respect of Indebtedness to any
other Borrower or any other Person that is an affiliate of the other Borrower to
the extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Borrower in respect of the Indebtedness) and after giving
effect (as assets) to the value (as determined under the applicable provisions
of the Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification, or contribution of such Borrower pursuant to Applicable Law or
pursuant to the terms of any agreement including the Contribution Agreement.
Section 3.14 Liability Cumulative. The liability of each Borrower under this
Article 3 (Personal Liability) is in addition to and shall be cumulative with
all liabilities of such Borrower to Lender under this Master Agreement and all
the other Loan Documents to which such Borrower is a party or in respect of any
Indebtedness of any other Borrower. Master Credit Facility Agreement Form
6001.MCFA Page 26 Article 3 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie037.jpg]
Article 4 BORROWER STATUS Section 4.01 Representations and Warranties. The
representations and warranties made by Borrower to Lender in this Section 4.01
(Borrower Status – Representations and Warranties) are made as of each Effective
Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule. (a) Due Organization and Qualification;
Organizational Agreements. (1) Each Borrower is validly existing and qualified
to transact business and is in good standing in (A) the state in which it is
formed or organized, (B) the Property Jurisdiction and (C) each other
jurisdiction that qualification or good standing is required according to
Applicable Law to conduct its business with respect to the Mortgaged Property,
owned by such Borrower, in each case, where the failure to be so qualified or in
good standing would adversely affect Borrower’s operation of its Mortgaged
Property or the validity, enforceability or the ability of Borrower to perform
its obligations under this Master Agreement or any other Loan Document. The
managing member or general partner of Borrower, as applicable, is validly
existing and qualified to transact business and is in good standing in the state
in which it is organized and in each other jurisdiction in which such
qualification and/or standing is necessary to the conduct of its business. (2)
The members or partners, as applicable, of Borrower and the percentage of their
Ownership Interests are as set forth in the Ownership Interests Schedule
attached hereto. True, correct and complete Organizational Documents of each
Borrower Entity and each Identified Party have been delivered to Lender prior to
each Effective Date. (3) The Organizational Documents of Borrower and SPE Owner,
if any, require Borrower and SPE Owner, if any, to comply with the provisions of
Section 4.02(d) (Borrower Status – Covenants – Single Purpose Status) of this
Master Agreement. (b) Location. Borrower’s General Business Address is
Borrower’s principal place of business and principal office. Guarantor’s General
Business Address is Guarantor’s principal place of business and principal
office. Key Principal’s General Business Address is Key Principal’s principal
place of business and principal office. (c) Power and Authority. Each Borrower
has the requisite power and authority: (1) to own its Mortgaged Property and to
carry on its business as now conducted and as contemplated to be conducted in
connection with the performance of its obligations Master Credit Facility
Agreement Form 6001.MCFA Page 27 Article 4 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie038.jpg]
under this Master Agreement and under the other Loan Documents to which it is a
party; and (2) to execute and deliver this Master Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Master Agreement and the other Loan Documents to which it is a party.
(d) Due Authorization. The execution, delivery, and performance of this Master
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action and proceedings by or on behalf of Borrower,
and no further approvals or filings of any kind, including any approval of or
filing with any Governmental Authority, are required by or on behalf of Borrower
as a condition to the valid execution, delivery, and performance by Borrower of
this Master Agreement or any of the other Loan Documents to which it is a party,
except filings required to perfect and maintain the liens to be granted under
the Loan Documents and routine filings to maintain good standing and its
existence. (e) Valid and Binding Obligations. This Master Agreement and the
other Loan Documents to which it is a party have been duly executed and
delivered by Borrower and constitute the legal, valid, and binding obligations
of Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by applicable Insolvency
Laws or by the exercise of discretion by any court. (f) Effect of Master
Agreement on Financial Condition. The Loan will not render Borrower Insolvent.
Borrower has sufficient working capital, including proceeds from the Advances,
cash flow from the Mortgaged Properties, or other sources, not only to
adequately maintain the Mortgaged Properties currently, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts, exclusive of Borrower’s ability to refinance or pay in full any Advance
on its Maturity Date. In connection with the execution and delivery of this
Master Agreement, the Security Instruments and the other Loan Documents (and the
delivery to, or for the benefit of, Lender of any collateral contemplated
thereunder), and the incurrence by Borrower of the obligations under this Master
Agreement and the other Loan Documents, Borrower did not receive less than
reasonably equivalent value in exchange for the incurrence of the obligations of
Borrower under this Master Agreement and the other Loan Documents. Nothing
contained in this Section 4.01(f) shall be deemed to require additional
contributions of capital to Borrower by any direct or indirect partner, member,
manager, shareholder, or any other Person. (g) Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption. (1) No Borrower Entity, nor to Borrower’s
knowledge, any Identified Party, nor any Person Controlled by Borrower Entity
that also has a direct or indirect Ownership Master Credit Facility Agreement
Form 6001.MCFA Page 28 Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie039.jpg]
Interest in any Borrower Entity, is in violation of any applicable civil or
criminal laws or regulations, including those requiring internal controls,
intended to prohibit, prevent, or regulate money laundering, drug trafficking,
terrorism, or corruption, of the United States and the jurisdiction where the
Mortgaged Property is located or where the Person resides, is domiciled, or has
its principal place of business. (2) No Borrower Entity, nor to Borrower’s
knowledge, any Identified Party, nor any Person Controlled by Borrower Entity
that also has a direct or indirect Ownership Interest in any Borrower Entity, is
a Person: (A) against whom proceedings are pending for any alleged violation of
any laws described in Section 4.01(g)(1) (Borrower Status – Representations and
Warranties – Economic Sanctions, Anti-Money Laundering, and Anti-Corruption);
(B) that has been convicted of any violation of, has been subject to civil
penalties or Economic Sanctions pursuant to, or had any of its property seized
or forfeited under, any laws described in Section 4.01(g)(1) (Borrower Status –
Representations and Warranties – Economic Sanctions, Anti-Money Laundering, and
Anti-Corruption); or (C) with whom any United States Person, any entity
organized under the laws of the United States or its constituent states or
territories, or any entity, regardless of where organized, having its principal
place of business within the United States or any of its territories, is a
Sanctioned Person or is otherwise prohibited from transacting business of the
type contemplated by this Master Agreement and the other Loan Documents under
any other Applicable Law. (3) Each Borrower Entity is in compliance with all
applicable Economic Sanctions laws and regulations. (h) Single Purpose Status.
Each Borrower and SPE Owner at all times since its formation: (1) has not
acquired, held, owned, leased, developed, or improved, and does not own or lease
any real property, personal property, or assets other than the Mortgaged
Property or, for any SPE Owner, equity interests in a Person that owns the
Mortgaged Property; (2) has not acquired or owned and does not own, operate, or
participate in any business other than the leasing, ownership, management,
operation, and maintenance of the Mortgaged Property or, for any SPE Owner,
equity interests in a Person that owns the Mortgaged Property; (3) has no
material financial obligation under or secured by any indenture, mortgage, deed
of trust, deed to secure debt, loan agreement, or other agreement or Master
Credit Facility Agreement Form 6001.MCFA Page 29 Article 4 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie040.jpg]
instrument to which Borrower is a party, or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than: (A) unsecured trade payables incurred in the ordinary
course of the operation of the Mortgaged Property (exclusive of amounts for
rehabilitation, restoration, repairs, or replacements of the Mortgaged Property)
that (i) are not evidenced by a promissory note, (ii) are payable within sixty
(60) days of the date incurred, and (iii) as of the Effective Date such
Mortgaged Property is added to the Collateral Pool, do not exceed, the lesser of
(x) four percent (4%) of the Allocable Facility Amount for such Mortgaged
Property and (y) in the aggregate, when added to unsecured trade payables for
all other Mortgaged Properties in the Collateral Pool, four percent (4%) of the
principal balance of the Advances Outstanding; (B) if the Security Instrument
grants a lien on a leasehold estate, Borrower’s obligations as lessee under the
ground lease creating such leasehold estate; and (C) obligations under the Loan
Documents and obligations secured by the Mortgaged Property to the extent
permitted by the Loan Documents; (4) has maintained its financial statements,
accounting records, and other partnership, real estate investment trust, limited
liability company, or corporate documents, as the case may be, separate from
those of any other Person and has not listed its assets on the financial
statement of any other Person (unless Borrower’s assets have been included in a
consolidated financial statement prepared in accordance with generally accepted
accounting principles); (5) has not commingled its assets or funds with those of
any other Person, and has held all its assets or funds under its own name,
unless such assets or funds can easily be segregated and identified in the
ordinary course of business and in such a manner that it will not be costly or
difficult to segregate, ascertain, or identify its individual assets from those
of any other Person; (6) has been adequately capitalized in light of its
contemplated business operations; provided that the foregoing shall not be
deemed to require additional contributions of capital to Borrower by any direct
or indirect partner, member, manager, shareholder, or any other Person; (7) has
not assumed, guaranteed, or become obligated for the liabilities or obligations
of any other Person or pledged its assets for the benefit of any other Person
(except in connection with this Master Agreement or other mortgage loans that
have been paid in full or collaterally assigned to Lender, including in
connection with any Consolidation, Extension and Modification Agreement (for
Mortgaged Properties in New Master Credit Facility Agreement Form 6001.MCFA Page
30 Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie041.jpg]
York) or similar instrument), or held out its credit as being available to
satisfy the obligations of any other Person; (8) has not made loans or advances
to any other Person; (9) has not entered into and is not a party to any
transaction with any Borrower Affiliate, except in the ordinary course of
business and on terms which are no more favorable to such Borrower Affiliate
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party; (10) has not acquired obligations or securities of any
other Person; (11) has paid its own liabilities, including the salaries of its
own employees, if any, from its own funds and maintained a sufficient number of
employees in light of its contemplated business operations; (12) has not failed
to hold itself out to the public as a legal entity separate and distinct from
any other Person or to conduct its business solely in its own name or failed to
correct any known misunderstanding regarding its separate identity; (13) has
allocated fairly and reasonably any overhead for shared expenses; (14) has
maintained its existence as an entity duly organized, validly existing, and in
good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and has done all things necessary to observe
organizational formalities; (15) has not, other than SPE Owner’s Ownership
Interest in Borrower, owned any subsidiary or made any investment in, any Person
without the prior written consent of Lender; (16) without the prior written
consent of Lender or unless otherwise required or permitted by a Cap Security
Agreement, has not entered into or guaranteed, provided security for, or
otherwise undertaken any form of contingent obligation with respect to any
Hedging Arrangement; and (17) has organizational documents which provide that
upon the occurrence of any event that causes its sole member to cease to be a
member while the Advances are Outstanding, (x) at least one of two special
members who are natural Persons will automatically be admitted as the sole
member of such Borrower and (y) such admittance will preserve and continue the
existence of Borrower without dissolution. (i) No Bankruptcies or Judgments.
Neither Borrower nor Borrower’s general partner or sole member is currently:
Master Credit Facility Agreement Form 6001.MCFA Page 31 Article 4 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie042.jpg]
(1) the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding; (2)
preparing or intending to be the subject of a Bankruptcy Event; or (3) except
for judgments not exceeding $10,000 with respect to CCOP as sole member of Sole
Member, the subject of any judgment unsatisfied of record or docketed in any
court; or (4) Insolvent. (j) No Actions or Litigation. (1) There are no claims,
actions, suits, or proceedings at law or in equity by or before any Governmental
Authority now pending against or, to Borrower’s knowledge, threatened against or
affecting Borrower or any Mortgaged Property not otherwise covered by insurance
(except claims, actions, suits, or proceedings regarding fair housing, anti-
discrimination, or equal opportunity, which shall always be disclosed); and (2)
there are no claims, actions, suits, or proceedings at law or in equity by or
before any Governmental Authority now pending or, to Borrower’s knowledge,
threatened against or affecting Guarantor or Key Principal, which claims,
actions, suits, or proceedings, if adversely determined (individually or in the
aggregate) reasonably would be expected to materially adversely affect the
financial condition or business of Borrower, Guarantor, or Key Principal or the
condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits, or proceedings regarding fair housing, anti- discrimination, or
equal opportunity, which shall always be deemed material). (k) Payment of Taxes,
Assessments, and Other Charges. Borrower confirms that: (1) it has filed all
federal, state, county, and municipal tax returns and reports required to have
been filed by Borrower; (2) it has paid, before any fine, penalty, interest,
lien, or costs may be added thereto, all taxes, governmental charges, and
assessments due and payable with respect to such returns and reports; (3) there
is no controversy or objection pending, or to the knowledge of Borrower,
threatened in respect of any tax returns of Borrower; and (4) it has made
adequate reserves on its books and records for all taxes that have accrued but
which are not yet due and payable. Master Credit Facility Agreement Form
6001.MCFA Page 32 Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie043.jpg]
(l) Not a Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Internal Revenue Code. (m) ERISA. Borrower
represents and warrants that: (1) Borrower is not an Employee Benefit Plan; (2)
no asset of Borrower constitutes “plan assets” (within the meaning of Section
3(42) of ERISA and Department of Labor Regulation Section 2510.3 101) of an
Employee Benefit Plan; (3) no asset of Borrower is subject to any laws of any
Governmental Authority governing the assets of an Employee Benefit Plan; and (4)
neither Borrower nor any ERISA Affiliate is subject to any obligation or
liability with respect to any ERISA Plan. (n) Default Under Other Obligations.
(1) The execution, delivery, and performance of the obligations imposed on
Borrower under this Master Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound. (2) There are no defaults by Borrower or, to the knowledge of
Borrower, by any other Person under any contract to which Borrower is a party,
including any management, rental, service, supply, security, maintenance or
similar contract, other than defaults which do not have, and are not reasonably
expected to have, a Material Adverse Effect. (o) Prohibited Person. No Borrower
Entity is a Prohibited Person, nor to Borrower’s knowledge, is any Person: (1)
Controlling any Borrower Entity a Prohibited Person; or (2) Controlled by and
having a direct or indirect Ownership Interest in any Borrower Entity a
Prohibited Person. (p) No Contravention; No Liens. Neither the execution and
delivery of this Master Agreement and the other Loan Documents to which Borrower
is a party, nor the fulfillment of or compliance with the terms and Master
Credit Facility Agreement Form 6001.MCFA Page 33 Article 4 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie044.jpg]
conditions of this Master Agreement and the other Loan Documents to which
Borrower is a party, nor the performance of the obligations of Borrower under
this Master Agreement and the other Loan Documents: (1) does or will conflict
with or result in any breach or violation of (A) any Applicable Law enacted or
issued by any Governmental Authority or other agency having jurisdiction over
Borrower, the Mortgaged Properties or any other portion of the Collateral or
other assets of Borrower, or (B) any judgment or order applicable to Borrower or
to which Borrower, the Mortgaged Properties or other assets of Borrower are
subject; (2) does or will conflict with or result in any breach or violation of,
or constitute a default under, any of the terms, conditions or provisions of
Borrower’s Organizational Documents, any indenture, existing agreement or other
instrument to which Borrower is a party or to which Borrower, the Mortgaged
Properties or any other portion of the Collateral or other assets of Borrower
are subject; (3) does or will result in or require the creation of any Lien on
all or any portion of the Collateral or the Mortgaged Properties, except for the
Permitted Encumbrances; or (4) does or will require the consent or approval of
any creditor of Borrower, any Governmental Authority or any other Person except
such consents or approvals which have already been obtained. (q) Lockbox
Arrangement. Borrower is not party to any type of lockbox agreement or similar
cash management arrangement that has not been approved by Lender in writing, and
no direct or indirect owner of Borrower is party to any type of lockbox
agreement or similar cash management arrangement with respect to Rents or other
income from the Mortgaged Property that has not been approved by Lender in
writing. (r) No Reliance. Borrower acknowledges, represents, and warrants that
it understands the nature and structure of the transactions contemplated by this
Master Agreement and the other Loan Documents to which Borrower is a party
(including the cross-collateralization and cross-default of the Indebtedness),
that it is familiar with the provisions of all of the documents and instruments
relating to such transactions; that it understands the risks inherent in such
transactions, including the risk of loss of all or any of the Mortgaged
Properties; and that it has not relied on Lender or Fannie Mae for any guidance
or expertise in analyzing the financial or other consequences of the
transactions contemplated by this Master Agreement or any other Loan Document to
which Borrower is a party or otherwise relied on Lender or Fannie Mae in any
manner in connection with interpreting, entering into or otherwise in connection
with this Master Agreement, any other Loan Document or any of the matters
contemplated hereby or thereby. Master Credit Facility Agreement Form 6001.MCFA
Page 34 Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie045.jpg]
(s) Investment Company Act. Borrower is not (1) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Energy
Policy Act of 2005, as amended; or (3) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money. Section 4.02 Covenants. (a) Maintenance of Existence; Organizational
Documents. (1) Each of Borrower, Sole Member, or managing member (as
applicable), SPE Owner, Guarantor and Key Principal shall each maintain its
existence, its entity status, franchises, rights, and privileges under the laws
of the state of its formation or organization (as applicable). Borrower shall
continue to be duly qualified and in good standing to transact business in each
jurisdiction in which qualification or standing is required according to
Applicable Law to conduct its business with respect to its Mortgaged Property
and where the failure to do so would adversely affect Borrower’s operation of
its Mortgaged Property or the validity, enforceability, or the ability of
Borrower to perform its obligations under this Master Agreement or any other
Loan Document. Neither Borrower nor any partner, member, manager, officer, or
director of Borrower shall: (A) make or allow any material change to the
Organizational Documents or organizational structure of Borrower, including
changes relating to the Control of Borrower or changes that could lead to
noncompliance with the SPE Requirements or the provisions of Section 4.02(d)
(Borrower Status – Covenants – Single Purpose Status), or (B) file any action,
complaint, petition, or other claim to: (i) divide, partition, or otherwise
compel the sale of any Mortgaged Property, or (ii) otherwise change the Control
of Borrower. (2) During the Term of this Master Agreement, each of CRI and CCI
shall qualify, and be taxed as, a real estate investment trust under Subchapter
M of the Internal Revenue Code and will not be engaged in any activities which
would reasonably be anticipated to jeopardize such qualification and tax
treatment. (b) Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1) Each Borrower Entity, any Identified Party, or any Person Controlled by
Borrower Entity that also has a direct or indirect Ownership Interest in any
Borrower Entity Master Credit Facility Agreement Form 6001.MCFA Page 35 Article
4 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie046.jpg]
shall remain in compliance with any applicable civil or criminal laws or
regulations (including those requiring internal controls) intended to prohibit,
prevent, or regulate money laundering, drug trafficking, terrorism, or
corruption, of the United States and the jurisdiction where the Mortgaged
Property is located or where the Person resides, is domiciled, or has its
principal place of business. (2) At no time shall any Borrower Entity or any
Identified Party, or any Person Controlled by Borrower Entity that also has a
direct or indirect Ownership Interest in any Borrower Entity, be a Person: (A)
against whom proceedings are pending for any alleged violation of any laws
described in Section 4.02(b)(1) (Borrower Status – Covenants – Economic
Sanctions, Anti-Money Laundering, and Anti-Corruption); (B) that has been
convicted of any violation of, has been subject to civil penalties or Economic
Sanctions pursuant to, or had any of its property seized or forfeited under, any
laws described in Section 4.02(b)(1) (Borrower Status – Covenants – Economic
Sanctions, Anti-Money Laundering, and Anti-Corruption); or (C) with whom any
United States Person, any entity organized under the laws of the United States
or its constituent states or territories, or any entity, regardless of where
organized, having its principal place of business within the United States or
any of its territories, is a Sanctioned Person or is otherwise prohibited from
transacting business of the type contemplated by this Master Agreement and the
other Loan Documents under any other Applicable Law. (3) Borrower, Guarantor,
and Key Principal shall at all times remain in compliance with any applicable
Economic Sanctions laws and regulations. (c) Payment of Taxes, Assessments, and
Other Charges. Borrower shall file all federal, state, county, and municipal tax
returns and reports required to be filed by Borrower and shall pay, before any
fine, penalty interest, or cost may be added thereto, all taxes payable with
respect to such returns and reports. (d) Single Purpose Status. Borrower: (1)
shall not acquire, hold, develop, lease, or improve any real property, personal
property, or assets other than (A) the Mortgaged Property or (B) equity
interests in Borrower, as applicable; Master Credit Facility Agreement Form
6001.MCFA Page 36 Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie047.jpg]
(2) shall not acquire, own, operate, or participate in any business other than
the leasing, ownership, management, operation, and maintenance of the Mortgaged
Property or, for any SPE Owner, equity interests in a Person that owns the
Mortgaged Property; (3) shall not commingle its assets or funds with those of
any other Person, unless such assets or funds can easily be segregated and
identified in the ordinary course of business from those of any other Person;
(4) shall maintain its financial statements, accounting records, and other
partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets are included in a consolidated financial statement
prepared in accordance with generally accepted accounting principles); (5) shall
have no material financial obligation under any indenture, mortgage, deed of
trust, deed to secure debt, loan agreement, or other agreement or instrument to
which Borrower is a party or by which Borrower is otherwise bound, or to which
the Mortgaged Property is subject or by which it is otherwise encumbered, other
than: (A) unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property (exclusive of amounts (i) to be paid out of
the Replacement Reserve Account or Repairs Escrow Account, or (ii) for
rehabilitation, restoration, repairs, or replacements of the Mortgaged Property
or otherwise approved by Lender) so long as such trade payables (1) are not
evidenced by a promissory note, (2) are payable within sixty (60) days of the
date incurred, and (3) as of any date, do not exceed the lesser of (x) four
percent (4%) of the Allocable Facility Amount for such Mortgaged Property and
(y) in the aggregate, when added to unsecured trade payables for all other
Mortgaged Properties in the Collateral Pool, four percent (4%) of the principal
balance of the Advances Outstanding; (B) if the Security Instrument grants a
lien on a leasehold estate, Borrower’s obligations as lessee under the ground
lease creating such leasehold estate; and (C) obligations under the Loan
Documents and the Contribution Agreement and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents; (6) shall not
assume, guaranty, or become obligated for the liabilities or obligations of any
other Person, or pledge its assets for the benefit of any other Person (except
in connection with this Master Agreement or other mortgage loans that have been
paid in full or collaterally assigned to Lender, including in connection with
any Consolidation, Extension and Modification Agreement (for Mortgaged
Properties in New Master Credit Facility Agreement Form 6001.MCFA Page 37
Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie048.jpg]
York) or similar instrument) or hold out its credit as being available to
satisfy the obligations of any other Person; (7) other than as set forth in the
Contribution Agreement, shall not make loans or advances to any other Person;
(8) shall not enter into or become a party to, any transaction with any Borrower
Affiliate, except in the ordinary course of business and on terms which are no
more favorable to such Borrower Affiliate than would be obtained in a comparable
arm’s-length transaction with an unrelated third party; (9) shall not acquire
obligations or securities of any other Person; (10) shall pay (or shall cause
Property Manager on behalf of Borrower from Borrower’s own funds to pay) its own
liabilities, including the salaries of its own employees, if any, from its own
funds and maintain a sufficient number of employees in light of its contemplated
business operations (it being understood and agreed that no additional capital
contributions shall be required to ensure compliance with this covenant); (11)
shall not fail to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or fail to correct any known misunderstanding regarding its separate identity;
(12) shall allocate fairly and reasonably any overhead for shared expenses; (13)
shall maintain its existence as an entity duly organized, validly existing, and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and shall do all things necessary to observe
organizational formalities; (14) shall not, other than Sole Member’s ownership
interest in Borrower, own any subsidiary or make any investment in, any Person
without the prior written consent of Lender; (15) without the prior written
consent of Lender or unless otherwise required or permitted by a Cap Security
Agreement, shall not enter into or guarantee, provide security for, or otherwise
undertake any form of contingent obligation with respect to any Hedging
Arrangement; and (16) if Borrower and Sole Member have only one member as of the
Effective Date the applicable Borrower becomes party to this Master Agreement,
any such Borrower and any such Sole Member shall maintain Organizational
Documents that provide that upon the occurrence of any event that causes its
sole member to cease to be a member while the Advances are Outstanding, (x) at
least one of two special members (if such special members are natural Persons)
or the sole special member (if such special member is an entity) will
automatically be admitted as the sole member of such Borrower and/or such Sole
Member, as applicable, and (y) such admittance will preserve and continue the
Master Credit Facility Agreement Form 6001.MCFA Page 38 Article 4 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie049.jpg]
existence of such Borrower and any such Sole Member without dissolution. If a
limited liability company Borrower or any limited liability company Sole Member
has two or more members as of the Effective Date the applicable Borrower becomes
party to this Master Agreement, Borrower and any such Sole Member shall maintain
at least two members at all times and at no time shall become a single-member
limited liability company. (e) ERISA. Borrower covenants that: (1) no asset of
Borrower shall constitute “plan assets” (within the meaning of Section 3(42) of
ERISA and Department of Labor Regulation Section 2510.3 101) of an Employee
Benefit Plan; (2) no asset of Borrower shall be subject to the laws of any
Governmental Authority governing the assets of an Employee Benefit Plan; and (3)
neither Borrower nor any ERISA Affiliate shall incur any obligation or liability
with respect to any ERISA Plan. (f) Notice of Litigation or Insolvency. Borrower
shall give immediate written notice to Lender of any claims, actions, suits, or
proceedings at law or in equity (including any insolvency, bankruptcy, or
receivership proceeding) by or before any Governmental Authority pending or, to
Borrower’s knowledge, threatened in writing against or affecting any Borrower
Entity or Identified Party or the Mortgaged Property, which claims, actions,
suits or proceedings, if adversely determined reasonably would be expected to
materially adversely affect the financial condition or business of any Borrower
Entity or Identified Party or the condition, operation, or ownership of the
Mortgaged Property (including any claims, actions, suits, or proceedings
regarding fair housing, anti-discrimination, or equal opportunity, which shall
always be deemed material). (g) Payment of Costs, Fees, and Expenses. In
addition to the payments specified in this Master Agreement, Borrower shall pay,
on demand, all of Lender’s and Fannie Mae’s out-of-pocket fees, costs, charges,
or expenses (including the reasonable fees and expenses of attorneys,
accountants, and other experts) incurred by Lender and Fannie Mae in connection
with: (1) any amendment to, consent, or waiver required under, or Request made
pursuant to, this Master Agreement or any of the Loan Documents (whether or not
any such amendment, consent, waiver, or Request is entered into); (2) defending
or participating in any litigation arising from actions by third parties and
brought against or involving Lender with respect to (unless arising from
Lender’s or Fannie Mae’s gross negligence or willful misconduct): Master Credit
Facility Agreement Form 6001.MCFA Page 39 Article 4 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie050.jpg]
(A) any Mortgaged Property; (B) any event, act, condition, or circumstance in
connection with any Mortgaged Property; or (C) the relationship between or among
Lender, Fannie Mae, Borrower, Key Principal, and Guarantor in connection with
this Master Agreement or any of the transactions contemplated by this Master
Agreement; (3) the administration or enforcement of, or preservation of rights
or remedies under, this Master Agreement or any other Loan Documents including
or in connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents; and (4)
any Bankruptcy Event of any Borrower or its Sole Member. (h) Restrictions on
Distributions. No distributions or dividends of any nature with respect to Rents
or other income from the Mortgaged Property shall be made to any Person having
direct Ownership Interest in Borrower or SPE Owner if, at the time of such
distribution, (1) Borrower has knowledge that after such distribution it will be
unable to make monetary payments as and when such payments become due and
payable, (2) an Event of Default has occurred and is continuing, or (3) a
Bankruptcy Event has occurred with respect to any Borrower Entity or any Person
having a direct Ownership Interest in any Borrower Entity. (i) Lockbox
Arrangement. Borrower shall not enter into any type of lockbox agreement or
similar cash management arrangement that has not been approved by Lender in
writing, and no direct or indirect owner of Borrower shall enter into any type
of lockbox agreement or similar cash management arrangement with respect to
Rents or other income from the Mortgaged Property that has not been approved by
Lender in writing. Lender’s approval of any such cash management arrangement may
be conditioned upon requiring Borrower to enter into a lockbox agreement or
similar cash management arrangement with Lender in form and substance acceptable
to Lender with regard to Rents and other income from the Mortgaged Property. (j)
Confidentiality of Certain Information. Borrower shall not disclose, and shall
not permit to be disclosed, any terms, conditions, underwriting requirements, or
underwriting procedures of this Master Agreement or any of the Loan Documents;
provided, however, that such information may be disclosed (1) as required by law
or pursuant to GAAP, (2) to officers, directors, employees, agents, partners,
attorneys, accountants, engineers, and other consultants of a Borrower Entity or
Identified Party and investors and potential investors in privately placed debt
and equity offerings of securities of CCOP, CCI, CROP or CRI under Section
4(a)(2) of the Securities Act of 1933, as amended, or Regulation D Master Credit
Facility Agreement Form 6001.MCFA Page 40 Article 4 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie051.jpg]
promulgated thereunder, who need to know such information, provided such Persons
are instructed to treat such information confidentially, (3) to any regulatory
authority having jurisdiction over such Borrower Entity or Identified Party, (4)
in connection with any filings or disclosures required by the Securities and
Exchange Commission or other Governmental Authorities, or (5) to any other
Person to which such delivery or disclosure may be necessary or appropriate (A)
in compliance with any law, rule, regulation, or order applicable to such
Borrower Entity or Identified Party, or (B) in response to any subpoena or other
legal process or information investigative demand. Article 5 THE ADVANCES
Section 5.01 Representations and Warranties. The representations and warranties
made by Borrower to Lender in this Section 5.01 (The Advances – Representations
and Warranties) are made as of each Effective Date and are true and correct
except as disclosed on the Exceptions to Representations and Warranties
Schedule. (a) Receipt and Review of Loan Documents. Borrower has received and
reviewed this Master Agreement and all of the other Loan Documents. (b) No
Default. No default exists under any of the Loan Documents. (c) No Defenses. The
Loan Documents are not currently subject to any right of rescission, set-off,
counterclaim, or defense by either Borrower or Guarantor, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, Insolvency Laws, and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim, or defense with respect thereto. (d) Loan
Document Taxes. All mortgage, mortgage recording, stamp, intangible, or any
other similar taxes required to be paid by any Person under Applicable Law
currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection, or enforcement of any of the Loan Documents,
including the Security Instrument, have been paid or will be paid in the
ordinary course of the closing of any Advance. Master Credit Facility Agreement
Form 6001.MCFA Page 41 Article 4 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie052.jpg]
Section 5.02 Covenants. (a) Ratification of Covenants; Estoppels;
Certifications. Borrower shall: (1) promptly notify Lender in writing upon any
violation of any covenant set forth in any Loan Document of which Borrower has
notice or knowledge; provided, however, any such written notice by Borrower to
Lender shall not relieve Borrower of, or result in a waiver of, any obligation
under this Master Agreement or any other Loan Document; and (2) within ten (10)
days after a request from Lender, provide a written statement, signed and
acknowledged by Borrower, certifying to Lender or any Person designated by
Lender, as of the date of such statement: (A) that the Loan Documents are
unmodified and in full force and effect (or, if there have been modifications,
that the Loan Documents are in full force and effect as modified and setting
forth such modifications); (B) the unpaid principal balance of the Advances
Outstanding; (C) the date to which interest on the Advances Outstanding has been
paid; (D) that Borrower is not in default in paying the Advances Outstanding or
in performing or observing any of the covenants or agreements contained in this
Master Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); (E) whether or not there
are then existing any setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents; and (F)
any additional facts reasonably requested in writing by Lender. (b) Further
Assurances. (1) Other Documents As Lender May Require. Within ten (10) days
after request by Lender, Borrower shall, subject to Section 5.02(d) (Limitations
on Further Acts of Borrower) below, execute, acknowledge, deliver, and, if
necessary, file or record, at its cost and expense, all further acts, deeds,
conveyances, assignments, financing statements, transfers, documents,
agreements, assurances, and such other instruments as Lender may reasonably
require from time to time in order to better assure, grant, and convey to Lender
the rights intended to be granted, now or in the future, to Lender under this
Master Agreement and Master Credit Facility Agreement Form 6001.MCFA Page 42
Article 5 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie053.jpg]
the other Loan Documents and take such further action as Lender from time to
time may reasonably request as reasonably necessary, desirable, or proper to
carry out more effectively the purposes of this Master Agreement or any of the
other Loan Documents. (2) Corrective Actions. Within ten (10) days after request
by Lender, Borrower shall provide, or cause to be provided, to Lender, at
Borrower’s cost and expense, such further documentation or information
reasonably deemed necessary or appropriate by Lender in the exercise of its
rights under the related commitment letter between Borrower and Lender or to
correct patent mistakes in the Loan Documents, the Title Policy, or the funding
of the Advances. (3) Compliance with Investor Requirements. Without limiting the
generality of subsections (1) and (2) above, Borrower shall subject to Section
5.02(d) (Limitations on Further Acts of Borrower) below, take all reasonable
actions necessary to comply with the requirements of Lender to enable Lender to
sell any MBS backed by an Advance or achieve or preserve the expected federal
income tax treatment of any MBS trust that directly or indirectly holds an
Advance and issues MBS as a fixed investment trust or real estate mortgage
investment conduit, as the case may be, within the meaning of the Treasury
Regulations. (c) Sale of Advances. Borrower shall, subject to Section 5.02(d)
(Limitations on Further Acts of Borrower) below: (1) comply with the reasonable
requirements of Lender or any Investor or provide, or cause to be provided, to
Lender or any Investor within ten (10) days after the request, at Borrower’s
cost and expense, such further documentation or information in Borrower’s
possession or control as Lender or Investor may reasonably require in order to:
(A) enable Lender to sell the Advance to such Investor; (B) enable Lender to
obtain a refund of any commitment fee from any such Investor; (C) enable any
such Investor to further sell or securitize the Advance; or (D) achieve or
preserve the expected federal income tax treatment of any MBS trust that
directly or indirectly holds an Advance and issues MBS as a fixed investment
trust or real estate mortgage investment conduit, as the case may be, within the
meaning of the Treasury Regulations. Master Credit Facility Agreement Form
6001.MCFA Page 43 Article 5 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie054.jpg]
(2) ratify and affirm in writing the representations and warranties set forth in
any Loan Document as of such date specified by Lender modified as necessary to
reflect changes that have occurred subsequent to the Effective Date; (3) confirm
that Borrower is not in default in paying the Indebtedness or to Borrower’s
knowledge in performing or observing any of the covenants or agreements
contained in this Master Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail); and (4)
execute and deliver to Lender and/or any Investor such other documentation,
including any amendments, corrections, deletions, or additions to this Master
Agreement or other Loan Document(s) as is reasonably required by Lender or such
Investor. (d) Limitations on Further Acts of Borrower. Nothing in Section
5.02(b) (Further Assurances) or Section 5.02(c) (Sale of Advances) shall require
Borrower to do any further act that has the effect of changing the economic
terms, imposing on Borrower or Guarantor greater personal liability, or
materially changing the rights and obligations of Borrower or Guarantor, under
the Loan Documents, except as may be required to correct patent mistakes or
defects. (e) Financing Statements; Record Searches. (1) Borrower shall pay all
costs and expenses associated with: (A) any filing or recording of any financing
statements, including all continuation statements, termination statements, and
amendments or any other filings related to security interests in or liens on
collateral; and (B) any record searches for financing statements that Lender may
require. (2) Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in any Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the applicable Effective Date,
such filings by Lender are hereby authorized and ratified by Borrower). (f) Loan
Document Taxes. Borrower shall pay, on demand, any transfer taxes, documentary
taxes, assessments, or charges made by any Governmental Authority in connection
with the execution, delivery, Master Credit Facility Agreement Form 6001.MCFA
Page 44 Article 5 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie055.jpg]
recordation, filing, registration, perfection, or enforcement of any of the Loan
Documents or the Advances. (g) Date-Down Endorsements. In connection with a
Collateral Event, Lender may obtain, at Borrower’s cost, an endorsement to the
Title Policy for each Mortgaged Property, amending the effective date of such
Title Policy to the date of the Collateral Event showing no items of record from
the initial effective date of the Title Policy other than Permitted
Encumbrances. At any time and from time to time that Lender has reason to
believe that an additional lien may encumber any Mortgaged Property or in order
to protect Lender’s interest in the Collateral, Lender may obtain, at Borrower’s
cost, a search of title with respect to each Mortgaged Property and if such
title search uncovers any items of record that did not exist as of the effective
date of such Title Policy and such item is not a Permitted Encumbrance or Liens
(or potential Liens) permitted under Section 11.02(a) (Liens; Encumbrances),
Lender may obtain, at Borrower’s cost, an endorsement to the Title Policy for
each Mortgaged Property, amending the effective date of such Title Policy to the
date of the title search performed in connection with the endorsement showing no
items of record from the initial effective date of the Title Policy other than
Permitted Encumbrances or Liens (or potential Liens) permitted under Section
11.02(a) (Liens; Encumbrances). Section 5.03 Administrative Matters Regarding
Advances. (a) Determination of Allocable Facility Amount and Valuations. (1)
Initial Determinations. On the Initial Effective Date, Lender shall determine
(A) the Allocable Facility Amount and Valuation for each Initial Mortgaged
Property, and (B) the Aggregate Debt Service Coverage Ratio and the Aggregate
Loan to Value Ratio. Changes in Allocable Facility Amount, Valuations, the
Aggregate Debt Service Coverage Ratio, and the Aggregate Loan to Value Ratio
shall be made pursuant to Section 5.03(a)(2) (Subsequent Monitoring
Determinations). (2) Subsequent Monitoring Determinations. (A) Once each
Calendar Quarter, within twenty (20) Business Days after Borrower has delivered
to Lender the reports required in Section 8.02 (Books and Records; Financial
Reporting – Covenants), Lender shall determine the Aggregate Debt Service
Coverage Ratio, and the Aggregate Loan to Value Ratio, and whether Borrower is
in compliance with the requirements set forth in the Loan Documents including
the Interest Rate Cap requirements set forth in Section 2.03(a)(2)(B)(vi)
(Interest Accrual and Computation; Amortization; Interest Rate Cap) and the Cap
Security Agreement. At any time, Lender may redetermine Allocable Facility
Amounts and Valuations for the Multifamily Residential Properties if, in
Lender’s reasonable judgment, changed market or property conditions warrant such
redetermination or any other event has occurred that invalidates the outstanding
Master Credit Facility Agreement Form 6001.MCFA Page 45 Article 5 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie056.jpg]
determination. In connection with any Borrow Up prior to the First Anniversary,
Lender shall redetermine Allocable Facility Amounts and may redetermine the
Valuations for the Multifamily Residential Properties. In connection with all
Collateral Events (including any Borrow Up) occurring after the First
Anniversary, Lender shall redetermine Allocable Facility Amounts and Valuations
upon receipt of a Request for a Collateral Event and immediately upon closing
such Collateral Event, in each case to take account of such Collateral Event.
(B) Lender shall promptly disclose its determinations to Borrower. Until
redetermined, the outstanding Allocable Facility Amounts and Valuations shall
remain in effect. Upon receipt by Borrower of any such new determinations by
Lender, Borrower shall promptly acknowledge such receipt. Notwithstanding
anything in this Master Agreement to the contrary, no change in Allocable
Facility Amounts, Valuations, the Aggregate Loan to Value Ratio, or the
Aggregate Debt Service Coverage Ratio shall (i) result in a Potential Event of
Default or Event of Default , (ii) require the prepayment of any Advance in
whole or in part, or (iii) require the addition of Collateral to the Collateral
Pool . Article 6 PROPERTY USE, PRESERVATION, AND MAINTENANCE Section 6.01
Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 6.01 (Property Use, Preservation and
Maintenance – Representations and Warranties) are made as of each Effective Date
and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule. (a) Compliance with Law; Permits and
Licenses. (1) To Borrower’s knowledge, all improvements to the Land and the use
of the Mortgaged Properties comply with all Applicable Law, including all
applicable statutes, rules, and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, and rent control, and Borrower
has no knowledge of any action or proceeding (or threatened action or
proceeding) regarding noncompliance or nonconformity with any of the foregoing.
(2) To Borrower’s knowledge, there is no evidence of any illegal activities on
the Mortgaged Properties. (3) To Borrower’s knowledge, no permits or approvals
from any Governmental Authority, other than those previously obtained and
furnished to Lender, are necessary for the commencement and completion of the
Repairs or Replacements, as applicable, other Master Credit Facility Agreement
Form 6001.MCFA Page 46 Article 5 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie057.jpg]
than those permits or approvals which will be timely obtained in the ordinary
course of business. (4) All required permits, licenses, and certificates to
comply with all Applicable Law, and for the lawful use and operation of the
Mortgaged Properties, including certificates of occupancy, apartment licenses,
or the equivalent, have been obtained and are in full force and effect. (5) No
portion of any Mortgaged Property has been purchased with the proceeds of any
illegal activity. (b) Property Characteristics. No part of the Land is included
or assessed under or as part of another tax lot or parcel, and no part of any
other property is included or assessed under or as part of the tax lot or
parcels for the Land. (c) Property Ownership. Borrower is the sole owner or
ground lessee of the Mortgaged Property. If any Mortgaged Property is a
condominium, Borrower shall be subject to representations and covenants specific
to such Mortgaged Property. (d) Condition of the Mortgaged Property. Borrower
represents that: (1) Borrower has not made any claims, and to Borrower’s
knowledge, no claims have been made, against any contractor, engineer,
architect, or other party with respect to the construction or condition of any
Mortgaged Property or the existence of any structural or other material defect
therein; (2) except with respect to a Release Mortgaged Property that is the
subject of a Release Request, no Mortgaged Property has sustained any damage
other than damage which has been fully repaired, or is fully insured and is
being repaired in the ordinary course of business; and (3) except as disclosed
in any third party report delivered to Lender prior to the date on which any
Mortgaged Property is added to the Collateral Pool, to the knowledge of
Borrower, the Mortgaged Properties are in good condition, order, and repair, and
there exist no structural or other material defects in any Mortgaged Property
(whether patent, latent, or otherwise), and Borrower has not received written
notice from any insurance company or bonding company of any defects or
inadequacies in any Mortgaged Property, or any part of it, which would adversely
affect the insurability of such Mortgaged Property or cause the imposition of
extraordinary premiums or charges for insurance or of any termination or
threatened termination of any policy of insurance or bond. Master Credit
Facility Agreement Form 6001.MCFA Page 47 Article 6 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie058.jpg]
(e) Personal Property. Borrower owns (or, to the extent disclosed on the
Exceptions to Representation and Warranties Schedule, leases) all of the
Personal Property and all of the Personalty (as defined in the UCC) that is
material to and is used in connection with the management, ownership, and
operation of its respective Mortgaged Property. Section 6.02 Covenants. (a) Use
of Property. From and after the Effective Date, Borrower shall not, unless
required by Applicable Law or Governmental Authority: (1) change the use of all
or any part of its Mortgaged Property; (2) convert any individual dwelling units
or common areas to commercial use, or convert any common area or commercial use
to individual dwelling units; (3) initiate or acquiesce in a change in the
zoning classification of the Land; (4) establish any condominium or cooperative
regime with respect to its Mortgaged Property; (5) subdivide the Land; or (6)
suffer, permit, or initiate the joint assessment of any Mortgaged Property with
any other real property constituting a tax lot separate from such Mortgaged
Property which could cause the part of the Land to be included or assessed under
or as part of another tax lot or parcel, or any part of any other property to be
included or assessed under or as part of the tax lot or parcels for the Land.
(b) Property Maintenance. Borrower shall: (1) pay the expenses of operating,
managing, maintaining, and repairing its Mortgaged Property (including insurance
premiums, utilities, Repairs, and Replacements) before the last date upon which
each such payment may be made without any penalty or interest charge being
added; (2) keep its Mortgaged Property in good repair and marketable condition
(ordinary wear and tear excepted) (including the replacement of Personalty and
Fixtures with items of equal or better function and quality) and subject to
Section 9.03(b)(3) (Application of Proceeds on Event of Loss) and Section
10.03(d) (Preservation of Mortgaged Property) restore or repair promptly, in a
good and workmanlike manner, any Master Credit Facility Agreement Form 6001.MCFA
Page 48 Article 6 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie059.jpg]
damaged part of such Mortgaged Property to the equivalent of its original
condition or condition immediately prior to the damage (if improved after the
Effective Date), whether or not any insurance proceeds or amounts received in
connection with a Condemnation Action are available to cover any costs of such
restoration or repair; (3) commence all Required Repairs, Additional Lender
Repairs, and Additional Lender Replacements as follows: (A) with respect to any
Required Repairs, promptly following the Effective Date (subject to Force
Majeure, if applicable), in accordance with the timelines set forth on the
Required Repair Schedule, or if no timelines are provided, as soon as practical
following the Effective Date; (B) with respect to Additional Lender Repairs, in
the event that Lender determines that Additional Lender Repairs are necessary
from time to time or pursuant to Section 6.03 (Administration Matters Regarding
the Property), promptly following Lender’s written notice of such Additional
Lender Repairs (subject to Force Majeure, if applicable), commence any such
Additional Lender Repairs in accordance with Lender’s timelines, or if no
timelines are provided, as soon as practical; and (C) with respect to Additional
Lender Replacements, in the event that Lender determines that Additional Lender
Replacements are necessary from time to time or pursuant to Section 6.03
(Administration Matters Regarding the Property), promptly following Lender’s
written notice of such Additional Lender Replacements (subject to Force Majeure,
if applicable), commence any such Additional Lender Replacements in accordance
with Lender’s timelines, or if no timelines are provided, as soon as practical;
(4) make, construct, install, diligently perform, and complete all Replacements,
Repairs, and any other work permitted under the Loan Documents: (A) in a good
and workmanlike manner as soon as practicable following the commencement
thereof, free and clear of any Liens, including mechanics’ or materialmen’s
liens and encumbrances (except (x) Permitted Encumbrances and (y) mechanics’ or
materialmen’s liens which attach automatically under the laws of any
Governmental Authority upon the commencement of any work upon, or delivery of
any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials and (z) liens (or
potential liens) permitted under Section 11.02(a) (Liens; Encumbrances)); (B) in
accordance with all Applicable Law; (C) in accordance with all applicable
insurance and bonding requirements; and Master Credit Facility Agreement Form
6001.MCFA Page 49 Article 6 04-18 © 2018 Fannie Mae Cottonwood Communities (Last
Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie060.jpg]
(D) within all timeframes required by Lender, and Borrower acknowledges that it
shall be an Event of Default if Borrower abandons or ceases work on any Repair
at any time prior to the completion of the Repairs for a period of longer than
twenty (20) days (except when Force Majeure exists and Borrower is diligently
pursuing the reinstitution of such work; provided, however, any such abandonment
or cessation shall not in any event allow the Repair to be completed after the
Completion Period, subject to Force Majeure); (5) subject to the terms of
Section 6.03(a) (Property Management), provide for professional management of
the Mortgaged Property by a residential rental property manager satisfactory to
Lender under a contract approved by Lender in writing; (6) give written notice
to Lender of, and, unless otherwise directed in writing by Lender, appear in and
defend any action or proceeding purporting to affect any Mortgaged Property,
Lender’s security for the Advances, or Lender’s rights under this Master
Agreement; and (7) upon Lender’s written request, submit to Lender any contracts
or work orders described in Section 13.02 (Administration Matters Regarding
Reserves). (c) Property Preservation. Borrower shall: (1) not commit waste or
abandon or (ordinary wear and tear excepted) permit impairment or deterioration
of any Mortgaged Property; (2) subject to the provisions of Section 6.02(f)
(Alterations to any Mortgaged Property), not (nor permit any other Person to)
demolish, make any change in the unit mix, otherwise alter any Mortgaged
Property or any part of any Mortgaged Property , or remove any Personalty or
Fixtures from the Mortgaged Property, except for: (A)alterations required in
connection with Repairs and Replacements; or (B)the replacement of tangible
Personalty or Fixtures, provided (i)such Personalty or Fixtures are replaced
with items of equal or better function and quality, and (ii)such replacement
does not result in any disruption in occupancy (other than in connection with
the routine re-leasing of units); (3) not engage in or knowingly permit, and
shall take appropriate measures to prevent and abate or cease and desist, any
illegal activities at any Mortgaged Property that could endanger tenants or
visitors, result in damage to such Mortgaged Property, result in forfeiture of
the Land or otherwise materially impair the lien created by the Security
Instrument or Lender’s interest in such Mortgaged Property; (4) not permit any
condition to exist on any Mortgaged Property that would invalidate any part of
any insurance coverage required by this Master Agreement; or Master Credit
Facility Agreement Form 6001.MCFA Page 50 Article 6 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie061.jpg]
(5) not subject any Mortgaged Property to any voluntary, elective, or non-
compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime). (d) Property
Inspections. Borrower shall: (1) permit Lender, its agents, representatives, and
designees to enter upon and inspect the Mortgaged Properties (including in
connection with any Replacement or Repair or to conduct any Environmental
Inspection pursuant to the Environmental Indemnity Agreement), and shall
cooperate and provide access to all areas of the Mortgaged Properties (subject
to the rights of tenants under the Leases): (A) during normal business hours;
(B) at such other reasonable time upon reasonable notice of not less than one
(1) Business Day; (C) at any time when exigent circumstances exist; or (D) at
any time after an Event of Default has occurred and is continuing; and (2) pay
for reasonable costs or expenses incurred by Lender or its agents in connection
with any such inspections. (e) Compliance with Laws. Borrower shall: (1) comply
in all material respects with Applicable Law and all recorded lawful covenants
and agreements relating to or affecting any Mortgaged Property, including all
laws, ordinances, statutes, rules and regulations, and covenants pertaining to
construction of improvements on the Land, fair housing, and requirements for
equal opportunity, anti- discrimination, and Leases; (2) procure and maintain
all required permits, licenses, charters, registrations, and certificates
necessary to comply with all zoning and land use statutes, laws, ordinances,
rules and regulations, and all applicable health, fire, safety, and building
codes and for the lawful use and operation of each Mortgaged Property, including
certificates of occupancy, apartment licenses, or the equivalent; (3) comply
with all Applicable Law that pertain to the maintenance and disposition of
tenant security deposits; Master Credit Facility Agreement Form 6001.MCFA Page
51 Article 6 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie062.jpg]
(4) at all times maintain records sufficient to demonstrate compliance with the
provisions of this Section 6.02(e) (Compliance with Laws); (5) promptly after
receipt or notification thereof, provide Lender copies of any building code or
zoning violation from any Governmental Authority with respect to any Mortgaged
Property; and (6) cooperate fully with Lender with respect to any proceedings
before any court, board, or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings. (f) Alterations to any
Mortgaged Property. No alteration, improvement, demolition, removal, or
construction (collectively, “Alterations”) shall be made to any Mortgaged
Property without the prior written consent of Lender if: (1) such Alteration
could reasonably be expected to adversely affect the value of such Mortgaged
Property or its operation as a Multifamily Residential Property in substantially
the same manner in which it is being operated on the date such property became
Collateral; (2) the construction of such Alteration could reasonably be expected
to result in interference to the occupancy of tenants of such Mortgaged Property
such that tenants in occupancy with respect to five percent (5%) or more of the
tenants under the Leases would be displaced or permitted to terminate their
Leases or to abate the payment of all or any portion of their rent; or (3) such
Alteration will be completed in more than twelve (12) months from the date of
commencement or in the last year of the Term of this Master Agreement. In
addition, Borrower must obtain Lender’s prior written consent to construct
Alterations with respect to any Mortgaged Property costing in excess of, with
respect to any Mortgaged Property, the number of units in such Mortgaged
Property multiplied by $10,000, but in any event, costs in excess of $500,000,
Borrower must give prior written notice to Lender of its intent to construct
Alterations at any time with respect to any Mortgaged Property costing in excess
of $100,000; provided, however, that the preceding requirements shall not be
applicable to Alterations made, conducted, or undertaken by Borrower as part of
Borrower’s routine maintenance and repair of the Mortgaged Properties as
required by the Loan Documents (including any Repair or Replacement). Master
Credit Facility Agreement Form 6001.MCFA Page 52 Article 6 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie063.jpg]
(g) Flood Zone Designation. As of the Initial Effective Date a portion of the
Mortgaged Property known as LUMA West Palm (“West Palm”) has been designated as
a Special Flood Hazard Area (the “AE Zone”) per the Federal Emergency Management
Agency Flood Insurance Rate Map (the “FIRM”). From and after the Initial
Effective Date, Borrower shall use diligent efforts to complete the Federal
Emergency Management Agency’s Letter of Map Amendment process (the “LOMA”) to
change the AE Zone designation to moderate flood hazard or minimal flood hazard
pursuant to the FIRM. Upon Borrower’s successful change of the AE Zone’s
designation, Borrower shall promptly notify Lender of the change and provide
Lender with evidence thereof. If the LOMA does not result in a change of the AE
Zone’s designation by the date that is 180 days after the Initial Effective
Date, Borrower shall procure excess flood insurance in a form and coverage
amount satisfactory to Lender. Section 6.03 Administration Matters Regarding the
Property. (a) Property Management. From and after the Effective Date, each
property manager and each property management agreement must be approved by
Lender. In the event that the Management Agreement expires or is terminated
(without limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of the Loan Documents), Borrower shall promptly enter into
a replacement management agreement consented to in writing by Lender with a
property manager that is approved in advance by Lender in writing. If Lender
waives in writing the requirement that Borrower enter into a written contract
for management of a Mortgaged Property, and Borrower later elects to enter into
a written contract or change the management of such Mortgaged Property, such new
property manager or the property management agreement must be approved by
Lender. As a condition to any approval by Lender, Lender may require that
Borrower and such new property manager enter into a collateral assignment of the
property management agreement on a form approved by Lender. (b) Subordination of
Fees to Affiliated Property Managers. Any property manager that is a Borrower
Affiliate to whom fees are payable for the management of a Mortgaged Property
must enter into an assignment of management agreement or other agreement with
Lender, in a form approved by Lender, providing for subordination of those fees
and such other provisions as Lender may require. (c) Property Condition
Assessment. If, in connection with any inspection of any Mortgaged Property,
Lender determines that the condition of such Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date that such Mortgaged
Property was added to the Collateral Pool, Lender may obtain, at Borrower’s
expense, a property condition assessment of each Mortgaged Property. Lender’s
right to obtain a property condition assessment pursuant to this Section 6.03(c)
(Property Master Credit Facility Agreement Form 6001.MCFA Page 53 Article 6
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie064.jpg]
Condition Assessment) shall be in addition to any other rights available to
Lender under this Master Agreement in connection with any such deterioration.
Any such inspection or property condition assessment may result in Lender
requiring Additional Lender Repairs or Additional Lender Replacements as further
described in Section 13.02(a)(9)(B) (Additional Lender Replacements and
Additional Lender Repairs). Article 7 LEASES AND RENTS Section 7.01
Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 7.01 (Leases and Rents – Representations and
Warranties) are made as of each Effective Date and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule. (a)
Prior Assignment of Rents. Borrower has not executed any: (1) prior assignment
of Rents (other than an assignment of Rents securing prior indebtedness that has
been paid off and discharged or will be paid off and discharged with the
proceeds of the Initial Advance or a Future Advance); or (2) instrument which
would prevent Lender from exercising its rights under this Master Agreement or
the Security Instrument. (b) Prepaid Rents. Borrower has not accepted, and does
not expect to receive prepayment of, any Rents for more than two (2) months
prior to the due dates of such Rents. Section 7.02 Covenants. (a) Leases.
Borrower shall: (1) comply with and observe Borrower’s material obligations
under all Leases, including Borrower’s obligations pertaining to the maintenance
and disposition of tenant security deposits; (2) surrender possession of the
applicable Mortgaged Property, including all Leases and all security deposits
and prepaid Rents, immediately upon appointment of a receiver or Lender’s entry
upon and taking of possession and control of such Mortgaged Property, as
applicable; Master Credit Facility Agreement Form 6001.MCFA Page 54 Article 6
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie065.jpg]
(3) require that all Residential Leases have initial terms of not less than six
(6) months and not more than twenty-four (24) months (however, Residential
Leases with terms of less than six (6) months (but in no case less than one (1)
month) (x) if customary in the applicable market for properties comparable to
the applicable Mortgaged Property, may be permitted with Lender’s prior written
consent, and (y) are permitted without Lender’s consent provided that
Residential Leases for no more than ten percent (10%) of the total number of
residential units at a Mortgaged Property are for a term of less than six (6)
months); and (4) promptly provide Lender a copy of any non-Residential Lease at
the time such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b) (Commercial Leases)), and, upon Lender’s
written request, promptly provide Lender a copy of any Residential Lease then in
effect. (b) Commercial Leases. (1) With respect to Material Commercial Leases,
Borrower shall not: (A) enter into any Material Commercial Lease except with the
prior written consent of Lender; or (B) modify the terms of, extend, or
terminate any Material Commercial Lease (including any Material Commercial Lease
in existence on the Effective Date) without the prior written consent of Lender.
(2) With respect to any non-Material Commercial Lease, Borrower shall not: (A)
enter into any non-Material Commercial Lease that materially alters the use and
type of operation of the premises subject to the Lease in effect as of the
Effective Date or reduces the number or size of residential units at a Mortgaged
Property; or (B) modify the terms of any non-Material Commercial Lease
(including any non-Material Commercial Lease in existence on the Effective Date)
in any way that materially alters the use and type of operation of the premises
subject to such non-Material Commercial Lease in effect as of the Effective
Date, reduces the number or size of residential units at a Mortgaged Property,
or results in such non- Material Commercial Lease being deemed a Material
Commercial Lease. (3) With respect to any Material Commercial Lease or
non-Material Commercial Lease, Borrower shall cause the applicable tenant to
provide within ten (10) days after a request by Borrower, a certificate of
estoppel, or if not provided by tenant within such ten (10) day period, Borrower
shall provide such certificate of estoppel, certifying: Master Credit Facility
Agreement Form 6001.MCFA Page 55 Article 7 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie066.jpg]
(A) that such Material Commercial Lease or non-Material Commercial Lease is
unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications); (B) the term of the
Lease including any extensions thereto; (C) the dates to which the Rent and any
other charges hereunder have been paid by tenant; (D) the amount of any security
deposit delivered to Borrower as landlord; (E) to Borrower’s knowledge, whether
or not Borrower is in default (or whether any event or condition exists which,
with the passage of time, would constitute an event of default) under such
Lease; (F) the address to which notices to tenant should be sent; and (G) any
other information as may be reasonably required by Lender. (c) Payment of Rents.
Borrower shall: (1) pay to Lender upon demand all Rents after receipt of written
notice from Lender that an Event of Default has occurred and is continuing; (2)
cooperate with Lender’s efforts in connection with the assignment of Rents set
forth in the Security Instrument; and (3) not accept Rent under any Lease
(whether a Residential Lease or a non- Residential Lease) for more than two (2)
months in advance; provided, however, that Rents for up to 5% of the residential
units may be paid more than two (2) months but not in excess of six (6) months
prior to the due date of such Rents. (d) Assignment of Rents. Borrower shall
not: (1) perform any acts nor execute any instrument that would prevent Lender
from exercising its rights under the assignment of Rents granted in the Security
Instrument or in any other Loan Document; nor (2) interfere with Lender’s
collection of such Rents. Master Credit Facility Agreement Form 6001.MCFA Page
56 Article 7 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie067.jpg]
(e) Further Assignments of Leases and Rents. Borrower shall execute and deliver
any further assignments of Leases and Rents as Lender may reasonably require.
(f) Options to Purchase by Tenants. No Lease (whether a Residential Lease or a
non-Residential Lease) shall contain an option to purchase, right of first
refusal to purchase or right of first offer to purchase, except as required by
Applicable Law. Section 7.03 Administration Regarding Leases and Rents. (a)
Material Commercial Lease Requirements. Each Material Commercial Lease,
including any renewal or extension of any Material Commercial Lease in existence
as of the Effective Date, shall provide, directly or pursuant to a
subordination, non-disturbance and attornment agreement approved by Lender,
that: (1) the tenant shall, upon written notice from Lender after the occurrence
of an Event of Default, pay all Rents payable under such Lease to Lender; (2)
such Lease and all rights of the tenant thereunder are expressly subordinate to
the lien of the Security Instrument; (3) the tenant shall attorn to Lender and
any purchaser at a Foreclosure Event (such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a Foreclosure Event or by Lender in any manner); (4) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
Foreclosure Event may from time to time request; and (5) such Lease shall not
terminate as a result of a Foreclosure Event unless Lender or any other
purchaser at such Foreclosure Event affirmatively elects to terminate such Lease
pursuant to the terms of the subordination, non-disturbance and attornment
agreement. (b) Residential Lease Form. All Residential Leases entered into from
and after the Effective Date shall be on forms approved by Lender. Master Credit
Facility Agreement Form 6001.MCFA Page 57 Article 7 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie068.jpg]
Article 8 BOOKS AND RECORDS; FINANCIAL REPORTING Section 8.01 Representations
and Warranties. The representations and warranties made by Borrower to Lender in
this Section 8.01 (Books and Records; Financial Reporting – Representations and
Warranties) are made as of each Effective Date and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule. (a)
Financial Information. All financial statements and data, including statements
of cash flow and income and operating expenses, that have been delivered to
Lender in respect of the Mortgaged Properties: (1) are true, complete, and
correct in all material respects as of their respective dates; and (2)
accurately represent the financial condition of the Mortgaged Properties and
present fairly the financial condition of Borrower and Guarantor as of their
respective dates. (b) No Change in Facts or Circumstances. All information in
the Loan Application and in all financial statements, rent rolls, reports,
certificates, and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects. There has been
no material adverse change in any fact or circumstance that would make any such
information incomplete or inaccurate. Section 8.02 Covenants. (a) Obligation to
Maintain Accurate Books and Records; Access; Discussions with Officers and
Accountants. (1) Borrower shall keep and maintain at all times at the Mortgaged
Property or the property management agent’s offices or Borrower’s General
Business Address and, upon Lender’s written request, shall make available at the
Land: (A) complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and (B) copies of all written contracts, Leases and
other instruments that affect Borrower or the Mortgaged Property. Master Credit
Facility Agreement Form 6001.MCFA Page 58 Article 8 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie069.jpg]
(2) To the extent permitted by Applicable Law and subject to the provisions of
Section 6.02(d) (Property Inspections), Borrower shall permit Lender to: (A)
inspect, make copies and abstracts of, and have reviewed, such of Borrower’s
books and records as may relate to the obligations of Borrower under this Master
Agreement and the other Loan Documents or the Mortgaged Properties; (B) at any
time discuss Borrower’s affairs, finances, and accounts with a Person holding a
Management Position of CRI or CROP, or property manager or asset managers and
independent public accountants; (C) discuss the Mortgaged Properties’
conditions, operation, or maintenance with the Property Manager, the officers,
and employees of Borrower, Guarantor, and Key Principal; and (D) receive any
other information that Lender reasonably deems necessary or relevant in
connection with any Loan Document or the obligations of Borrower under this
Master Agreement from the officers and employees of such Borrower. (3) Borrower
shall promptly inform Lender in writing of: (A) the occurrence of any act,
omission, change, or event that has, or would have, a Material Adverse Effect,
subsequent to the date of the most recent financial statements of Borrower
delivered to Lender pursuant to Section 8.02 (Books and Records; Financial
Reporting – Covenants); and (B) any material change in Borrower’s accounting
policies or financial reporting practices. (b) Items to Furnish to Lender.
Borrower shall furnish to Lender the following, certified as true, complete, and
accurate, in all material respects, by an individual having authority to bind
Borrower (or Guarantor, as applicable), in such form and with such detail as
Lender reasonably requires: (1) within forty-five (45) days after the end of
each first, second, and third Calendar Quarter, a statement of income and
expenses for Borrower on a year-to-date basis as of the end of each Calendar
Quarter; (2) within one hundred twenty (120) days after the end of each Calendar
Year: (A) for any Borrower that is an entity, a statement of income and expenses
and a statement of cash flows for such Calendar Year; Master Credit Facility
Agreement Form 6001.MCFA Page 59 Article 8 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie070.jpg]
(B) for any Borrower that is an individual, or a trust established for
estate-planning purposes, a personal financial statement for such Calendar Year;
(C) when requested in writing by Lender, balance sheet(s) showing all assets and
liabilities of Borrower and a statement of all contingent liabilities as of the
end of such Calendar Year; (D) if an energy consumption metric for the Mortgaged
Property is required to be reported to any Governmental Authority, the Fannie
Mae Energy Performance Metrics report, as generated by ENERGY STAR® Portfolio
Manager, for the Mortgaged Property for such Calendar Year, which report must
include the ENERGY STAR score, the Source Energy Use Intensity (EUI), the month
and year ending period for such ENERGY STAR score and such Source Energy Use
Intensity, and the ENERGY STAR Portfolio Manager Property Identification Number;
provided that, if the Governmental Authority does not require the use of ENERGY
STAR Portfolio Manager for the reporting of the energy consumption metric and
Borrower does not use ENERGY STAR Portfolio Manager, then Borrower shall furnish
to Lender the Source Energy Use Intensity for the Mortgaged Property for such
Calendar Year; (E) an Annual Certification (Borrower) in the form attached as
Exhibit G; (F) an Annual Certification (Guarantor) in the form attached as
Exhibit H; (G) an accounting of all security deposits held pursuant to all
Leases, including the name of the institution (if any) and the names and
identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts; (H) written confirmation of: (i) any changes occurring
since the Effective Date (or that no such changes have occurred since the
Effective Date) in (1) the direct owners of Borrower, (2) the indirect owners
(and any non-member managers) of Borrower that Control Borrower or the indirect
owners that are required to own a minimum indirect Ownership Interest in
Borrower as set forth in the definition of Restricted Ownership Interest
(excluding any Publicly-Held Corporations or Publicly-Held Trusts), or (3) the
indirect owners of Borrower that hold twenty-five percent (25%) or more of the
Ownership Interests in Borrower (excluding any Publicly-Held Corporations or
Publicly-Held Trusts), and their respective interests; Master Credit Facility
Agreement Form 6001.MCFA Page 60 Article 8 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie071.jpg]
(ii) the names of all officers and directors of (1) any Borrower which is a
corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company; and
(iii) the names of all managers who are not members of (1) any Borrower which is
a limited liability company, (2) any limited liability company which is a
general partner of any Borrower which is a partnership, or (3) any limited
liability company which is the managing member or non- member manager of any
Borrower which is a limited liability company; (I) if not already provided
pursuant to Section 8.02(b)(2)(A) (Items to Furnish to Lender) above, a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each Calendar Year; (3) within
forty-five (45) days after the end of each first, second, and third calendar
quarter and within one hundred twenty (120) days after the end of each Calendar
Year, and at any other time upon Lender’s written request, a rent schedule for
the Mortgaged Property showing the name of each tenant and for each tenant, the
space occupied, the lease expiration date, the rent payable for the current
month, the date through which rent has been paid, and any related information
requested by Lender; (4) upon Lender’s written request (but, absent an Event of
Default, no more frequently than once in any six (6) month period): (A) any item
described in Section 8.02(b)(1) or Section 8.02(b)(2) (Items to Furnish to
Lender) for Borrower, certified as true, complete, and accurate by an individual
having authority to bind Borrower; (B) a property management or leasing report
for the Mortgaged Property, showing the number of rental applications received
from tenants or prospective tenants and deposits received from tenants or
prospective tenants, and any other information requested by Lender; (C) a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each month for such period as
requested by Lender, which statement shall be delivered within thirty (30) days
after the end of such month requested by Lender; (D) a statement of real estate
owned directly or indirectly by Borrower and Guarantor for such period as
requested by Lender, which statement shall be delivered within thirty (30) days
after the end of such month requested by Lender; and Master Credit Facility
Agreement Form 6001.MCFA Page 61 Article 8 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie072.jpg]
(E) for any Guarantor, by the later of thirty (30) days after the date requested
by Lender and the date one hundred twenty (120) days after the end of the most
recent Calendar Year: (i) that is an entity, a statement of income and expenses
and a statement of cash flows for such Calendar Year; (ii) that is an
individual, or a trust established for estate-planning purposes, a personal
financial statement for such Calendar Year; and (iii) balance sheet(s) showing
all assets and liabilities of Guarantor and a statement of all contingent
liabilities as of the end of such Calendar Year; and (F) a statement that
identifies: (i) the direct owners of Borrower and their respective interests;
(ii) the indirect owners (and any non-member managers) of Borrower that Control
Borrower or the indirect owners that are required to own a minimum indirect
Ownership Interest in Borrower as set forth in the definition of Restricted
Ownership Interest (excluding any Publicly-Held Corporations or Publicly-Held
Trusts) and their respective interests; and (iii) the indirect owners of
Borrower that hold twenty-five percent (25%) or more of the Ownership Interests
in Borrower (excluding any Publicly-Held Corporations or Publicly-Held Trusts)
and their respective interests. (5) Intentionally Deleted. Notwithstanding
anything to the contrary in this Agreement and/or in any other Loan Document,
after a Public Listing of CCOP (or its successor) or CCI (or its successor) in
accordance with the terms of this Agreement, and for so long as no Event of
Default has occurred and is continuing, the following provisions shall apply: So
long as Key Principal’s or Guarantor’s shares are publicly traded, Key Principal
and/or Guarantor shall file with the Securities and Exchange Commission such
annual and quarterly reports (which may consist of Form 10Ks and Form 10Qs), at
the times specified for such filing under the applicable sections of the
Securities Exchange Act of 1934, as amended, and shall deliver to Lender such
reports promptly upon the filing thereof with the Securities and Exchange
Commission, and in any event within 120 days of the end of Key Principal's or
Guarantor’s fiscal year, in the case of annual reports, or within 90 days of the
end of each of the first three quarters of Key Principal's or Guarantor’s fiscal
year. So long as no Event of Default has occurred and is continuing, delivery of
such reports to the Lender as and when required by the terms hereof shall be
deemed to satisfy the reporting requirements with respect to the Key Principal
and/or Guarantor Master Credit Facility Agreement Form 6001.MCFA Page 62 Article
8 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie073.jpg]
required under this Section 8.02(b) (Items to furnish to the Lender) and
8.02(c)(Audited Financials). (c) Audited Financials. In the event Borrower, Key
Principal or Guarantor receives or obtains any audited financial statements and
such financial statements are required to be delivered to Lender under Section
8.02(b) (Items to Furnish to Lender), Borrower shall deliver or cause to be
delivered to Lender the audited versions of such financial statements. (d)
Delivery of Books and Records. If an Event of Default has occurred and is
continuing, Borrower shall deliver to Lender, upon written demand, all books and
records relating to the Mortgaged Property or its operation. Section 8.03
Administration Matters Regarding Books and Records and Financial Reporting. (a)
Lender’s Right to Obtain Audited Books and Records. Lender may require that
Borrower’s or Guarantor’s books and records be audited, at Borrower’s expense,
by an independent certified public accountant selected by Lender in order to
produce or audit any statements, schedules, and reports of Borrower, Guarantor,
or the Mortgaged Property required by Section 8.02 (Books and Records; Financial
Reporting – Covenants), if (1) Borrower or Guarantor fails to provide in a
timely manner the statements, schedules, and reports required by Section 8.02
(Books and Records; Financial Reporting – Covenants) and, thereafter, Borrower
or Guarantor fails to provide such statements, schedules and reports within the
cure period provided in Section 14.01(c) (Events of Default Subject to Extended
Cure Period or Release); (2) the statements, schedules, and reports submitted to
Lender pursuant to Section 8.02 (Books and Records; Financial Reporting –
Covenants) are not full, complete, and accurate in all material respects as
determined by Lender and, thereafter, Borrower or Guarantor fails to provide
such statements, schedules, and reports within the cure period provided in
Section 14.01(c) (Events of Default Subject to Extended Cure Period or Release);
or (3) an Event of Default has occurred and is continuing. Notwithstanding the
foregoing, the ability of Lender to require the delivery of audited financial
statements shall be limited to not more than once per Borrower’s fiscal year so
long as no Event of Default has occurred during such fiscal year (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing). Borrower shall
cooperate with Lender in order to satisfy the provisions of this Section 8.03(a)
(Lender’s Right to Obtain Audited Books and Records). All related costs and
Master Credit Facility Agreement Form 6001.MCFA Page 63 Article 8 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie074.jpg]
expenses of Lender shall become due and payable by Borrower within ten (10)
Business Days after demand therefor. (b) Credit Reports; Credit Score. No more
often than once in any twelve (12) month period, Lender is authorized to obtain
a credit report (if applicable) on Borrower or Guarantor, the cost of which
report shall be paid by Borrower. Lender is authorized to obtain a Credit Score
(if applicable) for Borrower or Guarantor at any time at Lender’s expense.
Article 9 INSURANCE Section 9.01 Representations and Warranties. The
representations and warranties made by Borrower to Lender in this Section 9.01
(Insurance – Representations and Warranties) are made as of each Effective Date
and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule. (a) Compliance with Insurance
Requirements. Borrower is in compliance with Lender’s insurance requirements (or
has obtained a written waiver from Lender for any non-compliant coverage) and
has timely paid all premiums on all required insurance policies. With respect to
each Mortgaged Property, Borrower has delivered to Lender certificates of
insurance and copies of the Insurance Policies currently in effect as of the
date such Mortgaged Property was added to the Collateral Pool. (b) Property
Condition. (1) No Mortgaged Property has been damaged by fire, water, wind, or
other cause of loss; or (2) if previously damaged, any previous damage to any
Mortgaged Property has been repaired and such Mortgaged Property has been fully
restored. Section 9.02 Covenants. (a) Insurance Requirements. As required by
Lender and Applicable Law, and as may be modified from time to time, Borrower
shall: (1) keep the Improvements insured at all times against any hazards, which
insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified Master Credit Facility Agreement
Form 6001.MCFA Page 64 Article 8 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie075.jpg]
by the Federal Emergency Management Agency (or any successor) as an area having
special flood hazards and to the extent flood insurance is available in that
area), and may include sinkhole insurance, mine subsidence insurance, earthquake
insurance, terrorism insurance, windstorm insurance and, if any Mortgaged
Property does not conform to applicable building, zoning, or land use laws,
ordinance and law coverage; (2) maintain at all times commercial general
liability insurance, workmen’s compensation insurance, and such other liability,
errors and omissions, and fidelity insurance coverage; and (3) maintain
builder’s risk and public liability insurance, and other insurance in connection
with completing the Repairs or Replacements, as applicable. Notwithstanding the
provisions of Section 9.02(a)(1) above and/or Section 9.03(a) to the contrary,
Lender hereby agrees that it will not require Borrower to obtain terrorism
insurance for any Mortgaged Property unless it is available for the Mortgaged
Property at commercially reasonable rates as determined by Lender. (b) Delivery
of Policies, Renewals, Notices, and Proceeds. Borrower shall: (1) cause all
insurance policies (including any policies not otherwise required by Lender)
which can be endorsed with standard non-contributing, non-reporting mortgagee
clauses making loss payable to Lender (or Lender’s assigns) to be so endorsed;
(2) promptly deliver to Lender a copy of all renewal and other notices received
by Borrower with respect to the policies and all receipts for paid premiums; (3)
deliver evidence, in form and content acceptable to Lender, that each Insurance
Policy required under this Article 9 (Insurance) has been renewed not less than
fifteen (15) days prior to the applicable expiration date, and (if such evidence
is other than an original or duplicate original of a renewal policy) deliver the
original or duplicate original of each renewal policy (or such other evidence of
insurance as may be required by or acceptable to Lender) in form and content
acceptable to Lender within ninety (90) days after the applicable expiration
date of the original Insurance Policy; (4) provide immediate written notice to
the insurance company and to Lender of any event of loss; (5) execute such
further evidence of assignment of any insurance proceeds as Lender may require;
and (6) provide immediate written notice to Lender of Borrower’s receipt of any
insurance proceeds under any Insurance Policy required by Section 9.02(a)(1)
(Insurance Master Credit Facility Agreement Form 6001.MCFA Page 65 Article 9
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie076.jpg]
Requirements) above and, if requested by Lender, deliver to Lender all of such
proceeds received by Borrower to be applied by Lender in accordance with this
Article 9 (Insurance). Section 9.03 Administration Matters Regarding Insurance.
(a) Lender’s Ongoing Insurance Requirements. Borrower acknowledges that Lender’s
insurance requirements may change from time to time. All insurance policies and
renewals of insurance policies required by this Master Agreement shall be: (1)
in the form and with the terms required by Lender; (2) in such amounts, with
such maximum deductibles and for such periods required by Lender; and (3) issued
by insurance companies satisfactory to Lender. BORROWER ACKNOWLEDGES THAT ANY
FAILURE OF BORROWER TO COMPLY WITH THE REQUIREMENTS SET FORTH IN SECTION 9.02(a)
(Insurance Requirements) OR SECTION 9.02(b) (Delivery of Policies, Renewals,
Notices, and Proceeds) ABOVE SHALL PERMIT LENDER TO PURCHASE THE APPLICABLE
INSURANCE AT BORROWER’S COST. SUCH INSURANCE MAY, BUT NEED NOT, PROTECT
BORROWER’S INTERESTS. THE COVERAGE THAT LENDER PURCHASES MAY NOT PAY ANY CLAIM
THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST BORROWER IN CONNECTION
WITH ANY MORTGAGED PROPERTY. IF LENDER PURCHASES INSURANCE FOR ANY MORTGAGED
PROPERTY AS PERMITTED HEREUNDER, BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AT THE DEFAULT RATE AND ANY OTHER CHARGES
LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR THE EXPIRATION OF THE INSURANCE. THE COSTS
OF THE INSURANCE SHALL BE ADDED TO BORROWER’S TOTAL OUTSTANDING BALANCE OR
OBLIGATION AND SHALL CONSTITUTE ADDITIONAL INDEBTEDNESS. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWER MAY BE ABLE TO OBTAIN
ON ITS OWN. BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT
ONLY AFTER PROVIDING EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE AS REQUIRED
BY THIS MASTER AGREEMENT AND THE OTHER LOAN DOCUMENTS. (b) Application of
Proceeds on Event of Loss. (1) Upon an event of loss, Lender may, at Lender’s
option: Master Credit Facility Agreement Form 6001.MCFA Page 66 Article 9 04-18
© 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie077.jpg]
(A) hold such proceeds to be applied to reimburse Borrower for the cost of
Restoration (in accordance with Lender’s then-current policies relating to the
restoration of casualty damage on similar multifamily residential properties);
or (B) apply such proceeds to the payment of the Indebtedness, whether or not
then due; provided, however, Lender shall not apply insurance proceeds to the
payment of the Indebtedness and shall require Restoration pursuant to Section
9.03(b)(1)(A) (Application of Proceeds on Event of Loss) if all of the following
conditions are met: (i) no Potential Event of Default or Event of Default has
occurred and is continuing; (ii) Lender determines that the combination of
insurance proceeds and amounts provided by Borrower will be sufficient funds to
complete the Restoration; (iii) Lender determines that after completion of the
Restoration (1) the Net Cash Flow generated by the applicable Mortgaged Property
will be sufficient to support the Debt Service Coverage Ratio set forth in the
definition of Individual Property Coverage and LTV Tests (on a pro forma basis),
and (2) the Loan to Value Ratio of such Mortgaged Property will be no greater
than the Loan to Value Ratio immediately prior to the event of loss, but in no
event greater than seventy percent (70%); (iv) Lender determines that the
Restoration will be completed before the earlier of (1) one year before the
latest Maturity Date of any Advance Outstanding, or (2) one year after the date
of the loss or casualty; and (v) Borrower provides Lender, upon written request,
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Master Agreement. After
the completion of Restoration in accordance with the above requirements, as
determined by Lender, the balance, if any, of such proceeds shall be returned to
Borrower. (2) Notwithstanding the foregoing, if any loss is estimated to be in
an amount equal to or less than $250,000, Lender shall not exercise its rights
and remedies as power of attorney herein and shall allow Borrower to make proof
of loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied: Master Credit Facility Agreement Form 6001.MCFA Page 67 Article 9
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie078.jpg]
(A) Borrower shall immediately notify Lender of the casualty giving rise to the
claim; (B) no Potential Event of Default or Event of Default has occurred and is
continuing; (C) the Restoration will be completed before the earlier of (i) one
year before the Termination Date, or (ii) one year after the date of the loss or
casualty; (D) Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration; (E) all proceeds of property damage insurance shall be issued in
the form of joint checks to Borrower and Lender; (F) all proceeds of property
damage insurance shall be applied to the Restoration; (G) Borrower shall deliver
to Lender evidence satisfactory to Lender of completion of the Restoration and
obtainment of all lien releases; (H) Borrower shall have complied to Lender’s
satisfaction with the foregoing requirements on any prior claims subject to this
provision, if any; and (I) Lender shall have the right to inspect the applicable
Mortgaged Property (subject to the rights of tenants under the Leases). (3) If
Lender elects to apply insurance proceeds to the Indebtedness in accordance with
the terms of this Master Agreement, Borrower shall not be obligated to restore
or repair the applicable Mortgaged Property. Rather, Borrower shall restrict
access to the damaged portion of such Mortgaged Property and, at its expense and
regardless of whether such costs are covered by insurance, clean up any debris
resulting from the casualty event, and, if required or otherwise permitted by
Lender, demolish or raze any remaining part of the damaged Mortgaged Property to
the extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable and marketable condition. Nothing in this Section 9.03(b) (Application
of Proceeds on Event of Loss) shall affect any of Lender’s remedial rights
against Borrower in connection with a breach by Borrower of any of its
obligations under this Master Agreement or under any Loan Document, including
any failure to timely pay Monthly Debt Service Payments or maintain the
insurance coverage(s) required by this Master Agreement. (c) Payment Obligations
Unaffected. The application of any insurance proceeds to the Indebtedness shall
not extend or postpone the Maturity Date, or the due date or the full payment of
any Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any
other installments referred to in this Master Master Credit Facility Agreement
Form 6001.MCFA Page 68 Article 9 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie079.jpg]
Agreement or in any other Loan Document. Notwithstanding the foregoing, if
Lender applies insurance proceeds to the Indebtedness in connection with a
casualty of less than an entire Mortgaged Property, then Lender shall permit an
adjustment to the Monthly Debt Service Payments that become due and owing
thereafter, based on the Underwriting and Servicing Requirements. (d)
Foreclosure Sale. If a Mortgaged Property is transferred pursuant to a
Foreclosure Event or Lender otherwise acquires title to a Mortgaged Property,
Borrower acknowledges that Lender shall automatically succeed to all rights of
Borrower in and to any insurance policies and unearned insurance premiums
applicable to such Mortgaged Property and in and to the proceeds resulting from
any damage to such Mortgaged Property prior to such Foreclosure Event or such
acquisition. (e) Appointment of Lender as Attorney-In-Fact. Borrower hereby
authorizes and appoints Lender as attorney-in-fact pursuant to Section 14.03(c)
(Appointment of Lender as Attorney-In-Fact). Article 10 CONDEMNATION Section
10.01 Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 10.01 (Condemnation – Representations and
Warranties) are made as of each Effective Date and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule. (a)
Prior Condemnation Action. No part of any Mortgaged Property has been taken in
connection with a Condemnation Action. (b) Pending Condemnation Actions. Except
with respect to a Release Mortgaged Property that is the subject of a Release
Request, no Condemnation Action is pending nor, to Borrower’s knowledge, is
threatened for the partial or total condemnation or taking of any Mortgaged
Property. Section 10.02 Covenants. (a) Notice of Condemnation. Borrower shall:
Master Credit Facility Agreement Form 6001.MCFA Page 69 Article 9 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie080.jpg]
(1) promptly notify Lender of any Condemnation Action of which Borrower has
knowledge; (2) appear in and prosecute or defend, at its own cost and expense,
any action or proceeding relating to any Condemnation Action, including any
defense of Lender’s interest in any Mortgaged Property tendered to Borrower by
Lender, unless otherwise directed by Lender in writing; and (3) execute such
further evidence of assignment of any condemnation award in connection with a
Condemnation Action as Lender may require. (b) Condemnation Proceeds. Borrower
shall pay to Lender all awards or proceeds of a Condemnation Action promptly
upon receipt. Section 10.03 Administration Matters Regarding Condemnation. (a)
Application of Condemnation Awards. Lender may apply any awards or proceeds of a
Condemnation Action, after the deduction of Lender’s expenses incurred in the
collection of such amounts, to: (1) the restoration or repair of the applicable
Mortgaged Property, if applicable; (2) the payment of the Indebtedness, with the
balance, if any, paid to Borrower; or (3) Borrower. (b) Payment Obligations
Unaffected. The application of any awards or proceeds of a Condemnation Action
to the Indebtedness shall not extend or postpone any Maturity Date, or the due
date or the full payment of any Monthly Debt Service Payment, Monthly
Replacement Reserve Deposit, or any other installments referred to in this
Master Agreement or in any other Loan Document. (c) Appointment of Lender as
Attorney-In-Fact. Borrower hereby authorizes and appoints Lender as
attorney-in-fact pursuant to Section 14.03(c) (Appointment of Lender as
Attorney-In-Fact). (d) Preservation of Mortgaged Property. If a Condemnation
Action results in or from damage to any Mortgaged Property and Lender elects to
apply the proceeds or awards from such Condemnation Action to the Indebtedness
in accordance with the terms of this Master Agreement, Borrower shall not be
obligated to restore or Master Credit Facility Agreement Form 6001.MCFA Page 70
Article 10 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie081.jpg]
repair such Mortgaged Property. Rather, Borrower shall restrict access to any
portion of the Mortgaged Property which has been damaged or destroyed in
connection with such Condemnation Action and, at Borrower’s expense and
regardless of whether such costs are covered by insurance, clean up any debris
resulting in or from the Condemnation Action, and, if required by any
Governmental Authority or otherwise permitted by Lender, demolish or raze any
remaining part of the damaged Mortgaged Property to the extent necessary to keep
and maintain the Mortgaged Property in a safe, habitable, and marketable
condition. Nothing in this Section 10.03(d) (Preservation of Mortgaged Property)
shall affect any of Lender’s remedial rights against Borrower in connection with
a breach by Borrower of any of its obligations under this Master Agreement or
under any Loan Document, including any failure to timely pay Monthly Debt
Service Payments or maintain the insurance coverage(s) required by this Master
Agreement. Article 11 LIENS, TRANSFERS, AND ASSUMPTIONS Section 11.01
Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 11.01 (Liens, Transfers, and Assumptions –
Representations and Warranties) are made as of each Effective Date and are true
and correct except as disclosed on the Exceptions to Representations and
Warranties Schedule. (a) No Labor or Materialmen’s Claims. All parties
furnishing labor and materials on behalf of Borrower have been, or will be in
the ordinary course of business, paid in full. There are no mechanics’ or
materialmen’s liens (whether filed or unfiled) outstanding for work, labor, or
materials (and no claims or work outstanding that under Applicable Law could
give rise to any such mechanics’ or materialmen’s liens other than customary
work to the units to make in rent ready condition and normal and customary
maintenance work which will be paid in the ordinary course of business)
affecting any Mortgaged Property, whether prior to, equal with, or subordinate
to the lien of the Security Instrument. (b) No Other Interests. No Person: (1)
other than Borrower has any possessory ownership or interest in any Mortgaged
Property or right to occupy the same except under and pursuant to the provisions
of existing Leases, the material terms of all such Leases having been previously
disclosed in writing to Lender; nor (2) has an option, right of first refusal,
or right of first offer (except as required by Applicable Law) to purchase any
Mortgaged Property, or any interest in any Mortgaged Property. Master Credit
Facility Agreement Form 6001.MCFA Page 71 Article 10 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie082.jpg]
Section 11.02 Covenants. (a) Liens; Encumbrances. Borrower shall not permit the
grant, creation, or existence of any Lien, whether voluntary, involuntary, or by
operation of law, on all or any portion of any Mortgaged Property (including any
voluntary, elective, or non-compulsory tax lien or assessment pursuant to a
voluntary, elective, or non-compulsory special tax district or similar regime)
other than: (1) Permitted Encumbrances; (2) the creation of: (A) any tax lien,
municipal lien, utility lien, mechanics’ lien, materialmen’s lien, or judgment
lien against any Mortgaged Property if bonded off, released of record, or
otherwise remedied to Lender’s satisfaction within sixty (60) days after the
earlier of the date Borrower has actual notice or constructive notice of the
existence of such lien; or (B) any mechanics’ or materialmen’s liens which
attach automatically under the laws of any Governmental Authority upon the
commencement of any work upon, or delivery of any materials to, any Mortgaged
Property and for which Borrower is not delinquent in the payment for any such
work or materials; and (3) the lien created by the Loan Documents.
Notwithstanding the foregoing, nothing herein shall require Borrower to pay any
Lien so long as Borrower in good faith and at its own expense and by proper
legal proceedings is diligently contesting the validity, amount or application
of such Lien and at the time of commencement of the proceeding and during the
pendency thereof (i) the Mortgaged Property will not be in material danger of
being sold, forfeited or lost, as determined by Lender; (ii) Borrower shall
furnish such security as may be required in such proceeding or as may be
requested by Lender to insure the payment of the amounts contested (after taking
into account any reserves held by Lender for such purpose); and (iii) such
contest operates to suspend collection or enforcement of the contested amount,
as applicable. (b) Transfers. (1) Mortgaged Property. A Transfer as described in
clause (b) of the definition of Transfer of all or any part of any Mortgaged
Property (including any interest in any Mortgaged Property) shall not occur
other than: (A) a Transfer to which Lender has consented in writing; Master
Credit Facility Agreement Form 6001.MCFA Page 72 Article 11 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie083.jpg]
(B) Leases permitted pursuant to the Loan Documents; (C) [reserved]; (D) a
Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents); (E)
the grant of an easement, servitude, or restrictive covenant to which Lender has
consented, and Borrower has paid to Lender, upon demand, all costs and expenses
incurred by Lender in connection with reviewing Borrower’s request, including
reasonable attorneys’ fees and the Review Fee; (F) a lien permitted pursuant to
Section 11.02 (Liens, Transfers, and Assumptions – Covenants) of this Master
Agreement; or (G) the conveyance of any Mortgaged Property following a
Foreclosure Event. (2) No Transfers of Interests in Borrower, Key Principal, or
Guarantor. Subject to the provisions of this Article 11 (Liens, Transfers, and
Assumptions), a Transfer as described in clause (a) of the definition of
Transfer, a Change of Control, or a Transfer of the Restricted Ownership
Interest shall not occur. Notwithstanding the restrictions on Control and
Restricted Ownership Interests, to the extent a Restricted Ownership Interest is
held by a Publicly-Held Corporation or a Publicly-Held Trust, a Transfer of any
Ownership Interests in such Publicly-Held Corporation or Publicly-Held Trust
shall not be prohibited under this Master Agreement as long as (A) such Transfer
does not result in a conversion of such Publicly-Held Corporation or
Publicly-Held Trust to a privately held entity, and (B) Borrower provides
written notice to Lender not later than thirty (30) days thereafter of any such
Transfer that results in any Person owning ten percent (10%) or more of the
Ownership Interests in such Publicly-Held Corporation or Publicly-Held Trust.
(3) Name Change or Entity Conversion. Lender shall consent to a Borrower
changing its name, changing its jurisdiction of organization, or converting from
one type of legal entity into another type of legal entity for any lawful
purpose, provided that: (A) Lender receives written notice at least thirty (30)
days prior to such change or conversion, which notice shall include
organizational charts that reflect the structure of such Borrower both prior to
and subsequent to such name change or entity conversion; Master Credit Facility
Agreement Form 6001.MCFA Page 73 Article 11 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie084.jpg]
(B) such Transfer is not otherwise prohibited under the provisions of Section
11.02(b)(2) (No Transfers of Interests in Borrower, Key Principal, or
Guarantor); (C) Borrower executes an amendment to this Master Agreement and any
other Loan Documents required by Lender documenting the name change or entity
conversion; (D) Borrower agrees and acknowledges, at Borrower’s expense, that
(i) Borrower will execute and record in the land records any instrument required
by the Property Jurisdiction to be recorded to evidence such name change or
entity conversion (or provide Lender with written confirmation from the title
company (via electronic mail or letter) that no such instrument is required),
(ii) Borrower will execute any additional documents required by Lender,
including the amendment to this Master Agreement, and allow such documents to be
recorded or filed in the land records of the Property Jurisdiction, (iii) Lender
will obtain a “date-down” endorsement to the Lender’s Title Policy (or obtain a
new Title Policy if a “date- down” endorsement is not available in the Property
Jurisdiction), evidencing title to the Mortgaged Property being in the name of
the successor entity and the Lien of the Security Instrument against the
Mortgaged Property, and (iv) Lender will file any required UCC-3 financing
statement and make any other filing deemed necessary to maintain the priority of
its Liens on the Mortgaged Property; and (E) no later than ten (10) days
subsequent to such name change or entity conversion, Borrower shall provide
Lender (i) the documentation filed with the appropriate office in such
Borrower’s state of formation evidencing such name change or entity conversion,
(ii) copies of the Organizational Documents of such Borrower, including any
amendments, filed with the appropriate office in Borrower’s state of formation
reflecting the post-conversion Borrower name, form of organization, and
structure, and (iii) if available, new certificates of good standing or valid
formation for such Borrower. (4) No Delaware Statutory Trust or Series LLC
Conversion. Notwithstanding any provisions herein to the contrary, no Borrower
Entity shall convert to a Delaware Statutory Trust or a series limited liability
company. Notwithstanding the foregoing, Borrower shall provide Lender prompt
notice of any name change or entity conversion of any other Borrower Entity or
Identified Party. (c) No Other Indebtedness. Other than the Advances, Borrower
shall not incur or be obligated at any time with respect to any loan or other
indebtedness (except trade payables as otherwise permitted in this Master
Agreement), including any indebtedness secured by a Lien on, or the cash flows
from, the Mortgaged Property. Master Credit Facility Agreement Form 6001.MCFA
Page 74 Article 11 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie085.jpg]
(d) No Mezzanine Financing or Preferred Equity. Neither Borrower nor any direct
or indirect owner of Borrower shall: (1) incur any Mezzanine Debt other than
Permitted Mezzanine Debt; (2) issue any Preferred Equity other than Permitted
Preferred Equity; or (3) incur any similar indebtedness or issue any similar
equity. Section 11.03 Administration Matters Regarding Liens, Transfers, and
Assumptions. (a) Transfer of Collateral Pool. Lender shall consent to a Transfer
of the entire Collateral Pool to and an assumption of the Loan Documents by a
new borrower if each of the following conditions is satisfied prior to the
Transfer: (1) Borrower has submitted to Lender all information required by
Lender to make the determination required by this Section 11.03(a) (Transfer of
Collateral Pool); (2) no Event of Default has occurred and is continuing, and no
Potential Event of Default has occurred and is continuing; (3) Lender determines
that: (A) the proposed new borrower, new key principal, and any other new
guarantor fully satisfy all of Lender’s then-applicable borrower, key principal,
or guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy; (B) any proposed new borrower and its sole or managing member
(whether designated as a member or a manager) or general partner, as applicable,
is a Single Purpose entity); (C) none of the proposed new borrower, new key
principal, and any new guarantor, or any owners of the proposed new borrower,
new key principal, and any new guarantor, are a Prohibited Person; and (D) none
of the proposed new borrower, new key principal, and any new guarantor (if any
of such are entities) shall have an organizational existence termination date
that ends before the Termination Date; (4) [reserved]; (5) the proposed new
borrower has: Master Credit Facility Agreement Form 6001.MCFA Page 75 Article 11
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie086.jpg]
(A) executed an assumption agreement acceptable to Lender that, among other
things, requires the proposed new borrower to assume and perform all obligations
of Borrower (or any other transferor), and that may require that the new
borrower comply with any provisions of any Loan Document which previously may
have been waived by Lender for Borrower, subject to the terms of Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent); (B) if
required by Lender, delivered to the Title Company for filing or recording in
all applicable jurisdictions, all applicable Loan Documents including the
assumption agreement to correctly evidence the assumption and the confirmation,
continuation, perfection, and priority of the Liens created hereunder and under
the other Loan Documents; and (C) delivered to Lender a “date-down” endorsement
to the Title Policy acceptable to Lender (or a new title insurance policy if a
“date-down” endorsement is not available); (6) one or more individuals or
entities acceptable to Lender as new guarantors have executed and delivered to
Lender: (A) an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Loan Documents; or (B) a substitute Non-Recourse
Guaranty and other substitute guaranty in a form acceptable to Lender; (7)
Lender has reviewed and approved the Transfer documents; (8) Lender shall be the
servicer of the Loan Documents; (9) Borrower has satisfied the applicable
provision of Section 11.03(g) (Further Conditions on Transfers Requiring
Lender’s Consent) including Lender’s receipt of the fees described in Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent), provided
however that in the event of a Transfer to an affiliate of CROP which does not
cause a Change in Control of Borrower and preserves and maintains all rights of
Key Principal to Control Borrower as existed prior to such Transfer, the
Transfer Fee set forth in Section 11.03(g)(2)(A) will not be due or owed; and
(10) if any MBS is Outstanding, the Transfer shall not result in a “significant
modification,” as defined under applicable Treasury Regulations, of any Advance
that has been securitized in an MBS. Master Credit Facility Agreement Form
6001.MCFA Page 76 Article 11 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie087.jpg]
(b) Permitted Transfers of Ownership Interests. Notwithstanding the provisions
of Section 11.02(b)(2) (No Transfers of Interests in Borrower, Key Principal, or
Guarantor), the following Transfers are permitted without the consent of Lender
(“Permitted Transfers”) provided that the transferee shall not be, as of the
date of the Transfer, a Prohibited Person if, as a result of the Transfer, the
transferee will own twenty-five percent (25%) or more of the direct or indirect
ownership interests in Borrower (or, if any other investor will own twenty-five
percent (25%) or more of the direct or indirect ownership interests in Borrower
that did not own twenty- five percent (25%) or more before the Transfer, such
investor shall not, as of the date of the Transfer, be a Prohibited Person): (1)
a Transfer of any direct or indirect Ownership Interest in Borrower, any
Borrower Entity, or any Identified Party; provided, however, that no Change of
Control and no Transfer of the Restricted Ownership Interest occurs as the
result of such Transfer; (2) the issuance by CRI, CROP, CCMI, CCI, or CC
Investor of additional membership interests, partnership interests, or stock
(including by creation of a new class or series of interests or stock), as the
case may be, and the subsequent direct or indirect Transfer of such interests or
stock; provided, however, that no Change of Control and no Transfer of the
Restricted Ownership Interest occurs as the result of such Transfer; (3) a
merger with or acquisition of another entity by CRI, CROP, CCMI, CCI, or CC
Investor LLC, as applicable, provided that (A) no Change of Control or Transfer
of the Restricted Ownership Interest occurs, and (B) such merger or acquisition
does not result in an Event of Default; (4) a Transfer of any direct or indirect
Ownership Interest in a subsidiary of CRI, CROP, CCMI or CC Investor LLC,
provided that no Change of Control or Transfer of the Restricted Ownership
Interest occurs; (5) any conversion of CRI, CROP, CCMI, CCI, or CC Investor LLC
(the "Conversion Entities") from one type of entity to another type of entity or
any amendment, modification, or any other change in the governing instrument or
instruments of any Conversion Entity; provided, however, that no Change of
Control or Transfer of the Restricted Ownership Interest occurs as a result of
any such Transfer; the decision-making powers and rights of the board of
directors of any Conversion Entity are not eliminated, materially impaired, or
materially reduced as a result of such Transfer (provided, however, that the
creation of new committees of the board of directors of any Conversion Entity
that are delegated certain powers and authority of the board of directors of any
Conversion Entity (as applicable) will not be deemed to be an elimination,
material impairment, or material reduction of the decision-making powers of the
board of directors of any Master Credit Facility Agreement Form 6001.MCFA Page
77 Article 11 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie088.jpg]
Conversion Entity, so long as the board of directors of any Conversion Entity,
as applicable, Controls the composition of any such committee and has the right
to rescind any such delegation); and the board of directors of CRI, CCMI or CCI,
as applicable remains unchanged from the board of directors serving prior to
such conversion and continues to Control CRI, CCMI or CCI, as applicable; (6) a
Public Listing of CRI, CROP, or CCI, and the resulting Transfer of publicly
traded stock of such newly created publicly traded entity (any such Transfer, a
“Public Transfer”), provided that in the case of a Public Listing, the following
conditions are satisfied (in which case, a “Permitted Public Transfer”):
Borrower provides Lender with at least thirty (30) days prior written notice of
the Public Transfer which notice is accompanied by a payment of the Public
Listing Fee; at the time of the proposed Transfer, no Event of Default or
Potential Event of Default has occurred and is continuing; Lender receives
organizational charts and organizational documents reflecting the structure of
the Borrower, CRI, CROP, or CCI, as applicable, prior to and after such Public
Transfer (which may be in draft form until the same are completed in form
acceptable to Lender) and Lender receives any certificates, financial
statements, underwriting documentation, or other documentation requested by
Lender with respect to the Public Transfer in a form acceptable to Lender
together with copies of all documents effectuating the Transfer; the newly
created public entity or, if none, CRI, CROP, or CCI, as applicable (“Public
Co”), has a board of directors that (i) remains unchanged from the board of
directors serving prior to the Public Listing, or has its members appointed or
selected by the outgoing members of the board of directors of CRI, CROP, or CCI,
as applicable (ii) initially has Daniel Shaeffer and Chad Christensen as members
of the board of directors; provided, however, the death or incapacity of Daniel
Shaeffer and/or Chad Christensen will not constitute a violation of this
condition if Lender provides its written consent to a replacement director or
replacement directors, as the case may be; and (iii) has no member who is a
Prohibited Person; at least two of the three Management Executives retain a
Management Position in Public Co or CROP, if CROP is not Public Co; there is no
change in the ownership of any direct or indirect owners of Borrower below the
level of CCI that results in a Change of Control or a Transfer of the Restricted
Ownership Interests; Master Credit Facility Agreement Form 6001.MCFA Page 78
Article 11 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie089.jpg]
the Mortgaged Property is and will continue to be managed either by (x) the
initial property manager, or (y) a successor property manager satisfactory to
Lender pursuant to a property management agreement approved by Lender in
writing, which successor property manager, together with Borrower, shall execute
an assignment of the management agreement in form acceptable to Lender; and
Borrower submits to Lender all information reasonably required by Lender to make
the determination required hereunder. (7) The acquisition by CRI or CROP of 100%
of the Ownership Interests of CCOP or CC Holding, or the merger of CRI or CROP
with CCOP or CCI, so long as: no Event of Default or Potential Event of Default
has occurred and is continuing at the time of the proposed transfer; Borrower
provides Lender with at least thirty (30) days prior written notice of the
transfer which notice is accompanied by a payment of a $50,000 Review Fee;
Lender receives organizational charts and organizational documents reflecting
the new organizational structure of the Borrower, prior to and after such
transfer (which may be in draft form until the same are completed in form
acceptable to Lender) and Lender receives any certificates, financial
statements, underwriting documentation, or other documentation requested by
Lender with respect to such transfer in a form acceptable to Lender together
with copies of all documents effectuating such transfer; and ;the definitions of
“Change of Control” and “Restricted Ownership Interests” contained in this
Master Agreement are modified in a manner acceptable to Lender to reflect the
new organizational structure consistent with the Underwriting and Servicing
Requirements; If the conditions set forth in this Section 11.03(b) (Permitted
Transfers of Ownership Interests) are satisfied, the Transfer Fee shall be
waived provided Borrower shall pay the Review Fee and out-of-pocket costs set
forth in Section 11.03(g)(2) (Further Conditions on Transfers Requiring Lender’s
Consent). (c) Estate Planning. Notwithstanding the provisions of Section
11.02(b)(2) (No Transfers of Interests in Borrower, Key Principal, or
Guarantor), so long as (1) the Transfer does not cause a Change of Control and
(2) Key Principal or Guarantor, as applicable, maintains the same right and
ability to Control Borrower as existed prior to the Transfer, Lender shall
consent to Transfers of direct or indirect Ownership Interests in Borrower, and
Transfers of direct or indirect Ownership Interests in an entity Key Principal
or entity Guarantor to: Master Credit Facility Agreement Form 6001.MCFA Page 79
Article 11 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie090.jpg]
(A) Immediate Family Members of such transferor each of whom must have obtained
the legal age of majority; (B) United States domiciled trusts established for
the benefit of the transferor or Immediate Family Members (whether or not such
Immediate Family Member has reached the legal age of majority) of the
transferor, and provided further that the trustee of any such trust may be an
Immediate Family Member of the transferor; or (C) partnerships or limited
liability companies of which the partners or members, respectively, are
comprised entirely of (i) such transferor and Immediate Family Members (each of
whom must have obtained the legal age of majority) of such transferor, (ii) all
Immediate Family Members (each of whom must have obtained the legal age of
majority) of such transferor, or (iii) United States domiciled trusts
established for the benefit of the transferor or Immediate Family Members of the
transferor. If the conditions set forth in this Section 11.03(c) (Estate
Planning) are satisfied, the Transfer Fee shall be waived provided Borrower
shall pay the Review Fee and out-of-pocket costs set forth in Section 11.03(g)
(Further Conditions on Transfers Requiring Lender’s Consent). (d) Termination or
Revocation of Trust. If any of Borrower, Guarantor, or Key Principal is a trust
(other than a REIT), or if a Restricted Ownership Interest would be violated, or
if Control of Borrower, Guarantor, or Key Principal would be Transferred due to
the termination or revocation of a trust, the termination or revocation of such
trust is an unpermitted Transfer; provided that the termination or revocation of
the trust due to the death of an individual trustor shall not be considered an
unpermitted Transfer so long as: (1) Lender is notified within thirty (30) days
of the death; and (2) such Borrower, Guarantor, Key Principal, or other Person,
as applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 11.03(a) (Transfer of Collateral Pool)
within ninety (90) days of the date of the death causing the termination or
revocation. If the conditions set forth in this Section 11.03(d) (Termination or
Revocation of Trust) are satisfied, the Transfer Fee shall be waived; provided
Borrower shall pay the Review Fee and out- of-pocket costs set forth in Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent). Master
Credit Facility Agreement Form 6001.MCFA Page 80 Article 11 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie091.jpg]
(e) Death of Key Principal or Guarantor; Restricted Ownership
Interest/Controlling Interest Transfer Due to Death. (1) If a Key Principal or
Guarantor that is a natural person dies, or if a Transfer of the Restricted
Ownership Interest or a Change of Control occurs, in either case as a result of
the death of a Person (except in the case of trusts which is addressed in
Section 11.03(d) (Termination or Revocation of Trust)), Borrower must notify
Lender in writing within ninety (90) days in the event of such death. Unless
waived in writing by Lender, the deceased shall be replaced by an individual or
entity within one hundred eighty (180) days, subject to Borrower’s satisfaction
of the following conditions: (A) Borrower has submitted to Lender all
information required by Lender to make the determination required by this
Section 11.03(e) (Death of Key Principal or Guarantor; Restricted Ownership
Interest/Controlling Interest Transfer Due to Death); (B) Lender determines
that, if applicable: (i) any proposed new key principal and any other new
guarantor (or Person Controlling such new key principal or new guarantor) fully
satisfies all of Lender’s then-applicable key principal or guarantor
eligibility, credit, management, and other loan underwriting standards
(including any standards with respect to previous relationships between Lender
and the proposed new key principal and new guarantor (or Person Controlling such
new key principal or new guarantor) and the organization of the new key
principal and new guarantor); (ii) none of any proposed new key principal or any
new guarantor, or any owners of the proposed new key principal or any new
guarantor, is a Prohibited Person; and (iii) none of any proposed new key
principal or any new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;
and (C) if applicable, one or more individuals or entities acceptable to Lender
as new guarantors have executed and delivered to Lender: (i) an assumption
agreement acceptable to Lender that requires the new guarantor to assume and
perform all obligations of Guarantor under any Guaranty given in connection with
this Master Agreement; or (ii) a substitute Non-Recourse Guaranty and other
substitute guaranty in a form acceptable to Lender. Master Credit Facility
Agreement Form 6001.MCFA Page 81 Article 11 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie092.jpg]
(2) In the event a replacement Key Principal, Guarantor, or other Person is
required by Lender due to the death described in this Section 11.03(e) (Death of
Key Principal or Guarantor; Restricted Ownership Interest/Controlling Interest
Transfer Due to Death), and such replacement has not occurred within such
period, the period for replacement may be extended by Lender to a date not more
than one year from the date of such death; however, Lender may require as a
condition to any such extension that: (A) the then-current property manager be
replaced with a property manager reasonably acceptable to Lender (or if a
property manager has not been previously engaged, a property manager reasonably
acceptable to Lender be engaged); or (B) a lockbox agreement or similar cash
management arrangement (with the property manager) reasonably acceptable to
Lender during such extended replacement period be instituted. If the conditions
set forth in this Section 11.03(e) (Death of Key Principal or Guarantor;
Restricted Ownership Interest/Controlling Interest Transfer Due to Death) are
satisfied, the Transfer Fee shall be waived, provided Borrower shall pay the
Review Fee and out-of-pocket costs set forth in Section 11.03(g) (Further
Conditions on Transfers Requiring Lender’s Consent). (f) [Intentionally
Deleted.] (g) Further Conditions on Transfers Requiring Lender’s Consent. (1) In
connection with any Transfer for which Lender’s approval is required under this
Master Agreement including any Transfer under Section 11.02(b)(1)(A) (Liens,
Transfers, and Assumptions – Covenants – Transfers – Mortgaged Property) and
Section 11.03(a) (Transfer of Collateral Pool), Lender may, as a condition to
any such approval, require: (A) additional collateral, guaranties, or other
credit support to mitigate any risks concerning the proposed transferee or the
performance or condition of any Mortgaged Property; (B) amendment of the Loan
Documents to delete or modify any specially negotiated terms or provisions
previously granted for the exclusive benefit of original Borrower, Key
Principal, or Guarantor and to restore the original provisions of the standard
Fannie Mae form multifamily loan documents, to the extent such provisions were
previously modified; (C) a modification to the amounts required to be deposited
into the Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B)
(Adjustment of Deposits – Transfers); Master Credit Facility Agreement Form
6001.MCFA Page 82 Article 11 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie093.jpg]
(D) in connection with any assumption of the Loan Documents, after giving effect
to the assumption, the provisions of the General Conditions Schedule shall be
satisfied; (E) delivery to the Title Company for filing or recording in all
applicable jurisdictions, all applicable Loan Documents including assumption
documents and any other appropriate documents in form and substance reasonably
satisfactory to Lender in form proper for recordation as may be necessary in the
opinion of Lender to correctly evidence the assumptions and the confirmation of
Liens created hereunder; or (F) if any MBS is Outstanding, the Transfer shall
not result in a “significant modification,” as defined under applicable Treasury
Regulations, of any Advance that has been securitized in an MBS. (2) In
connection with any request by Borrower for consent to a Transfer, Borrower
shall pay to Lender upon demand: (A) the Transfer Fee (to the extent charged by
Lender); (B) the Review Fee (regardless of whether Lender approves or denies
such request); and (C) all of Lender’s out-of-pocket costs (including reasonable
attorneys’ fees) incurred in reviewing the Transfer request, regardless of
whether Lender approves or denies such request. Article 12 IMPOSITIONS Section
12.01 Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 12.01 (Impositions – Representations and
Warranties) are made as of each Effective Date and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule. (a)
Payment of Taxes, Assessments, and Other Charges. Borrower has: (1) paid (or
with the approval of Lender, established an escrow fund sufficient to pay when
due and payable) all amounts and charges relating to the Mortgaged Properties
that have become due and payable before any fine, penalty interest, lien, or
costs may be added thereto, including Impositions, leasehold payments, and
ground rents; Master Credit Facility Agreement Form 6001.MCFA Page 83 Article 11
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie094.jpg]
(2) paid all Taxes for the Mortgaged Properties that have become due before any
fine, penalty interest, lien, or costs may be added thereto pursuant to any
notice of assessment received by Borrower and any and all taxes that have become
due against Borrower before any fine, penalty interest, lien, or costs may be
added thereto; (3) no knowledge of any basis for any additional assessments; (4)
no knowledge of any presently pending special assessments against all or any
part of the Mortgaged Properties, or any presently pending special assessments
against Borrower; and (5) not received any written notice of any contemplated
special assessment against any Mortgaged Property, or any contemplated special
assessment against Borrower. Section 12.02 Covenants. (a) Imposition Deposits,
Taxes, and Other Charges. Borrower shall: (1) deposit the Imposition Deposits
with Lender on each Payment Date (or on another day designated in writing by
Lender) in amount sufficient, in Lender’s discretion, to enable Lender to pay
each Imposition before the last date upon which such payment may be made without
any penalty or interest charge being added, plus an amount equal to no more than
one-sixth (1/6) (or the amount permitted by Applicable Law) of the Impositions
for the trailing twelve (12) months (calculated based on the aggregate annual
Imposition costs divided by twelve (12) and multiplied by two (2)); (2) deposit
with Lender, within ten (10) days after written notice from Lender (subject to
Applicable Law), such additional amounts estimated by Lender to be reasonably
necessary to cure any deficiency in the amount of the Imposition Deposits held
for payment of a specific Imposition; (3) except as set forth in Section
12.03(c) (Payment of Impositions; Sufficiency of Imposition Deposits) below, pay
all Impositions, leasehold payments, ground rents, and Taxes when due and before
any fine, penalty interest, lien, or costs may be added thereto; (4) promptly
deliver to Lender a copy of all notices of, and invoices for, Impositions, and,
if Borrower pays any Imposition directly, Borrower shall promptly furnish to
Lender receipts evidencing such payments; and (5) promptly deliver to Lender a
copy of all notices of any special assessments and contemplated special
assessments against any Mortgaged Property or Borrower. Master Credit Facility
Agreement Form 6001.MCFA Page 84 Article 12 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie095.jpg]
Section 12.03 Administration Matters Regarding Impositions. (a) Maintenance of
Records by Lender. Lender shall maintain records of the monthly and aggregate
Imposition Deposits held by Lender for the purpose of paying Taxes, insurance
premiums, and each other obligation of Borrower for which Imposition Deposits
are required. (b) Imposition Accounts. All Imposition Deposits shall be held in
an institution (which may be Lender, if Lender is such an institution) whose
deposits or accounts are insured or guaranteed by a federal agency and which
accounts meet the standards for custodial accounts as required by Lender from
time to time. Lender shall not be obligated to open additional accounts, or
deposit Imposition Deposits in additional institutions, when the amount of the
Imposition Deposits exceeds the maximum amount of the federal deposit insurance
or guaranty. No interest, earnings, or profits on the Imposition Deposits shall
be paid to Borrower unless Applicable Law so requires. Imposition Deposits shall
not be trust funds, nor shall they operate to reduce the Indebtedness, unless
applied by Lender for that purpose in accordance with this Master Agreement. For
the purposes of §9-104(a)(3) of the UCC, Lender is the owner of the Imposition
Deposits and shall be deemed a “customer” with sole control of the account
holding the Imposition Deposits. (c) Payment of Impositions; Sufficiency of
Imposition Deposits. Lender may pay an Imposition according to any bill,
statement, or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement, or estimate or into
the validity of the Imposition. Imposition Deposits shall be required to be used
by Lender to pay Taxes, insurance premiums and any other individual Imposition
only if: (1) no Event of Default exists; (2) Borrower has timely delivered to
Lender all applicable bills or premium notices that it has received; and (3)
sufficient Imposition Deposits are held by Lender for each Imposition at the
time such Imposition becomes due and payable. Lender shall have no liability to
Borrower or any other Person for failing to pay any Imposition if any of the
conditions are not satisfied. If at any time the amount of the Imposition
Deposits held for payment of a specific Imposition exceeds the amount reasonably
deemed necessary by Lender to be held in connection with such Imposition, the
excess may be credited against future installments of Imposition Deposits for
such Imposition. Master Credit Facility Agreement Form 6001.MCFA Page 85 Article
12 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie096.jpg]
(d) Imposition Deposits Upon Event of Default. If an Event of Default has
occurred and is continuing, Lender may apply any Imposition Deposits, in such
amount and in such order as Lender determines, to pay any Impositions or as a
credit against the Indebtedness. (e) Contesting Impositions. Other than
insurance premiums, Borrower may contest, at its expense, by appropriate legal
proceedings, the amount or validity of any Imposition if: (1) Borrower notifies
Lender of the commencement or expected commencement of such proceedings; (2)
Lender determines that the applicable Mortgaged Property is not in danger of
being sold or forfeited; (3) Borrower deposits with Lender (or the applicable
Governmental Authority if required by Applicable Law) reserves sufficient to pay
the contested Imposition, if required by Lender (or the applicable Governmental
Authority); (4) Borrower furnishes whatever additional security is required in
the proceedings or is reasonably requested in writing by Lender; and (5)
Borrower commences, and at all times thereafter diligently prosecutes, such
contest in good faith until a final determination is made by the applicable
Governmental Authority. (f) Release to Borrower. Upon payment in full of all
sums secured by the Security Instrument and this Master Agreement and release by
Lender of the lien of the Security Instrument, Lender shall disburse to Borrower
the balance of any Imposition Deposits then on deposit with Lender. Article 13
REPLACEMENT RESERVE AND REPAIRS Section 13.01 Covenants. (a) Initial Deposits to
Replacement Reserve Account and Repairs Escrow Account. On the Effective Date,
Borrower shall pay to Lender: (1) the Initial Replacement Reserve Deposit for
deposit into the Replacement Reserve Account; and Master Credit Facility
Agreement Form 6001.MCFA Page 86 Article 12 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie097.jpg]
(2) the Repairs Escrow Deposit for deposit into the Repairs Escrow Account. (b)
Monthly Replacement Reserve Deposits. Borrower shall deposit the applicable
Monthly Replacement Reserve Deposit into the Replacement Reserve Account on each
Payment Date. (c) Payment for Replacements and Repairs. Borrower shall: (1) pay
all invoices for the Replacements and Repairs, regardless of whether funds on
deposit in the Replacement Reserve Account or the Repairs Escrow Account, as
applicable, are sufficient, prior to any request for disbursement from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable (unless
Lender has agreed to issue joint checks in connection with a particular
Replacement or Repair); (2) pay all applicable fees and charges of any
Governmental Authority on account of the Replacements and Repairs, as
applicable; and (3) provide evidence satisfactory to Lender of completion of the
Replacements and any Required Repairs (within the Completion Period, subject to
Force Majeure, or within such other period or by such other date set forth in
the Required Repair Schedule and any Borrower Requested Repairs and Additional
Lender Repairs (by the date specified by Lender for any such Borrower Requested
Repairs or Additional Lender Repairs)). (d) Assignment of Contracts for
Replacements and Repairs. Borrower shall collaterally assign to Lender as
additional security any contract or subcontract for Replacements or Repairs,
upon Lender’s written request, on a form of assignment approved by Lender. (e)
Indemnification. If Lender elects to exercise its rights under Section 14.03
(Additional Lender Rights; Forbearance) due to Borrower’s failure to timely
commence or complete any Replacements or Repairs, Borrower shall indemnify and
hold Lender harmless for, from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations, and costs or expenses,
including litigation costs and reasonable attorneys’ fees, arising from or in
any way connected with the performance by Lender of the Replacements or Repairs
or investment of the Reserve/Escrow Account Funds; provided that Borrower shall
have no indemnity obligation if such actions, suits, claims, demands,
liabilities, losses, damages, obligations, and costs or expenses, including
litigation costs and reasonable attorneys’ fees, arise as a result of the
willful misconduct or gross negligence of Lender, Lender’s agents, employees, or
representatives as determined by a court of competent jurisdiction pursuant to a
final non-appealable court order. Master Credit Facility Agreement Form
6001.MCFA Page 87 Article 13 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie098.jpg]
(f) Amendments to Loan Documents. Subject to Section 5.02 (Advances – Covenants)
Borrower shall execute and deliver to Lender, upon written request, an amendment
to this Master Agreement, the Security Instrument, any other Loan Document
deemed necessary or desirable to perfect Lender’s lien upon any portion of each
Mortgaged Property for which Reserve/Escrow Account Funds were expended. (g)
Administrative Fees and Expenses. Borrower shall pay to Lender: (1) by the date
specified in the applicable invoice, the Repairs Escrow Account Administrative
Fee and the Replacement Reserve Account Administration Fee for Lender’s services
in administering the Repairs Escrow Account and Replacement Reserve Account and
investing the funds on deposit in the Repairs Escrow Account and the Replacement
Reserve Account, respectively; (2) upon demand, a reasonable inspection fee, not
exceeding the Maximum Inspection Fee, for each inspection of a Mortgaged
Property by Lender in connection with a Repair or Replacement, plus all other
reasonable costs and out-of-pocket expenses relating to such inspections; and
(3) upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting a Mortgaged Property on behalf of Lender
for each inspection of such Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections. Section 13.02 Administration Matters Regarding Reserves.
(a) Accounts, Deposits, and Disbursements. (1) Custodial Accounts. (A) The
Replacement Reserve Account shall be an interest-bearing account that meets the
standards for custodial accounts as required by Lender from time to time. Lender
shall not be responsible for any losses resulting from the investment of the
Replacement Reserve Deposits or for obtaining any specific level or percentage
of earnings on such investment. All interest, if any, earned on the Replacement
Reserve Deposits shall be added to and become part of the Replacement Reserve
Account; provided, however, if Applicable Law requires, and so long as no Event
of Default has occurred and is continuing under any of the Loan Documents,
Lender shall pay to Borrower the interest earned on the Replacement Reserve
Account not less frequently than the Replacement Reserve Account Interest
Disbursement Frequency. In no event shall Lender be obligated to disburse funds
from the Reserve/Escrow Account if an Event of Default has occurred and is
continuing. Master Credit Facility Agreement Form 6001.MCFA Page 88 Article 13
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie099.jpg]
(B) Lender shall not be obligated to deposit the Repairs Escrow Deposits into an
interest-bearing account. (2) Disbursements by Lender Only. Only Lender or a
designated representative of Lender may make disbursements from the Replacement
Reserve Account and the Repairs Escrow Account. Except as provided in Section
13.02(a)(7) (Conditions to Disbursement), disbursements shall only be made upon
Borrower request and after satisfaction of all conditions for disbursement. (3)
Adjustment to Deposits. (A) Mortgaged Properties in Collateral Pool over Ten
(10) Years. If any Mortgaged Property is part of the Collateral Pool for ten
(10) years or more, a property condition assessment shall be ordered by Lender
for such Mortgaged Property at the expense of Borrower (which expense may be
paid out of the Replacement Reserve Account if excess funds are available). The
property condition assessment shall be performed no earlier than the sixth (6th)
month and no later than the ninth (9th) month of the tenth (10th) year after
such Mortgaged Property was added to the Collateral Pool (and of the twentieth
(20th) year if applicable). After review of the property condition assessment,
the amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender
for the remaining Facility Year by written notice to Borrower so that the
Monthly Replacement Reserve Deposits are sufficient to fund the Replacements as
and when required and/or the amount to be held in the Repairs Escrow Account may
be adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund
the Repairs as and when required. (B) Transfers. In connection with any Transfer
of any Mortgaged Property in connection with an assumption, or any Transfer of
Ownership Interest(s) in a Borrower Entity that requires Lender’s consent,
Lender may review the amounts on deposit, if any, in the Replacement Reserve
Account or the Repairs Escrow Account, the amount of the Monthly Replacement
Reserve Deposit for the applicable Mortgaged Property(ies) and the likely
repairs and replacements required by such Mortgaged Property(ies), and the
related contingencies which may arise during the remaining Term of this Master
Agreement. Based upon that review, Lender may require an additional deposit to
the Replacement Reserve Account or the Repairs Escrow Account, or an increase in
the amount of the Monthly Replacement Reserve Deposit as a condition to Lender’s
consent to such Transfer. Master Credit Facility Agreement Form 6001.MCFA Page
89 Article 13 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie100.jpg]
(4) Insufficient Funds. Lender may, upon thirty (30) days’ prior written notice
to Borrower, require an additional deposit(s) to the Replacement Reserve Account
or Repairs Escrow Account, or an increase in the amount of the Monthly
Replacement Reserve Deposit, if Lender determines that the amounts on deposit in
either the Replacement Reserve Account or the Repairs Escrow Account are not
sufficient to cover the costs for Required Repairs or Required Replacements or,
pursuant to the terms of Section 13.02(a)(9) (Replacements and Repairs Other
than Required Replacements or Required Repairs), not sufficient to cover the
costs for Borrower Requested Repairs, Additional Lender Repairs, Borrower
Requested Replacements, or Additional Lender Replacements. Borrower’s agreement
to complete the Replacements or Repairs as required by this Master Agreement
shall not be affected by the insufficiency of any balance in the Replacement
Reserve Account or the Repairs Escrow Account, as applicable. (5) Disbursements
for Replacements and Repairs. (A) Disbursement requests may only be made after
completion of the applicable Replacements and only to reimburse the applicable
Borrower for the actual approved costs of the Replacements. Lender shall not
disburse from the Replacement Reserve Account the costs of routine maintenance
to any Mortgaged Property or for costs which are to be reimbursed from the
Repairs Escrow Account or any similar account. Disbursement from the Replacement
Reserve Account shall not be made more frequently than the Maximum Replacement
Reserve Disbursement Interval for such Mortgaged Property. Other than in
connection with a final request for disbursement, disbursements from the
Replacement Reserve Account shall not be less than the Minimum Replacement
Reserve Disbursement Amount for such Mortgaged Property. (B) Disbursement
requests may only be made after completion of the applicable Repairs and only to
reimburse the applicable Borrower for the actual cost of the Repairs, up to the
Maximum Repair Cost for such Mortgaged Property. Lender shall not disburse any
amounts which would cause the funds remaining in the Repairs Escrow Account
after any disbursement (other than with respect to the final disbursement) to be
less than the Maximum Repair Cost of the then-current estimated cost of
completing all remaining Repairs. Lender shall not disburse from the Repairs
Escrow Account the costs of routine maintenance to any Mortgaged Property or for
costs which are to be reimbursed from the Replacement Reserve Account or any
similar account. Disbursement from the Repairs Escrow Account shall not be made
more frequently than the Maximum Repair Disbursement Interval. Other than in
connection with a final request for disbursement, disbursements from the Repairs
Escrow Account shall not be less than the Minimum Repairs Disbursement Amount
for such Mortgaged Property. Master Credit Facility Agreement Form 6001.MCFA
Page 90 Article 13 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie101.jpg]
(6) Disbursement Requests. Each request by Borrower for disbursement from the
Replacement Reserve Account or the Repairs Escrow Account must be in writing,
must specify the Replacement or Repair for which reimbursement is requested
(provided that for any Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements and Additional Lender Repairs, Lender
shall have approved the use of the Reserve/Escrow Account Funds for such
replacements or repairs pursuant to the terms of Section 13.02(a)(9)
(Replacements and Repairs Other than Required Replacements or Required
Repairs)), and must: (A) if applicable, specify the quantity and price of the
items or materials purchased, grouped by type or category; (B) if applicable,
specify the cost of all contracted labor or other services involved in the
Replacement or Repair for which such request for disbursement is made; (C) if
applicable, include copies of invoices for all items or materials purchased and
all contracted labor or services provided; (D) include evidence of payment of
such Replacement or Repair satisfactory to Lender (unless Lender has agreed to
issue joint checks in connection with a particular Repair or Replacement as
provided in this Master Agreement); and (E) contain a certification by Borrower
that the Repair or Replacement has been completed lien free and in a good and
workmanlike manner, in accordance with any plans and specifications previously
approved by Lender (if applicable) and in compliance with all Applicable Law,
and otherwise in accordance with the provisions of this Master Agreement. (7)
Conditions to Disbursement. Lender may require any or all of the following at
the expense of Borrower as a condition to disbursement of funds from the
Replacement Reserve Account or the Repairs Escrow Account (provided that for any
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9) (Replacements and Repairs Other than Required
Replacements or Required Repairs)): (A) an inspection by Lender of the
applicable Mortgaged Property and the applicable Replacement or Repair; Master
Credit Facility Agreement Form 6001.MCFA Page 91 Article 13 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie102.jpg]
(B) an inspection or certificate of completion by an appropriate independent
qualified professional (such as an architect, engineer or property inspector,
depending on the nature of the Repair or Replacement) selected by Lender; (C)
either: (i) a search of title to the applicable Mortgaged Property effective to
the date of disbursement; or (ii) a “date-down” endorsement to Lender’s Title
Policy (or a new Lender’s Title Policy if a “date-down” is not available)
extending the effective date of such policy to the date of disbursement, and
showing no Liens other than (1) Permitted Encumbrances, (2) liens which Borrower
is diligently contesting in good faith that have been bonded off to the
satisfaction of Lender, or (3) mechanics’ or materialmen’s liens which attach
automatically under the laws of any Governmental Authority upon the commencement
of any work upon, or delivery of any materials to, the Mortgaged Property and
for which Borrower is not delinquent in the payment for any such work or
materials; and (D) an acknowledgement of payment, waiver of claims, and release
of lien for work performed and materials supplied from each contractor,
subcontractor or materialman in accordance with the requirements of Applicable
Law and covering all work performed and materials supplied (including equipment
and fixtures) for the applicable Mortgaged Property by that contractor,
subcontractor, or materialman through the date covered by the disbursement
request (or, in the event that payment to such contractor, subcontractor, or
materialman is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous disbursement). (8) Joint
Checks for Periodic Disbursements. Lender may, upon Borrower’s written request,
issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor or other similar party, if: (A)
the cost of the Replacement or Repair exceeds the Replacement Threshold or the
Repair Threshold, as applicable, for such Mortgaged Property and the contractor
performing such Replacement or Repair requires periodic payments pursuant to the
terms of the applicable written contract; (B) the contract for such Repair or
Replacement requires payment upon completion of the applicable portion of the
work; Master Credit Facility Agreement Form 6001.MCFA Page 92 Article 13 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie103.jpg]
(C) Borrower makes the disbursement request after completion of the applicable
portion of the work required to be completed under such contract; (D) the
materials for which the request for disbursement has been made are on site at
the applicable Mortgaged Property and are properly secured or installed; (E)
Lender determines that the remaining funds in the Replacement Reserve Account
designated for such Replacement, or in the Repairs Escrow Account designated for
such Repair, as applicable, are sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; (F) each supplier, materialman, mechanic, contractor, subcontractor, or
other similar party receiving payments shall have provided, if requested in
writing by Lender, a waiver of liens with respect to amounts which have been
previously paid to them; and (G) all other conditions for disbursement have been
satisfied. (9) Replacements and Repairs Other than Required Replacements or
Required Repairs. (A) Borrower Requested Replacements and Borrower Requested
Repairs. Borrower may submit a disbursement request from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair. The disbursement request
must be in writing and include an explanation for such request. Lender shall
make disbursements for Borrower Requested Replacements or Borrower Requested
Repairs if: (i) they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable; (ii) the costs are
commercially reasonable; (iii) the amount of funds in the Replacement Reserve
Account or Repairs Escrow Account, as applicable, is sufficient to pay such
costs and the then-current estimated cost of completing all remaining Required
Replacements or Required Repairs (at the Maximum Repair Cost), as Master Credit
Facility Agreement Form 6001.MCFA Page 93 Article 13 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie104.jpg]
applicable, and any other Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements or Additional Lender Repairs that have
been previously approved by Lender; and (iv) all conditions for disbursement
from the Replacement Reserve Account or Repairs Escrow Account, as applicable,
have been satisfied. Nothing in this Master Agreement shall limit Lender’s right
to require an additional deposit to the Replacement Reserve Account or an
increase to the Monthly Replacement Reserve Deposit in connection with any such
Borrower Requested Replacements, or an additional deposit to the Repairs Escrow
Account for any such Borrower Requested Repairs. (B) Additional Lender
Replacements and Additional Lender Repairs. Lender may require, as set forth in
Section 6.02(b) (Property Maintenance), Section 6.03(c) (Property Condition
Assessment), or otherwise from time to time, upon written notice to Borrower,
that Borrower make Additional Lender Replacements or Additional Lender Repairs.
Lender shall make disbursements from the Replacement Reserve Account for
Additional Lender Replacements or from the Repairs Escrow Account for Additional
Lender Repairs, as applicable, if: (i) the costs are commercially reasonable;
(ii) the amount of funds in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and (iii) all conditions for disbursement from the Replacement Reserve
Account or Repairs Escrow Account, as applicable, have been satisfied. Nothing
in this Master Agreement shall limit Lender’s right to require an additional
deposit to the Replacement Reserve Account or an increase to the Monthly
Replacement Reserve Deposit for any such Additional Lender Replacements or an
additional deposit to the Repairs Escrow Account for any such Additional Lender
Repair. (10) Excess Costs. In the event any Replacement or Repair exceeds the
approved cost set forth on the Required Replacement Schedule for Replacements,
or the Maximum Repair Cost for Master Credit Facility Agreement Form 6001.MCFA
Page 94 Article 13 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie105.jpg]
Repairs, Borrower may submit a disbursement request to reimburse Borrower for
such excess cost. The disbursement request must be in writing and include an
explanation for such request. Lender shall make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:
(A) the excess cost is commercially reasonable; (B) the amount of funds in the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, is
sufficient to pay such costs and the then- current estimated cost of completing
all remaining Required Replacements or Required Repairs (at the Maximum Repair
Cost), as applicable, and any other Borrower Requested Replacements, Borrower
Requested Repairs, Additional Lender Replacements, or Additional Lender Repairs
that have been previously approved by Lender; and (C) all conditions for
disbursement from the Replacement Reserve Account or the Repairs Escrow Account
have been satisfied. (11) Final Disbursements. Upon completion of all Repairs in
accordance with this Master Agreement and so long as no Event of Default has
occurred and is continuing, Lender shall disburse to Borrower any amounts then
remaining in the Repairs Escrow Account. Upon payment in full of the
Indebtedness and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower any and all amounts then remaining in the
Replacement Reserve Account and the Repairs Escrow Account (if not previously
released). (b) Approvals of Contracts; Assignment of Claims. Lender retains the
right to approve all contracts or work orders with materialmen, mechanics,
suppliers, subcontractors, contractors, or other parties providing labor or
materials in connection with the Replacements or Repairs. Notwithstanding
Borrower’s assignment (in the Security Instrument) of its rights and claims
against all Persons supplying labor or materials in connection with the
Replacement or Repairs, Lender will not pursue any such right or claim unless an
Event of Default has occurred and is continuing or as otherwise provided in
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact). (c) Delays and
Workmanship. If any work for any Replacement or Repair has not timely commenced,
has not been timely performed in a workmanlike manner, or has not been timely
completed in a workmanlike manner, Lender may, without notice to Borrower: (1)
withhold disbursements from the Replacement Reserve Account or Repairs Escrow
Account for such unsatisfactory Replacement or Repair, as applicable; Master
Credit Facility Agreement Form 6001.MCFA Page 95 Article 13 04-18 © 2018 Fannie
Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie106.jpg]
(2) proceed under existing contracts or contract with third parties to make or
complete such Replacement or Repair; (3) apply the funds in the Replacement
Reserve Account or Repairs Escrow Account toward the labor and materials
necessary to make or complete such Replacement or Repair, as applicable; or (4)
exercise any and all other remedies available to Lender under this Master
Agreement or any other Loan Document, including any remedies otherwise available
upon an Event of Default pursuant to the terms of Section 14.02 (Remedies). To
facilitate Lender’s completion or making of such Replacements or Repairs, Lender
shall have the right to enter onto each Mortgaged Property and perform any and
all work and labor necessary to make or complete the Replacements or Repairs and
employ watchmen to protect such Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Master Agreement. (d) Appointment of Lender as Attorney-In-Fact. Borrower
hereby authorizes and appoints Lender as attorney-in-fact pursuant to Section
14.03(c) (Appointment of Lender as Attorney-In-Fact). (e) No Lender Obligation.
Nothing in this Master Agreement shall: (1) make Lender responsible for making
or completing the Replacements or Repairs; (2) require Lender to expend funds,
whether from the Replacement Reserve Account, the Repairs Escrow Account or
otherwise, to make or complete any Replacement or Repair; (3) obligate Lender to
proceed with the Replacements or Repairs; or (4) obligate Lender to demand from
Borrower additional sums to make or complete any Replacement or Repair. (f) No
Lender Warranty. Lender’s approval of any plans for any Replacement or Repair,
release of funds from the Replacement Reserve Account or Repairs Escrow Account,
inspection of any Mortgaged Property by Lender or its agents, representatives,
or designees, or other acknowledgment of completion of any Replacement or Repair
in a manner satisfactory to Lender shall not be deemed an acknowledgment or
warranty to any Person that the Replacement or Repair has been completed in
Master Credit Facility Agreement Form 6001.MCFA Page 96 Article 13 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie107.jpg]
accordance with applicable building, zoning or other codes, ordinances,
statutes, laws, regulations or requirements of any Governmental Authority, such
responsibility being at all times exclusively that of Borrower. Article 14
DEFAULTS/REMEDIES Section 14.01 Events of Default. The occurrence of any one or
more of the following in this Section 14.01 (Events of Default) shall constitute
an Event of Default under this Master Agreement. (a) Automatic Events of
Default. Any of the following shall constitute an automatic Event of Default:
(1) any failure by Borrower to pay or deposit when due any amount required by
the Note, this Master Agreement or any other Loan Document; (2) any failure by
Borrower to maintain the insurance coverage required by any Loan Document; (3)
any failure by Borrower to comply with the provisions of Section 4.02(d)
(Borrower Status – Covenants – Single Purpose Status) relating to its single
asset status; (4) if any warranty, representation, certification, or statement
of Borrower or Guarantor in this Master Agreement or any of the other Loan
Documents is false, inaccurate, or misleading in any material respect when made;
(5) fraud, gross negligence, willful misconduct or material misrepresentation or
material omission by or on behalf of Borrower, Guarantor or Key Principal or any
of their officers, directors, trustees, partners, members, or managers in
connection with: (A) the application for, or creation of, the Indebtedness; (B)
any financial statement, rent roll, or other report or information provided to
Lender during the Term of this Master Agreement; or (C) any request for Lender’s
consent to any proposed action, including a request for disbursement of
Reserve/Escrow Account Funds or Collateral Account Funds; (6) the occurrence of
any Transfer not permitted by the Loan Documents; (7) the occurrence of a
Bankruptcy Event of Borrower or its Sole Member; Master Credit Facility
Agreement Form 6001.MCFA Page 97 Article 13 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie108.jpg]
(8) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of any Mortgaged Property or otherwise materially impair the lien created by
this Master Agreement or the Security Instrument or Lender’s interest in any
Mortgaged Property; (9) if Borrower, Guarantor or Key Principal is a trust
(other than a REIT), or if a Transfer of the Restricted Ownership Interest or a
Change of Control occurs due to the termination or revocation of a trust, the
termination or revocation of such trust, except as set forth in Section 11.03(d)
(Termination or Revocation of Trust); (10) any failure by Borrower to complete
any Repair related to fire, life or safety issues in accordance with the terms
of this Master Agreement within the Completion Period, subject to Force Majeure
(or such other date set forth on the Required Repair Schedule or otherwise
required by Lender in writing for such Repair); (11) any exercise by the holder
of any other debt instrument secured by a mortgage, deed of trust, or deed to
secure debt on any Mortgaged Property of a right to declare all amounts due
under that debt instrument immediately due and payable; and (12) a dissolution
or liquidation for any reason (whether voluntary or involuntary) of Borrower
Entity or any general partner, managing member, or sole member of any Borrower
Entity. (b) Events of Default Subject to a Specified Cure Period. Any of the
following shall constitute an Event of Default subject to the cure period set
forth in the Loan Documents: (1) if Key Principal or Guarantor is a natural
Person, the death of such individual, unless all requirements of Section
11.03(e) (Death of Key Principal or Guarantor; Restricted Ownership
Interest/Controlling Interest Transfer Due to Death) are met; (2) [intentionally
deleted;] (3) any failure by Borrower, Key Principal, or Guarantor to comply
with the provisions of Section 5.02(b) (Further Assurances) and Section 5.02(c)
(Sale of Advances); and (4) any failure by Borrower to perform any obligation
under this Master Agreement or any Loan Document that is subject to a specified
written notice and cure period, which failure continues beyond such specified
written notice and cure period as set forth herein or in the applicable Loan
Document. Master Credit Facility Agreement Form 6001.MCFA Page 98 Article 14
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie109.jpg]
(c) Events of Default Subject to Extended Cure Period or Release. The following
shall constitute an Event of Default if the existence of such condition or
event, or such failure to perform or default in performance continues for a
period of thirty (30) days after written notice by Lender to Borrower of the
existence of such condition or event, or of such failure to perform or default
in performance; provided, however, such period may be extended for up to an
additional thirty (30) days if Borrower, in the discretion of Lender, is
diligently pursuing a cure of such; provided further, however, no such written
notice, grace period or extension shall apply if, in Lender’s discretion,
immediate exercise by Lender of a right or remedy under this Master Agreement or
any Loan Document is required to avoid harm to Lender or impairment of the
Indebtedness, the Mortgaged Property or any other security given to secure the
Indebtedness: (1) any failure by Borrower to perform any of its obligations
under this Master Agreement or any Loan Document (other than those specified in
Section 14.01(a) (Automatic Events of Default) or Section 14.01(b) (Events of
Default Subject to a Specified Cure Period)) as and when required.
Notwithstanding anything to the contrary herein or in any other Loan Document,
if an Event of Default shall occur hereunder or under any other Loan Document
because a representation, warranty, affirmative covenant, negative covenant, or
other provision hereunder or thereunder shall be breached or violated that in
Lender’s sole and exclusive judgment is with respect to a particular Mortgaged
Property (other than any misappropriation of funds collected in respect thereof)
(each, a “Property-Specific Event of Default”), such Event of Default shall be
deemed cured if Borrower shall satisfy all of the conditions set forth in
Section 2.10(b) (Right to Obtain Releases of Mortgaged Property) of this Master
Agreement relating to the Release of such Mortgaged Property from the Collateral
Pool within thirty (30) days of Borrower acquiring knowledge of such Event of
Default (the “Release Cure Period”). During the Release Cure Period, Lender
agrees that it shall not have the right to exercise the remedy set forth in
Section 14.02 (Remedies) of this Master Agreement; provided, however, that the
foregoing shall not impair Lender’s right to exercise the remedies available to
Lender under any of the other Loan Documents or at law or in equity or under
Section 14.03(b) (No Waiver of Rights or Remedies) during such Release Cure
Period. If Lender shall elect to exercise any such remedies during such period,
and if Borrower releases such Mortgaged Property pursuant to the provisions of
the Mortgaged Property Release Schedule as described in the preceding sentence
and at the time of such release no other Event of Default has occurred and is
continuing, Lender shall cease exercising such remedies with respect to the
applicable Property-Specific Event of Default and discontinue any proceedings it
may have initiated in connection therewith, and the parties shall be restored to
their former positions and rights hereunder; provided, however, that if Borrower
shall fail to satisfy all of the conditions set forth in the Mortgaged Property
Release Schedule relating to the release of such Mortgaged Property from the
Collateral Pool during the Release Cure Period, Lender may thereafter exercise
any and all remedies available to Lender under Article 14 (Defaults/Remedies) of
this Master Agreement, including, without limitation, the remedies set forth in
Section 14.02 (Remedies). Master Credit Facility Agreement Form 6001.MCFA Page
99 Article 14 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie110.jpg]
Section 14.02 Remedies. (a) Acceleration; Foreclosure. (1) If an Event of
Default has occurred and is continuing, the entire unpaid principal balance of
the Advances Outstanding, any Accrued Interest, interest accruing at the Default
Rate, the Prepayment Premium (if applicable), and all other Indebtedness, at the
option of Lender, shall immediately become due and payable, without any prior
written notice to Borrower, unless Applicable Law requires otherwise (and in
such case, after any required written notice has been given). Lender may
exercise this option to accelerate regardless of any prior forbearance. In
addition, Lender shall have all rights and remedies afforded to Lender hereunder
and under the other Loan Documents, including, foreclosure on and/or the power
of sale of any or all of the Mortgaged Properties, as provided in the Security
Instrument, and any rights and remedies available to Lender at law or in equity
(subject to Borrower’s statutory rights of reinstatement, if any). Any proceeds
of a Foreclosure Event may be held and applied by Lender as additional
collateral for the Indebtedness pursuant to this Master Agreement.
Notwithstanding the foregoing, the occurrence of any Bankruptcy Event of
Borrower shall automatically accelerate the Indebtedness, which Indebtedness
shall be immediately due and payable without written notice or further action by
Lender. (2) Lender may Accelerate any Note without the obligation, but the right
to accelerate any other Note (if more than one). In the exercise of its rights
and remedies under the Loan Documents, Lender may, except as provided in this
Master Agreement, exercise and perfect any and all of its rights in and under
the Loan Documents with regard to any Mortgaged Property without the obligation
(but with the right) to exercise and perfect its rights and remedies with
respect to any other Mortgaged Property. Any such exercise shall be without
regard to the Allocable Facility Amount assigned to such Mortgaged Property.
Lender may recover an amount equal to the full amount Outstanding in respect of
any of the Notes in connection with such exercise. Any such amount shall be
applied to the Obligations as determined by Lender. (b) Loss of Right to
Disbursements from Collateral Accounts. If an Event of Default has occurred and
is continuing, Borrower shall immediately lose all of its rights to receive
disbursements from the Reserve/Escrow Accounts and any Collateral Accounts.
During the continuance of any such Event of Default, Lender may use the
Reserve/Escrow Account Funds and any Collateral Account Funds (or any portion
thereof) for any purpose, including: (1) repayment of the Indebtedness,
including principal prepayments and the Prepayment Premium applicable to such
full or partial prepayment, as applicable (however, such application of funds
shall not cure or be deemed to cure any Event of Default); Master Credit
Facility Agreement Form 6001.MCFA Page 100 Article 14 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie111.jpg]
(2) reimbursement of Lender for all losses and expenses (including reasonable
legal fees) suffered or incurred by Lender as a result of such Event of Default;
(3) completion of the Replacement or Repair or for any other replacement or
repair to a Mortgaged Property; and (4) payment of any amount expended in
exercising (and the exercise of) all rights and remedies available to Lender at
law or in equity or under this Master Agreement or under any of the other Loan
Documents. Nothing in this Master Agreement shall obligate Lender to apply all
or any portion of the Reserve/Escrow Account Funds or Collateral Account Funds
on account of any Event of Default by Borrower or to repayment of the
Indebtedness or in any specific order of priority. (c) Remedies Cumulative. Each
right and remedy provided in this Master Agreement is distinct from all other
rights or remedies under this Master Agreement or any other Loan Document or
afforded by Applicable Law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default. Section 14.03 Additional Lender Rights;
Forbearance. (a) No Effect Upon Obligations. Lender may, but shall not be
obligated to, agree with Borrower, from time to time, and without giving notice
to, or obtaining the consent of, or having any effect upon the obligations of,
Guarantor, Key Principal, or other third party obligor, to take any of the
following actions: (1) the time for payment of the principal of or interest on
the Indebtedness may be extended, or the Indebtedness may be renewed in whole or
in part; (2) the rate of interest on or period of amortization of the Advances
or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified; (3) the time for Borrower’s performance of or
compliance with any covenant or agreement contained in any Loan Document,
whether presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived; (4) any or all payments due under this
Master Agreement or any other Loan Document may be reduced; Master Credit
Facility Agreement Form 6001.MCFA Page 101 Article 14 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie112.jpg]
(5) any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Advances; (6) any
amounts under this Master Agreement or any other Loan Document may be released;
(7) any security for the Indebtedness may be modified, exchanged, released,
surrendered, or otherwise dealt with, or additional security may be pledged or
mortgaged for the Indebtedness; (8) the payment of the Indebtedness or any
security for the Indebtedness, or both, may be subordinated to the right to
payment or the security, or both, of any other present or future creditor of
Borrower; or (9) any other terms of the Loan Documents may be modified. (b) No
Waiver of Rights or Remedies. Any waiver of an Event of Default or forbearance
by Lender in exercising any right or remedy under this Master Agreement or any
other Loan Document or otherwise afforded by Applicable Law, shall not be a
waiver of any other Event of Default or preclude the exercise or failure to
exercise of any other right or remedy. The acceptance by Lender of payment of
all or any part of the Indebtedness after the due date of such payment, or in an
amount which is less than the required payment, shall not be a waiver of
Lender’s right to require prompt payment when due of all other payments on
account of the Indebtedness or to exercise any remedies for any failure to make
prompt payment. Enforcement by Lender of any security for the Indebtedness shall
not constitute an election by Lender of remedies so as to preclude the exercise
or failure to exercise of any other right available to Lender. Lender’s receipt
of any insurance proceeds or amounts in connection with a Condemnation Action
shall not operate to cure or waive any Event of Default. (c) Appointment of
Lender as Attorney-In-Fact. Borrower hereby irrevocably makes, constitutes, and
appoints Lender (and any officer of Lender or any Person designated by Lender
for that purpose) as Borrower’s true and lawful proxy and attorney-in-fact (and
agent-in-fact) in Borrower’s name, place, and stead, with full power of
substitution, to: (1) use any of the funds in the Replacement Reserve Account or
Repairs Escrow Account for the purpose of making or completing the Replacements
or Repairs; (2) make such additions, changes, and corrections to the
Replacements or Repairs as shall be necessary or desirable to complete the
Replacements or Repairs; (3) employ such contractors, subcontractors, agents,
architects, and inspectors as shall be required for such purposes; Master Credit
Facility Agreement Form 6001.MCFA Page 102 Article 14 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie113.jpg]
(4) pay, settle, or compromise all bills and claims for materials and work
performed in connection with the Replacements or Repairs, or as may be necessary
or desirable for the completion of the Replacements or Repairs, or for clearance
of title; (5) adjust and compromise any claims under any and all policies of
insurance required pursuant to this Master Agreement and any other Loan
Document, subject only to Borrower’s rights under this Master Agreement; (6)
appear in and prosecute any action arising from any insurance policies; (7)
collect and receive the proceeds of insurance, and to deduct from such proceeds
Lender’s expenses incurred in the collection of such proceeds; (8) commence,
appear in, and prosecute, in Lender’s or Borrower’s name, any Condemnation
Action; (9) settle or compromise any claim in connection with any Condemnation
Action; (10) execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents; (11) prosecute and
defend all actions or proceedings in connection with any Mortgaged Property or
the rehabilitation and repair of any Mortgaged Property; (12) take such actions
as are permitted in this Master Agreement and any other Loan Documents; (13)
execute such financing statements and other documents and to do such other acts
as Lender may require to perfect and preserve Lender’s security interest in, and
to enforce such interests in, the collateral; and (14) carry out any remedy
provided for in this Master Agreement and any other Loan Documents, including
endorsing Borrower’s name to checks, drafts, instruments, and other items of
payment and proceeds of the collateral, executing change of address forms with
the postmaster of the United States Post Office serving the address of Borrower,
changing the address of Borrower to that of Lender, opening all envelopes
addressed to Borrower, and applying any payments contained therein to the
Indebtedness. Borrower hereby acknowledges that the constitution and appointment
of such proxy and attorney-in-fact are coupled with an interest and are
irrevocable and shall not be affected by the disability or incompetence of
Borrower. Borrower specifically acknowledges and agrees that this power of
attorney granted to Lender may be assigned by Lender to Lender’s successors or
assigns as holder of the Note (and the other Loan Documents). The foregoing
powers conferred on Lender under this Section 14.03(c) (Appointment of Lender as
Attorney-In-Fact) shall not impose any duty upon Lender to exercise any such
powers and shall not require Lender to incur any expense Master Credit Facility
Agreement Form 6001.MCFA Page 103 Article 14 04-18 © 2018 Fannie Mae Cottonwood
Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie114.jpg]
or take any action. Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Master Agreement and any other Loan Documents. Notwithstanding the foregoing
provisions, Lender shall not exercise its rights as set forth in this Section
14.03(c) (Appointment of Lender as Attorney-In-Fact) unless: (A) an Event of
Default has occurred and is continuing or (B) Lender determines, in its
discretion, that exigent circumstances exist or that such exercise is necessary
or prudent in order to protect and preserve the Mortgaged Property, or Lender’s
lien priority and security interest in the Mortgaged Property. (d) Borrower
Waivers. If more than one Person signs this Master Agreement as Borrower, each
Borrower, with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may: (1) bring suit against Borrower, or any one or more of
Borrower, jointly and severally, or against any one or more of them; (2)
compromise or settle with any one or more of the persons constituting Borrower,
for such consideration as Lender may deem proper; (3) release one or more of the
persons constituting Borrower, from liability; or (4) otherwise deal with
Borrower, or any one or more of them, in any manner, and no such action shall
impair the rights of Lender to collect from any Borrower the full amount of the
Indebtedness. Section 14.04 Waiver of Marshaling. Notwithstanding the existence
of any other security interests in the Mortgaged Properties held by Lender or by
any other party, Lender shall have the right to determine the order in which any
or all of the Mortgaged Properties (or any part thereof) shall be subjected to
the remedies provided in this Master Agreement, any other Loan Document or
Applicable Law. Lender shall have the right to determine the order in which all
or any part of the Indebtedness is satisfied from the proceeds realized upon the
exercise of such remedies. Borrower and any party who now or in the future
acquires a security interest in any Mortgaged Property and who has actual or
constructive notice of this Master Agreement waives any and all right to require
the marshaling of assets or to require that any of the Mortgaged Properties be
sold in the inverse order of alienation or that any of the Mortgaged Properties
be sold in parcels or as an entirety in connection with the exercise of any of
the remedies permitted by Applicable Law or provided in this Master Agreement or
any other Loan Documents. Lender shall account for any moneys received by Lender
in respect of any foreclosure on or disposition of collateral hereunder and
under the other Loan Documents provided that Lender shall not have any duty as
to any collateral, and Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers. NONE OF LENDER OR
ITS Master Credit Facility Agreement Form 6001.MCFA Page 104 Article 14 04-18 ©
2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie115.jpg]
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO BORROWER (a) FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED PURSUANT TO A
FINAL, NON- APPEALABLE COURT ORDER BY A COURT OF COMPETENT JURISDICTION, OR (b)
FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES. Section 14.05
Severed Loan Documents. Lender shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes,
mortgages, and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder, provided
that: (a) the amount of Advances Outstanding immediately after the effective
date of such modification equals the amount of Advances Outstanding immediately
prior to such modification; (b) the weighted average of the interest rates for
Advances Outstanding immediately after the effective date of such modification
equals the weighted average of the interest rates for Advances Outstanding
immediately prior to such modification; (c) each future principal payment shall
be ratably allocated to each Advance based on the Outstanding principal balance
of such Advance at the time of such modification and each future amortization
payment shall be ratably paid in accordance with such allocation at all times;
(d) there shall be no other change to the economic and/or other material terms,
rights and obligations of Borrower under the Loan Documents; and (e) the
Collateral and the revenue therefrom shall continue to secure, and be available
to be applied against, the total Advances Outstanding. Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described above, all in form and substance reasonably
satisfactory to Lender. Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to effect the
aforesaid severance, Borrower ratifying all that its said attorney shall do by
virtue thereof; provided, however, Lender shall not make or execute any such
documents under such power until three (3) days after notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under such power.
Borrower shall be obligated to pay any costs or expenses incurred in connection
with the preparation, execution, recording, or filing of the Severed Loan
Documents, and the Severed Loan Documents shall not contain any representations,
warranties, or covenants not contained in the Loan Documents and any such
representations and Master Credit Facility Agreement Form 6001.MCFA Page 105
Article 14 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie116.jpg]
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the date last given. Article 15 MISCELLANEOUS Section 15.01 Choice of
Law; Consent to Jurisdiction. Notwithstanding anything in the Notes, the
Security Documents, or any of the other Loan Documents to the contrary, each of
the terms and provisions, and rights and obligations of Borrower under this
Master Agreement and the Notes and the other Loan Documents, shall be governed
by, interpreted, construed, and enforced pursuant to and in accordance with the
laws of the District of Columbia (excluding the law applicable to conflicts or
choice of law) except to the extent of procedural and substantive matters
relating only to the creation, perfection, and foreclosure of liens and security
interests, and enforcement of the rights and remedies, against the Mortgaged
Properties, which matters shall be governed by the laws of the jurisdiction in
which a Mortgaged Property is located, the perfection, the effect of perfection
and non-perfection and foreclosure of security interests on personal property,
which matters shall be governed by the laws of the jurisdiction determined by
the choice of law provisions of the Uniform Commercial Code in effect for the
jurisdiction in which any Borrower is organized. Borrower agrees that any
controversy arising under or in relation to the Notes, the Security Documents
(other than the Security Instruments), or any other Loan Document shall be,
except as otherwise provided herein, litigated in the District of Columbia. The
local and federal courts and authorities with jurisdiction in the District of
Columbia shall, except as otherwise provided herein, have jurisdiction over all
controversies which may arise under or in relation to the Loan Documents,
including those controversies relating to the execution, jurisdiction, breach,
enforcement, or compliance with the Notes, the Security Documents (other than
the Security Instruments), or any other issue arising under, relating to, or in
connection with any of the Loan Documents. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any litigation arising from
the Notes, the Security Documents, or any of the other Loan Documents, and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence, or otherwise. Nothing contained herein, however, shall
prevent Lender from bringing any suit, action, or proceeding or exercising any
rights against Borrower and against the collateral in any other jurisdiction.
Initiating such suit, action, or proceeding or taking such action in any other
jurisdiction shall in no event constitute a waiver of the agreement contained
herein that the laws of the District of Columbia shall govern the rights and
obligations of Borrower and Lender as provided herein or the submission herein
by Borrower to personal jurisdiction within the District of Columbia. Section
15.02 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF BORROWER AND LENDER (a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS MASTER AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER,
THAT IS TRIABLE OF RIGHT BY A JURY AND Master Credit Facility Agreement Form
6001.MCFA Page 106 Article 14 04-18 © 2018 Fannie Mae Cottonwood Communities
(Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie117.jpg]
(b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL Section 15.03 Notice. (a) Process of Serving
Notice. Except as otherwise set forth herein or in any other Loan Document, all
notices under this Master Agreement and any other Loan Document shall be: (1) in
writing and shall be: (A) delivered, in person; (B) mailed, postage prepaid,
either by registered or certified delivery, return receipt requested; (C) sent
by overnight courier; or (D) sent by electronic mail with originals to follow by
overnight courier; (2) addressed to the intended recipient at Borrower’s Notice
Address and Lender’s Notice Address, as applicable; and (3) deemed given on the
earlier to occur of: (A) the date when the notice is received by the addressee;
or (B) if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service. (b) Change of
Address. Any party to this Master Agreement may change the address to which
notices intended for it are to be directed by means of notice given to the other
parties identified on the Summary of Master Terms in accordance with this
Section 15.03 (Notice). (c) Default Method of Notice. Any required notice under
this Master Agreement or any other Loan Document which does not specify how
notices are to be given shall be given in accordance with this Section 15.03
(Notice). Master Credit Facility Agreement Form 6001.MCFA Page 107 Article 15
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie118.jpg]
(d) Receipt of Notices. Neither Borrower nor Lender shall refuse or reject
delivery of any notice given in accordance with this Master Agreement. Each
party is required to acknowledge, in writing, the receipt of any notice upon
request by the other party. Section 15.04 Successors and Assigns Bound; Sale of
Advances. (a) Binding Agreement. This Master Agreement shall bind, and the
rights granted by this Master Agreement shall inure to, the successors and
assigns of Lender and the permitted successors and assigns of Borrower. However,
a Transfer not permitted by this Master Agreement shall be an Event of Default
and shall be void ab initio. (b) Sale of Advances; Change of Servicer. Nothing
in this Master Agreement shall limit Lender’s (including its successors and
assigns) right to sell or transfer the Advances or any interest in the Advances.
The Advances or a partial interest in the Advances (together with this Master
Agreement and the other Loan Documents) may be sold one or more times without
prior written notice to Borrower. A sale may result in a change of the Loan
Servicer. Section 15.05 Counterparts. This Master Agreement may be executed in
any number of counterparts with the same effect as if the parties hereto had
signed the same document and all such counterparts shall be construed together
and shall constitute one instrument. Section 15.06 [Intentionally Deleted.]
Section 15.07 Relationship of Parties; No Third Party Beneficiary. (a) Solely
Creditor and Debtor. The relationship between Lender and Borrower shall be
solely that of creditor and debtor, respectively, and nothing contained in this
Master Agreement shall create any other relationship between Lender and
Borrower. Nothing contained in this Master Agreement shall constitute Lender as
a joint venturer, partner, or agent of Borrower, or render Lender liable for any
debts, obligations, acts, omissions, representations, or contracts of Borrower.
(b) No Third Party Beneficiaries. No creditor of any party to this Master
Agreement and no other Person shall be a third party beneficiary of this Master
Agreement or any other Loan Document or any account created or contemplated
under this Master Agreement or any other Loan Document. Nothing contained in
Master Credit Facility Agreement Form 6001.MCFA Page 108 Article 15 04-18 © 2018
Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie119.jpg]
this Master Agreement shall be deemed or construed to create an obligation on
the part of Lender to any third party nor shall any third party have a right to
enforce against Lender any right that Borrower may have under this Master
Agreement. Without limiting the foregoing: (1) any Servicing Arrangement between
Lender and any Loan Servicer shall constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness; (2) Borrower shall not be a third party beneficiary of any
Servicing Arrangement; and (3) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness. Section 15.08
Severability; Entire Agreement; Amendments. The invalidity or unenforceability
of any provision of this Master Agreement or any other Loan Document shall not
affect the validity or enforceability of any other provision of this Master
Agreement or of any other Loan Document, all of which shall remain in full force
and effect, including the Guaranty. This Master Agreement contains the complete
and entire agreement among the parties as to the matters covered, rights granted
and the obligations assumed in this Master Agreement. This Master Agreement may
not be amended or modified except by written agreement signed by the parties
hereto. Section 15.09 Construction. (a) The captions and headings of the
sections of this Master Agreement and the Loan Documents are for convenience
only and shall be disregarded in construing this Master Agreement and the Loan
Documents. (b) Any reference in this Master Agreement to an “Exhibit” or
“Schedule” or a “Section” or an “Article” shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an Exhibit or Schedule
attached to this Master Agreement or to a Section or Article of this Master
Agreement. (c) Any reference in this Master Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time. (d) Use of the singular in this Master Agreement includes the
plural and use of the plural includes the singular. (e) As used in this Master
Agreement, the term “including” means “including, but not limited to” or
“including, without limitation,” and is for example only and not a limitation.
(f) Whenever Borrower’s knowledge is implicated in this Master Agreement or the
phrase “to Borrower’s knowledge” or a similar phrase is used in this Master
Agreement, Master Credit Facility Agreement Form 6001.MCFA Page 109 Article 15
04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie120.jpg]
Borrower’s knowledge or such phrase(s) shall be interpreted to mean to the best
of Borrower’s knowledge after reasonable and diligent inquiry and investigation.
(g) Unless otherwise provided in this Master Agreement, if Lender’s approval,
designation, determination, selection, estimate, action, or decision is
required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action, or decision shall be made in
Lender’s sole and absolute discretion. (h) All references in this Master
Agreement to a separate instrument or agreement shall include such instrument or
agreement as the same may be amended or supplemented from time to time pursuant
to the applicable provisions thereof. (i) “Lender may” shall mean at Lender’s
discretion, but shall not be an obligation. Section 15.10 Loan Servicing. All
actions regarding the servicing of the Advances, including the collection of
payments, the giving and receipt of notice, inspections of the Mortgaged
Properties, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives notice to
the contrary. If Borrower receives conflicting notices regarding the identity of
the Loan Servicer or any other subject, any such notice from Lender shall
govern. The Loan Servicer may change from time to time (whether related or
unrelated to a sale of the Advances). If there is a change of the Loan Servicer,
Borrower will be given written notice of the change. Section 15.11 Disclosure of
Information. Lender may furnish information regarding Borrower, Key Principal or
Guarantor or the Mortgaged Properties to third parties with an existing or
prospective interest in the servicing, enforcement, evaluation, performance,
purchase, or securitization of the Advances, including trustees, master
servicers, special servicers, rating agencies, and organizations maintaining
databases on the underwriting and performance of multifamily mortgage loans.
Borrower irrevocably waives any and all rights it may have under Applicable Law
to prohibit such disclosure, including any right of privacy. Section 15.12
Waiver; Conflict. No specific waiver of any of the terms of this Master
Agreement shall be considered as a general waiver. If any provision of this
Master Agreement is in conflict with any provision of any other Loan Document,
the provision contained in this Master Agreement shall control. Section 15.13
[Intentionally Deleted.] Section 15.14 No Reliance. Borrower acknowledges,
represents, and warrants that: Master Credit Facility Agreement Form 6001.MCFA
Page 110 Article 15 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie121.jpg]
(a) it understands the nature and structure of the transactions contemplated by
this Master Agreement and the other Loan Documents; (b) it is familiar with the
provisions of all of the documents and instruments relating to such
transactions; (c) it understands the risks inherent in such transactions,
including the risk of loss of all or any part of any Mortgaged Property; (d) it
has had the opportunity to consult counsel; and (e) it has not relied on Lender
for any guidance or expertise in analyzing the financial or other consequences
of the transactions contemplated by this Master Agreement or any other Loan
Document or otherwise relied on Lender in any manner in connection with
interpreting, entering into, or otherwise in connection with this Master
Agreement, any other Loan Document, or any of the matters contemplated hereby or
thereby. Section 15.15 Subrogation. If, and to the extent that, the proceeds of
any Advance are used to pay, satisfy, or discharge any obligation of Borrower
for the payment of money that is secured by a pre-existing mortgage, deed of
trust, or other lien encumbering any Mortgaged Property, such proceeds shall be
deemed to have been advanced by Lender at Borrower’s request, and Lender shall
be subrogated automatically, and without further action on its part, to the
rights, including lien priority, of the owner or holder of the obligation
secured by such prior lien, whether or not such prior lien is released. Section
15.16 Counting of Days. Except where otherwise specifically provided, any
reference in this Master Agreement to a period of “days” means calendar days,
not Business Days. If the date on which Borrower is required to perform an
obligation under this Master Agreement is not a Business Day, Borrower shall be
required to perform such obligation by the Business Day immediately preceding
such date; provided, however, in respect of any Payment Date, or if the Maturity
Date is other than a Business Day, Borrower shall be obligated to make such
payment by the Business Day immediately following such date. Section 15.17
Revival and Reinstatement of Indebtedness. If the payment of all or any part of
the Indebtedness by Borrower, Guarantor, or any other Person, or the transfer to
Lender of any collateral or other property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Insolvency Laws relating to a
Voidable Transfer, and if Lender is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the advice of its
counsel, then the amount of such Voidable Transfer or the amount of such
Voidable Transfer that Lender is required or elects to repay or restore,
including all reasonable Master Credit Facility Agreement Form 6001.MCFA Page
111 Article 15 04-18 © 2018 Fannie Mae Cottonwood Communities (Last Rev.
09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie122.jpg]
costs, expenses, and attorneys’ fees incurred by Lender in connection therewith,
and the Indebtedness shall be automatically revived, reinstated, and restored by
such amount and shall exist as though such Voidable Transfer had never been
made. Section 15.18 Time is of the Essence. Borrower agrees that, with respect
to each and every obligation and covenant contained in this Master Agreement and
the other Loan Documents, time is of the essence. Section 15.19 Final Agreement.
THIS MASTER AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Master Agreement and the other
Loan Documents. This Master Agreement, the other Loan Documents, and any of
their provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement. Section 15.20
Survival. The representations, warranties, and covenants made by Borrower in
this Master Agreement shall survive the execution and delivery of this Master
Agreement and other Loan Documents, regardless of any investigation made by
Lender or Fannie Mae. Section 15.21 Assignments; Third Party Rights. Lender may
assign its rights and/or obligations under this Master Agreement separately or
together, without Borrower’s consent, only to Fannie Mae. Upon assignment to
Fannie Mae, Fannie Mae shall be permitted to further assign its rights under
this Master Agreement separately or together, without Borrower’s consent. Fannie
Mae shall have the right to hold, sell, or securitize the Advances made
hereunder without Borrower’s consent. Section 15.22 Interpretation. The parties
hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Master Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction that
disfavors the drafting party shall not apply in the interpretation of this
Master Agreement and the Loan Documents or any amendment or supplement or
Exhibit hereto or thereto. [Remainder of Page Intentionally Blank] Master Credit
Facility Agreement Form 6001.MCFA Page 112 Article 15 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie123.jpg]




--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie124.jpg]




--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie125.jpg]
SCHEDULES & EXHIBITS Schedules Schedule 1 Definitions Schedule – General
Schedule 2 Summary of Master Terms Schedule 3.1 Schedule of Advance Terms
Schedule 4.1 Prepayment Premium Schedule Form 6104.01 [modified] [08-13]
Schedule 5 Required Replacement Schedule Schedule 6 Required Repair Schedule
Schedule 7 General Conditions Schedule Schedule 8 Property-Related Documents
Schedule Schedule 9 Conversion Schedule Schedule 10 Mortgaged Property Release
Schedule Schedule 11 Mortgaged Property Addition Schedule Schedule 12
INTENTIONALLY DELETED Schedule 13 Ownership Interests Schedule Schedule 14
Future Advance Schedule Schedule 15 Letter of Credit Schedule Schedule 16
Exceptions to Representations and Warranties Schedule Schedule 17 SPE
Requirements Schedule Schedule 18 INTENTIONALLY DELETED Schedule 19 Replacement
Reserve Waiver Form 6220 [modified] [08-14] Schedule 19- Addenda to Schedule 2
Replacement Reserve Waiver Form 6102.04 [04-12] A Exhibits Exhibit A Mortgaged
Properties Exhibit B Conversion Request Exhibit C Release Request Exhibit D
Addition Request Exhibit E Future Advance Request Exhibit F Termination Request
Exhibit G Annual Certification (Borrower) Exhibit H Annual Certification
(Guarantor) Exhibit I Confirmation of Guaranty Exhibit J Confirmation of
Environmental Indemnity Agreement Exhibit K-1 Organizational Certificate
(Borrower) Exhibit K-2 Organizational Certificate (Guarantor) Exhibit L
Confirmation of Obligations Exhibit M Contribution Agreement Master Credit
Facility Agreement Form 6001.MCFA Sch.­1 Signature Page 04-18 © 2018 Fannie Mae
Cottonwood Communities (Last Rev. 09/13/18)



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie126.jpg]




--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie127.jpg]
SCHEDULE 1 TO MASTER CREDIT FACILITY AGREEMENT Definitions Schedule Capitalized
terms used in this Master Agreement have the meanings given to such terms in
this Definitions Schedule. “Accrued Interest” means unpaid interest, if any, on
the Advances Outstanding that has not been added to the unpaid principal balance
of the Advances pursuant to Section 2.03(b) (Capitalization of Accrued But
Unpaid Interest) of this Master Agreement. “Actual Strike Rate” means for each
Variable Advance the actual strike rate for the Interest Rate Cap purchased with
respect to such Variable Advance, as further set forth in the Cap Security
Agreement applicable to such Variable Advance. “Addition” has the meaning set
forth in Section 2.10(c) (Right to Add Additional Mortgaged Properties as
Collateral). “Addition Request” means a written request, substantially in the
form of Exhibit D to this Master Agreement, to add Additional Mortgaged
Properties to the Collateral Pool as set forth in Section 2.10(c) (Right to Add
Additional Mortgaged Properties as Collateral). “Additional Borrower” means the
owner of an Additional Mortgaged Property, which entity has been approved by
Lender and becomes a Borrower under this Master Agreement and the applicable
Loan Documents, and its permitted successors and assigns, which owner must
demonstrate to the satisfaction of Lender that: (a) Additional Borrower complies
with the SPE Requirements; (b) the ownership structure of Additional Borrower
satisfies the definition of Restricted Ownership Interests and Additional
Borrower is Controlled and managed, directly and indirectly, by the same Person
or group of Persons as Initial Borrower; and (c) Additional Borrower is not a
Prohibited Person. “Additional Due Diligence Fee Deposit” means the deposit made
by Borrower to Lender with respect to each proposed Additional Mortgaged
Property in an amount equal to $24,500 per Additional Mortgaged Property. On or
prior to the applicable Effective Date, Lender shall notify Borrower of the
actual amount of the Additional Due Diligence Fees and Borrower shall, on the
Effective Date, pay to Lender the remainder of such Additional Due Diligence
Fees (if the actual amount of the Additional Due Diligence Fees exceeds the
deposit and the other amounts previously paid to Lender by Borrower) or Lender
shall promptly refund to Borrower any amounts paid to Lender by Borrower in
excess of the Additional Due Diligence Fees (if the actual amount of the
Additional Due Diligence Fees is less than the deposit and the other amounts
previously paid to Lender by Borrower). Master Credit Facility Agreement Form
6001.MCFA Page 1 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie128.jpg]
“Additional Due Diligence Fees” means with respect to each proposed Additional
Mortgaged Property an amount equal to the actual costs of Lender’s due diligence
for such Additional Mortgaged Properties, including but not limited to third
party reports required by Lender plus a non-refundable $4,850 processing fee per
Additional Mortgaged Property payable by Borrower to Lender. Borrower shall pay
the Additional Due Diligence Fee Deposit towards the Additional Due Diligence
Fees. “Additional Lender Repairs” means repairs of the type listed on the
Required Repair Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property. “Additional Lender
Replacements” means replacements of the type listed on the Required Replacement
Schedule but not otherwise identified thereon that are determined advisable by
Lender to keep the Mortgaged Property in good order and repair (ordinary wear
and tear excepted) and in good marketable condition or to prevent deterioration
of the Mortgaged Property. “Additional Mortgaged Property” means each
Multifamily Residential Property owned by Borrower or an Additional Borrower
(either in fee simple or as tenant under a ground lease meeting all of the
Underwriting and Servicing Requirements) and added to the Collateral Pool after
the Initial Effective Date in connection with an Addition or a Substitution
pursuant to Section 2.10(c) (Right to Add Additional Mortgaged Properties as
Collateral) or Section 2.10(d) (Right to Substitutions). “Additional Origination
Fee” means an origination fee equal to a minimum of 40 basis points and a
maximum of 60 basis points, as determined by Lender at the time of funding of
such Future Advance multiplied by the amount of such Future Advance. “Adjustable
Rate” has the meaning set forth in the applicable Schedule of Advance Terms.
“Advance” means a Variable Advance and/or a Fixed Advance. “Advance Year” has
the meaning set forth in the applicable Schedule of Advance Terms. “Advisor
Member” means Cottonwood Communities Advisors, LLC, a Delaware limited liability
company. “Aggregate Debt Service Coverage Ratio” means, for any specified
period, the ratio (expressed as a percentage) of – (a) the Net Cash Flow for the
Mortgaged Properties for the preceding number of months as determined pursuant
to the Underwriting and Servicing Requirements; to (b) the Facility Debt Service
for the specified period. Master Credit Facility Agreement Form 6001.MCFA Page 2
Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie129.jpg]
“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of – (a) the Advances Outstanding on the specified
date, to (b) the sum of (1) the aggregate of the Valuations most recently
obtained prior to the specified date for all of the Mortgaged Properties, plus
(2) any Substitution Deposit being held by Lender as of such specified date.
“Allocable Facility Amount” means the most recently determined amount of the
then Advances Outstanding allocated to a particular Mortgaged Property by Lender
in accordance with the Underwriting and Servicing Requirements and as required
by this Master Agreement. “Alterations” has the meaning set forth in Section
6.02(f) (Alterations to any Mortgaged Property). “Alternate Coverage and LTV
Tests” means: (a) the Aggregate Debt Service Coverage Ratio is not less than
1.55:1.0 with respect to all Advances; and (b) the Aggregate Loan to Value Ratio
does not exceed fifty-five percent (55%). “Amortization Period” means the period
of thirty (30) years. “Amortization Type” has the meaning set forth in the
applicable Schedule of Advance Terms. “Applicable Index” means (a) with respect
to any Variable Structured ARM Advance, either One Month LIBOR or Three Month
LIBOR as set forth in the applicable Schedule of Advance Terms, or (b) with
respect to any other Variable Advance, the index pursuant to which the
Adjustable Rate is determined, as set forth in the applicable Schedule of
Advance Terms. “Applicable Law” means (a) all applicable provisions of all
constitutions, statutes, rules, regulations and orders of all governmental
bodies, all Governmental Approvals and all orders, judgments and decrees of all
courts and arbitrators, (b) all zoning, building, environmental and other laws,
ordinances, rules, regulations and restrictions of any Governmental Authority
affecting the ownership, management, use, operation, maintenance or repair of
the Mortgaged Properties, including the Americans with Disabilities Act (if
applicable), the Fair Housing Amendment Act of 1988 and Environmental Laws, (c)
any building permits or any conditions, easements, rights- of-way, covenants,
restrictions of record or any recorded or unrecorded agreement affecting or
concerning any Mortgaged Property, planned development permits, condominium
declarations, and reciprocal easement and regulatory agreements with any
Governmental Authority, (d) all laws, ordinances, rules and regulations, whether
in the form of rent control, rent stabilization or otherwise, that limit or
impose conditions on the amount of rent that may be collected from the Master
Credit Facility Agreement Form 6001.MCFA Page 3 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie130.jpg]
units of a Mortgaged Property, and (e) requirements of insurance companies or
similar organizations, affecting the operation or use of any Mortgaged Property
or the consummation of the transactions to be effected by this Master Agreement
or any of the other Loan Documents. “Appraisal” means an appraisal of
Multifamily Residential Property conforming to the Underwriting and Servicing
Requirements. “Appraised Value” means the value set forth in an Appraisal. “Bank
Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g., 31 U.S.C.
Sections 5311-5330). “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy” as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means any one or more of the following: (a) the commencement,
filing or continuation of a voluntary case or proceeding under one or more of
the Insolvency Laws by any Person seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, debt
adjustment, winding up or composition or adjustment of debts; (b) the
acknowledgment in writing by any Person (other than to Lender in connection with
a workout) that it is unable to pay its debts generally as they mature; (c) the
making of a general assignment for the benefit of creditors by any Person; (d)
the commencement, filing or continuation of an involuntary case or proceeding
under one or more Insolvency Laws against any Person; (e) the appointment of a
receiver (other than a receiver appointed at the direction or request of Lender
under the terms of the Loan Documents), liquidator, custodian, sequestrator,
trustee or other similar officer who exercises Control over Borrower or any
substantial part of the assets of any Person; or (f) any action by a Person for
the purpose of effecting any of the foregoing; provided, however, that any
proceeding or case under (d) or (e) above shall not be a Bankruptcy Event until
the ninetieth (90th) day after filing (if not earlier dismissed) so long as such
proceeding or case occurred without the consent, encouragement, active
participation or the failure to object in a timely and appropriate manner by any
Person (in which event such case or proceeding shall be a Bankruptcy Event
immediately). “Borrow Up” has the meaning set forth in Section 2.02(c)(2)
(Future Advances). Master Credit Facility Agreement Form 6001.MCFA Page 4
Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie131.jpg]
“Borrower” means individually (and jointly and severally if more than one), the
Initial Borrower and any Additional Borrower becoming a party to this Master
Agreement and any other Loan Documents, together with their permitted successors
and assigns. “Borrower Affiliate” means: (a) any Person that owns any direct
Ownership Interest in any Borrower Entity or Identified Party but excluding any
Person directly or indirectly owning any public stock of Guarantor with no other
direct or indirect Ownership Interest in Borrower; (b) any Person that
indirectly owns, with the power to vote, twenty percent (20%) or more of the
Ownership Interests in any Borrower Entity or Identified Party; (c) any Person
Controlled by, under common Control with, or which Controls, any Borrower Entity
or Identified Party; (d) any entity in which any Borrower Entity or Identified
Party directly or indirectly owns, with the power to vote, twenty percent (20%)
or more of the Ownership Interests in such entity; or (e) any other individual
that is related (to the third degree of consanguinity) by blood or marriage to
any Borrower Entity or Identified Party. “Borrower Agent” means Cottonwood
Communities, Inc., a Maryland corporation. “Borrower Entity” means, individually
and collectively, Borrower, Guarantor and Key Principal. “Borrower Requested
Repairs” means repairs not listed on the Required Repair Schedule requested by
Borrower to be reimbursed from the Repairs Escrow Account and determined
advisable by Lender to keep the Mortgaged Property in good order and repair and
in a good marketable condition or to prevent deterioration of the Mortgaged
Property. “Borrower Requested Replacements” means replacements not listed on the
Required Replacement Schedule requested by Borrower to be reimbursed from the
Replacement Reserve Account and determined advisable by Lender to keep the
Mortgaged Property in good order and repair and in a good marketable condition
or to prevent deterioration of the Mortgaged Property. “Borrower’s General
Business Address” has the meaning set forth in the Summary of Master Terms.
“Borrower’s Notice Address” has the meaning set forth in the Summary of Master
Terms. “Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c)
a day on which Lender is not open for business, or (d) a day on which the
Federal Reserve Bank of New York is not open for business. Master Credit
Facility Agreement Form 6001.MCFA Page 5 Schedule 1 (Definitions Schedule) 04-18
© 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie132.jpg]
“Calendar Quarter” means, with respect to any year, any of the following three
(3) month periods: (a) January-February-March; (b) April-May-June; (c)
July-August-September; and (d) October-November-December. “Calendar Year” means
the twelve (12) month period from the first day of January to and including the
last day of December, and each twelve (12) month period thereafter. “Cap
Security Agreement” means, individually and collectively, with respect to any
Interest Rate Cap, a reserve, hedge assignment and security agreement between
Borrower and Lender, for the benefit of Lender in the form required by Fannie
Mae from time to time, which will be issued by Borrower to Lender concurrently
with the funding of a Variable Advance requiring an Interest Rate Cap.
“Capitalization Rate” means, for each Mortgaged Property, a rate selected by
Lender for use in determining the Valuations. “Cash Collateral Account” means
the cash collateral account established pursuant to the Cash Collateral
Agreement. “Cash Collateral Agreement” means a cash collateral pledge, security
and custody agreement in the form approved by Fannie Mae by and among Fannie
Mae, Borrower and a collateral agent for Fannie Mae, as the same may be amended,
modified or supplemented from time to time. “CC Advisors” means CC Advisors III,
LLC, a Delaware limited liability company. “CC Investor LLC” means Cottonwood
Communities Investor LLC, a Delaware limited liability company. “CCI” means
Cottonwood Communities Inc., a Maryland corporation. “CCMI” means Cottonwood
Capital Management, Inc., a Delaware corporation. “CCOP” means Cottonwood
Communities O.P., LP, a Delaware limited partnership. “Change of Control” see
“Control.” “Collateral” means the Mortgaged Properties and other collateral from
time to time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents. “Collateral
Account” means any account designated by Lender as such pursuant to a Collateral
Agreement or as established pursuant to this Master Agreement, including the
Reserve/Escrow Account and any Cash Collateral Account. “Collateral Account
Funds” means, collectively, the funds on deposit in any or all of the Collateral
Accounts, including the Reserve/Escrow Account Funds and any funds in any Cash
Collateral Account. Master Credit Facility Agreement Form 6001.MCFA Page 6
Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie133.jpg]
“Collateral Agreement” means any separate agreement between Borrower and Lender
and any other party for the establishment of any other fund, reserve or account
affecting the Advance. “Collateral Event” means, individually and collectively,
a Release, Substitution, Addition, Future Advance, and/or Conversion.
“Collateral Pool” means all of the Collateral. “Completion Period” has the
meaning set forth in the Summary of Master Terms. “Condemnation Action” has the
meaning set forth in the Security Instrument. “Confirmation of Environmental
Indemnity Agreement” means a confirmation of the Environmental Indemnity
Agreement executed by Borrower in connection with any Request after the Initial
Effective Date, substantially in the form of Exhibit J to this Master Agreement.
“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Effective Date,
substantially in the form of Exhibit I to this Master Agreement. “Confirmation
of Obligations” means a Confirmation of Obligations executed by Borrower and
Guarantor in connection with any Request after the Initial Effective Date,
pursuant to which Borrower and Guarantor confirm their obligations under the
Loan Documents substantially in the form of Exhibit L to this Master Agreement.
“Contribution Agreement” means the Contribution Agreement by and among Initial
Borrower and each Additional Borrower, required by Lender and satisfying
Lender’s requirements, as the same may be amended, restated, modified or
supplemented from time to time. “Control” (including with correlative meanings,
such as “Controlling,” “Controlled by” and “under common Control with”) means,
as applied to any entity, the possession, directly or indirectly, of the power
to direct or cause the direction of the management and operations of such
entity, whether through the ownership of voting securities or other Ownership
Interests, by contract or otherwise. As used herein, a “change of Control” or
“Change of Control” means only the occurrence of any of the following events:
(a) Sole Member ceases to Control Borrower. (b) CCOP ceases to Control Sole
Member. (c) CCI ceases to be the general partner of and Control CCOP. (d) CC
Advisors ceases to be the advisor of CCI with substantially the same scope of
rights, obligations and responsibilities it has as of the Initial Effective
Date. Master Credit Facility Agreement Form 6001.MCFA Page 7 Schedule 1
(Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie134.jpg]
(e) Advisor Member ceases to be the sole member of and Control CC Advisors. (f)
CCMI ceases to be the manager of and Control Advisor Member. (g) CROP ceases to
be the sole member of and Control CCMI. (h) CRI and Cottonwood Residential,
Inc., until it is liquidated and dissolved, cease to collectively own 100% of
the general partnership interests in and Control, CROP; provided however that
once Cottonwood Residential, Inc. is liquidated and dissolved, of a Change of
Control shall occur if CRI ceases to own 100% of the general partnership
interests in, and Control, CROP. (i) Except as permitted in Section
11.03(b)(6)(D) in connection with a Permitted Public Transfer, Daniel Shaeffer,
Chad Christensen and Gregg Christensen cease to be on and constitute the
majority of the board of directors of CRI and Cottonwood Residential, Inc.;
provided, however, the death or incapacity of one of these directors will not
constitute a Change of Control if Lender provides its written consent to a
replacement director. (j) As of the Initial Effective Date, with respect to CCI
(i) Daniel Shaeffer and Chad Christensen cease to be members of the board of
directors; provided, however, the death or incapacity of one of these directors
will not constitute a Change of Control if Lender provides its written consent
to a replacement director and (ii) with respect to the independent directors of,
the replacement (other than solely by reason of retirement at age fifty-five
(55) or older, death or disability) of more than fifty percent (50%) (or such
lesser percentage as is required for decision- making by the board of directors
or an equivalent governing body) of the members of the board of directors (or an
equivalent governing body) of CCI, over a one-year period from the directors who
constituted such board of directors at the beginning of such period and such
replacement shall not have been approved by a vote of at least a majority of the
board of directors of CCI, then still in office who either were members of such
board of directors at the beginning of such one-year period or whose election as
members of the board of directors was previously so approved (it being
understood and agreed that in the case of any entity governed by a trustee,
board of managers, or other similar governing body, the foregoing shall apply
thereto by substituting such governing body and the members thereof for the
board of directors and members thereof, respectively); (k) Subsequent to a
Permitted Public Transfer pursuant to Section 11.03(b)(6), (i) the Ownership
Interests of CRI, CROP, or CCI, as applicable, cease to be publicly traded; (ii)
an Acquiring Person becomes (by acquisition, consolidation, merger or
otherwise), directly or indirectly, the beneficial owner of more than
twenty-five percent (25%) of the total Ownership Interest of CRI, CROP, or CCI,
as applicable; or (iii) the replacement (other than solely by reason of
retirement at age fifty-five (55) or older, death or disability) of more than
fifty percent (50%) (or such lesser percentage as is required for
decision-making by the board of directors or an equivalent governing body) of
the members of the board of directors (or an equivalent governing body) of CRI,
CROP, or CCI, as applicable, over a one-year period from the directors who
constituted such board of directors at the beginning of such period and such
replacement shall not have been approved by a vote of at least a majority of the
board of directors of CRI, CROP, or Master Credit Facility Agreement Form
6001.MCFA Page 8 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie135.jpg]
CCI, as applicable, then still in office who either were members of such board
of directors at the beginning of such one-year period or whose election as
members of the board of directors was previously so approved (it being
understood and agreed that in the case of any entity governed by a trustee,
board of managers, or other similar governing body, the foregoing clause (iii)
shall apply thereto by substituting such governing body and the members thereof
for the board of directors and members thereof, respectively). “Conversion”
means the conversion of all or a portion of a Variable Note to a Fixed Note
pursuant to the Conversion Schedule. “Conversion Amendment” means an amendment
to this Master Agreement and the appropriate Schedules reflecting the Conversion
of all or any portion of a Variable Note to a Fixed Note as set forth in Section
2.10(a) (Conversion from Variable Note to Fixed Note). “Conversion Availability
Period” means with respect to a Conversion of any applicable Variable Advance,
the date beginning on the first day of the month following the end of the
Prepayment Lockout Period in respect of such Variable Advance and ending on the
earlier of (a) the first day of the third month prior to the Maturity Date of
such Variable Advance or (b) the first day of the month following the date ten
(10) years after the Initial Effective Date. “Conversion Documents” means the
Conversion Amendment, together with an amendment to each Security Document if
required by Lender and other applicable Loan Documents, in form and substance
satisfactory to Lender, reflecting the Conversion of a Variable Note to a Fixed
Note pursuant to Section 2.10(a) (Conversion from Variable Note to Fixed Note).
“Conversion Fee” means $20,000 per each Request for Conversion. “Conversion
Request” means a written request, substantially in the form of Exhibit B to this
Master Agreement, to convert all or any portion of a Variable Note to a Fixed
Note pursuant to Section 2.10(a) (Conversion from Variable Note to Fixed Note).
“Conversion Schedule” means Schedule 9 attached to this Master Agreement.
“Coverage and LTV Tests” means, for any specified date from the Initial
Effective Date until Borrower elects the Elected Coverage and LTV Tests, each of
the following financial tests: (1) The Aggregate Debt Service Coverage Ratio is
not less than 1.35:1.0 with respect to the amount of the Fixed Advances, and
1.10:1.0 with respect to the amount of the Variable Advances; and (2) The
Aggregate Loan to Value Ratio does not exceed sixty five percent (65%). “Credit
Score” means a numerical value or a categorization derived from a statistical
tool or modeling system used to measure credit risk and predict the likelihood
of certain credit behaviors, including default. Master Credit Facility Agreement
Form 6001.MCFA Page 9 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie136.jpg]
“CRI” means Cottonwood Residential II, Inc., a Maryland corporation, and its
permitted successors and assigns. “CROP” means Cottonwood Residential O.P., LP,
a Delaware limited partnership. “Current Index” has the meaning set forth in
applicable Schedule of Advance Terms. “Debt Service Amounts” means the Monthly
Debt Service Payments and all other amounts payable under this Master Agreement,
the Note, the Security Instrument or any other Loan Document. “Debt Service
Coverage Ratio” means, for any Mortgaged Property for any specified period, the
ratio (expressed as a percentage) of – (a) the Net Cash Flow for the specified
period for the preceding number of months as determined pursuant to the
Underwriting and Servicing Requirements; to (b) the Facility Debt Service for
the specified period, assuming, for the purpose of calculating the Facility Debt
Service of this definition, that Advances Outstanding shall be the Allocable
Facility Amount, in each case, for the subject Mortgaged Property. “Default
Rate” means an interest rate equal to the lesser of: (a) the sum of the Interest
Rate plus four (4) percentage points; or (b) the maximum interest rate which may
be collected from Borrower under Applicable Law. “Definitions Schedule” means
this Schedule 1 (Definitions Schedule – General) to this Master Agreement.
“Economic Sanctions” means any economic or financial sanction administered or
enforced by the United States Government (including, without limitation, those
administered by OFAC at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-
Control.aspx), the United States Department of Commerce, or the United States
Department of State. “Effective Date” means the Initial Effective Date and each
date after the Initial Effective Date on which the funding or other transaction
requested in a Request takes place. “Elected Coverage and LTV Tests” means, for
any specified date after Borrower has provided Lender with the notice required
in Section 2.10(g), each of the following financial tests: Master Credit
Facility Agreement Form 6001.MCFA Page 10 Schedule 1 (Definitions Schedule)
04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie137.jpg]
(1) the Aggregate Debt Service Coverage Ratio is not less than 1.55:1.0 with
respect to the amount of the Fixed Advances, and 1.30:1.0 with respect to the
amount of the Variable Advances; and (2) the Aggregate Loan to Value Ratio does
not exceed fifty five percent (55%). “Employee Benefit Plan” means a plan
described in Section 3(3) of ERISA, regardless of whether the plan is subject to
ERISA. “Enforcement Costs” has the meaning set forth in the Security Instrument.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time. “Environmental Inspections” has the
meaning set forth in the Environmental Indemnity Agreement. “Environmental Laws”
has the meaning set forth in the Environmental Indemnity Agreement. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time and the regulations promulgated thereunder. “ERISA Affiliate” shall
mean, with respect to Borrower, any entity that, together with Borrower, would
be treated as a single employer under Section 414(b) or (c) of the Internal
Revenue Code, or Section 4001(a)(14) of ERISA, or the regulations thereunder.
“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) that is subject to the requirements of
Title IV of ERISA, Sections 430 or 431 of the Internal Revenue Code, or Sections
302, 303, or 304 of ERISA, which is maintained or contributed to by Borrower or
its ERISA Affiliates. “Event of Default” means the occurrence of any event
listed in Section 14.01 (Events of Default). “Exceptions to Representations and
Warranties Schedule” means that certain Schedule 16 (Exceptions to
Representations and Warranties) to this Master Agreement. “Facility Debt
Service” means, as of any date, for all purposes other than determining the
Maximum Calculated Strike Rate, the sum of the amount of interest and principal
amortization that would be payable during the applicable period determined by
Lender immediately succeeding the date of determination, except that: (a) each
Variable Structured ARM Advance to be obtained shall be deemed to require
payments equal to the sum of (1) level monthly payments of principal and
interest, with the interest rate calculated as (A) the Applicable Index, plus
(B) the Margin (or until Master Credit Facility Agreement Form 6001.MCFA Page 11
Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie138.jpg]
rate locked, the indicative pricing, as determined pursuant to the Underwriting
and Servicing Requirements), plus (C) a stressed underwriting margin of 300
basis points (3.00%) or such lower stressed underwriting margin determined
pursuant to the Underwriting and Servicing Requirements, in an amount necessary
to fully amortize the original principal amount of the Variable Structured ARM
Advance over the Amortization Period, plus (2) the Monthly Cap Escrow Payment;
(b) with respect to each Variable Structured ARM Advance Outstanding: (1) where
an amortizing Interest Rate Cap has been purchased and is then effective, such
Advance shall be deemed to require payments equal to the sum of (A) level
monthly payments of principal and interest, with the interest rate calculated as
(i) the higher of the Facility Minimum Underwriting Strike Rate or the Actual
Strike Rate applicable to such Advance, plus (ii) the Margin applicable to such
Advance, in an amount necessary to fully amortize the original principal amount
of the Variable Structured ARM Advance over the Amortization Period, plus (B)
any Monthly Cap Escrow Payment applicable to such Advance; and (2) where an
interest-only Interest Rate Cap has been purchased and is then effective, such
Advance shall be deemed to require payments equal to the sum of (A) level
monthly payments of interest, with the interest rate calculated as (i) the
higher of the Facility Minimum Underwriting Strike Rate or the Actual Strike
Rate applicable to such Advance, plus (ii) the Margin applicable to such
Advance, plus (B) any Monthly Cap Escrow Payment applicable to such Advance; (c)
intentionally deleted; (d) each Fixed Advance to be obtained or Variable Advance
to be converted shall be deemed to require level monthly payments of principal
and interest, at an interest rate equal to the sum of (1) the base United States
Treasury Index Rate for securities having a maturity substantially similar to
the maturity of the Fixed Advance, plus (2) the Fixed Fee (or until rate locked,
the estimated Fixed Fee as determined pursuant to the Underwriting and Servicing
Requirements), in an amount necessary to fully amortize the original principal
amount of the Fixed Advance over the Amortization Period; and (e) each Fixed
Advance Outstanding shall be deemed to require level monthly payments of
principal and interest, at the Interest Rate for such Fixed Advance as set forth
in the Schedule of Advance Terms, in an amount necessary to fully amortize the
original principal amount of such Fixed Advance over the Amortization Period.
“Facility Minimum Underwriting Strike Rate” means the percentage determined by
Lender pursuant to the Underwriting and Servicing Requirements as set forth on
the Summary of Master Terms, as such percentage may be changed by Lender from
time to time pursuant to the Underwriting and Servicing Requirements. Master
Credit Facility Agreement Form 6001.MCFA Page 12 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie139.jpg]
“Facility Year” means the twelve (12) month period from the first day of the
first calendar month after the Initial Effective Date to and including the last
day before the first anniversary of the Initial Effective Date, and each twelve
(12) month period thereafter. “Fannie Mae” means the corporation duly organized
and existing under the laws of the United States. “Fifth Anniversary” means the
date that is the first day of the month following the date five (5) years after
the Initial Effective Date. “First Anniversary” means the date that is the first
day of the month following the date one (1) year after the Initial Effective
Date. “First Payment Date” has the meaning set forth in the applicable Schedule
of Advance Terms. “First Principal and Interest Payment Date” has the meaning
set forth in the applicable Schedule of Advance Terms. “Fixed Advance” means a
fixed rate loan made by Lender to Borrower under this Master Agreement evidenced
by a Fixed Note. “Fixed Fee” means, subject to the provisions of the Conversion
Schedule, if applicable, for any Fixed Advance, the number of basis points per
annum determined at the time of funding of such Fixed Advance by Lender as the
Fixed Fee for such Fixed Advance. “Fixed Note” means the promissory note
(together with all schedules, riders, allonges, addenda, renewals, extensions,
amendments and modifications thereto), which will be issued by Borrower to
Lender, concurrently with the funding of each Fixed Advance, and which
promissory note will be the same or substantially similar in form to the then
current form of promissory note utilized by Fannie Mae for fixed rate loans with
the applicable type of loan execution. “Fixed Monthly Principal Component” has
the meaning set forth in the applicable Schedule of Advance Terms. “Fixed Rate”
has the meaning set forth in the applicable Schedule of Advance Terms.
“Fixtures” has the meaning set forth in the Security Instrument. “Force Majeure”
shall mean acts of God, acts of war, civil disturbance, governmental action
(including the revocation or refusal to grant licenses or permits, where such
revocation or refusal is not due to the fault of Borrower), strikes, lockouts,
fire, unavoidable casualties or any other causes beyond the reasonable control
of Borrower (other than lack of financing), and of which Borrower shall have
notified Lender in writing within ten (10) days after its occurrence.
“Foreclosure Event” means: (a) foreclosure under the Security Instrument; Master
Credit Facility Agreement Form 6001.MCFA Page 13 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie140.jpg]
(b) any other exercise by Lender of rights and remedies (whether under the
Security Instrument or under Applicable Law, including Insolvency Laws) as
holder of the Note and/or the Security Instrument, as a result of which Lender
(or its designee or nominee) or a third party purchaser becomes owner of a
Mortgaged Property; (c) delivery by Borrower to Lender (or its designee or
nominee) of a deed or other conveyance of Borrower’s interest in a Mortgaged
Property in lieu of any of the foregoing; or (d) in Louisiana, any dation en
paiement. “Future Advance” means an Advance made after the Initial Effective
Date pursuant to Section 2.02(c)(2) (Future Advances) including any Borrow Up
and any refinance of an Advance. “Future Advance Request” means a written
request for a Future Advance, substantially in the form of Exhibit E to this
Master Agreement. “Future Advance Schedule” means Schedule 14 attached to this
Master Agreement. “GAAP” means generally accepted accounting principles in the
United States in effect from time to time, consistently applied. “General
Conditions” means those conditions set forth on Schedule 7 attached hereto.
“General Conditions Schedule” means that certain Schedule 7 (General Conditions
Schedule) to this Master Agreement. “Goods” has the meaning set forth in the
Security Instrument. “Governmental Approval” means an authorization, permit,
consent, approval, license, registration or exemption from registration or
filing with, or report to, any Governmental Authority. “Governmental Authority”
means any court, board, commission, department or body of any municipal, county,
state or federal governmental unit, or any subdivision of any court, board,
commission, department or body of any municipal, county, state or federal
governmental unit, that has or acquires jurisdiction over Borrower or the
Mortgaged Property or the use, operation or improvement of the Mortgaged
Property. “Gross Revenues” means, for any specified period, all income in
respect of each Mortgaged Property as reflected on the certified operating
statement for such specified period as adjusted to exclude unusual income (e.g.,
temporary or nonrecurring income), income not allowed by Lender pursuant to the
Underwriting and Servicing Requirements (e.g., interest income, furniture
income, etc.), and the value of any unreflected concessions. “Guarantor” means,
individually and collectively, any guarantor of the Indebtedness or any other
obligation of Borrower under any Loan Document which must be a Key Principal.
Master Credit Facility Agreement Form 6001.MCFA Page 14 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie141.jpg]
“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Master Terms. “Guarantor’s Notice Address” has the meaning set forth in the
Summary of Master Terms. “Guaranty” means, individually and collectively, any
Payment Guaranty, Non-Recourse Guaranty or other guaranty executed by Guarantor
in connection with this Master Agreement. “Hedging Arrangement” means any
interest rate swap, interest rate cap or other arrangement, contractual or
otherwise, which has the effect of an interest rate swap or interest rate cap or
which otherwise (directly or indirectly, derivatively or synthetically) hedges
interest rate risk associated with being a debtor of variable rate debt or any
agreement or other arrangement to enter into any of the above on a future date
or after the occurrence of one or more events in the future. “Identified Party”
means, individually and collectively, (a) Borrower’s general partners, sole
member, managing members and managers (if non-member managed), and (b) any
Person Controlling Borrower, Guarantor, Key Principal or Borrower’s general
partners, sole members, managing members or managers (if non-member managed) but
excluding the individuals comprising the Board of Managers of Borrower (if any)
or any Person Controlling Borrower and any Persons directly or indirectly owning
any public stock of Key Principal with no other direct or indirect Ownership
Interest in Borrower. “Immediate Family Members” means a child, stepchild,
grandchild, spouse, sibling, or parent, each of whom is not a Prohibited Person.
“Imposition Deposits” has the meaning set forth in the Security Instrument.
“Impositions” has the meaning set forth in the Security Instrument.
“Improvements” has the meaning set forth in the Security Instrument.
“Indebtedness” has the meaning set forth in the Security Instrument. “Index” has
the meaning set forth in the applicable Schedule of Advance Terms. “Individual
Property Coverage and LTV Tests” means each of the following tests: (a) the Debt
Service Coverage Ratio is not less than 1.25:1.0 with respect to any Fixed
Advance and 1.00:1.0 with respect to any Variable Advance; and (b) the Loan to
Value Ratio does not exceed seventy percent (70%). “Initial Adjustable Rate” for
an Advance has the meaning set forth in the applicable Schedule of Advance
Terms. “Initial Advance” means the Fixed Advance made on the Initial Effective
Date in the aggregate amount of $35,995,000. Master Credit Facility Agreement
Form 6001.MCFA Page 15 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie142.jpg]
“Initial Allocable Facility Amount” means the initial Allocable Facility Amount
for each of the Initial Mortgaged Properties as set forth in Exhibit A to this
Master Agreement. “Initial Borrower” means each Borrower under this Master
Agreement as of the Initial Effective Date. “Initial Effective Date” means the
date of this Master Agreement. “Initial Monthly Debt Service Payment” has the
meaning set forth in the applicable Schedule of Advance Terms. “Initial
Mortgaged Properties” means the Multifamily Residential Properties described on
Exhibit A to this Master Agreement and which represent the Mortgaged Properties
that are made part of the Collateral Pool on the Initial Effective Date.
“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Master Terms. “Initial Valuation” means, when used with reference to
specified Collateral, the Valuation initially performed for the Collateral as of
the date on which the Collateral was added to the Collateral Pool. The Initial
Valuation for each of the Initial Mortgaged Properties is as set forth in
Exhibit A to this Master Agreement. “Insolvency Laws” means the Bankruptcy Code,
together with any other federal or state law affecting debtor and creditor
rights or relating to the bankruptcy, insolvency, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar laws,
proceedings, or equitable principles affecting the enforcement of creditors’
rights, as amended from time to time. “Insolvent” means: (a) that the sum total
of all of a specified Person’s liabilities (whether secured or unsecured,
contingent or fixed, or liquidated or unliquidated) is in excess of the value of
such Person’s non-exempt assets, i.e., all of the assets of such Person that are
available to satisfy claims of creditors (provided that for the purposes of
determining liability for each Borrower under this definition, liability for the
Advances Outstanding under this Master Agreement shall mean the then current
Allocable Facility Amount attributable to the Mortgaged Property owned by each
Borrower); or (b) such Person’s inability to pay its debts as they become due
(provided that for the purposes of determining debt for each Borrower under this
definition, liability for the Advances Outstanding under this Master Agreement
shall mean the then current Allocable Facility Amount attributable to the
Mortgaged Property owned by each Borrower). Master Credit Facility Agreement
Form 6001.MCFA Page 16 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie143.jpg]
“Insurance Policy” means, with respect to any Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to this Master Agreement. “Intended Prepayment Date” means
the date upon which Borrower intends to make a prepayment on an Advance, as set
forth in the Prepayment Notice, which date must be a Permitted Prepayment Date;
provided, however, that Lender may approve prepayment of an Advance on an
Intended Prepayment Date that is not a Permitted Prepayment Date pursuant to
Section 2.04(c) (Prepayment; Prepayment Lockout; Prepayment Premium). “Interest
Accrual Method” has the meaning set forth in the applicable Schedule of Advance
Terms. “Interest Only Term” has the meaning set forth in the applicable Schedule
of Advance Terms. “Interest Rate” means with respect to a Fixed Advance, the
Fixed Rate, or with respect to a Variable Advance, the Initial Adjustable Rate
and the Adjustable Rate, each as set forth in the applicable Schedule of Advance
Terms. “Interest Rate Cap” has the meaning set forth in Section
2.03(a)(2)(B)(vi) (Interest Accrual and Computation; Amortization; Interest Rate
Cap). “Interest Rate Cap Documents” means the Cap Security Agreement and any and
all other documents required pursuant thereto or hereto or as Lender shall
require from time to time in connection with Borrower’s obligation to maintain
an Interest Rate Cap when a Variable Advance is Outstanding. “Interest Rate
Type” has the meaning set forth in the applicable Schedule of Advance Terms.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investor” means any Person to whom Lender intends to (a) sell, transfer,
deliver or assign the Advances in the secondary mortgage market or (b) sell an
MBS backed by the Advances. “Issuer” means a financial institution satisfactory
to Fannie Mae issuing a Letter of Credit. “Key Principal” means, collectively:
(a) the natural Person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Master
Terms; or (b) any natural Person or entity who becomes a Key Principal after the
date of this Master Agreement and is identified as such in an assumption
agreement, or another amendment or supplement to this Master Agreement. Master
Credit Facility Agreement Form 6001.MCFA Page 17 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie144.jpg]
“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Master Terms. “Key Principal’s Notice Address” has the meaning set
forth in the Summary of Master Terms. “Land” means the land described in Exhibit
A to the Security Instrument. “Last Interest Only Payment Date” has the meaning
set forth in the applicable Schedule of Advance Terms. “Late Charge” means an
amount equal to the delinquent amount then due under the Loan Documents
multiplied by five percent (5%). “Leases” has the meaning set forth in the
Security Instrument. “Lender” means the entity identified as “Lender” in the
first paragraph of this Master Agreement and its transferees, successors and
assigns, or any subsequent holder of the Note. “Lender’s General Business
Address” has the meaning set forth in the Summary of Master Terms. “Lender’s
Notice Address” has the meaning set forth in the Summary of Master Terms.
“Lender’s Payment Address” has the meaning set forth in the Summary of Master
Terms. “Letter of Credit” means a letter of credit issued by an Issuer
satisfactory to Fannie Mae naming Fannie Mae as beneficiary, in form and
substance approved by Lender and Fannie Mae. “Letter of Credit Schedule” means
Schedule 15 attached to this Master Agreement. “LIBOR” means One Month LIBOR or
Three Month LIBOR, as specified by the Current Index set forth in the applicable
Schedule of Advance Terms. “Lien” has the meaning set forth in the Security
Instrument. “Loan Application” means the application for the Advances submitted
by Borrower to Lender. “Loan Document Taxes” has the meaning set forth in
Section 5.02(f) (Loan Document Taxes). “Loan Documents” means the Note, this
Master Agreement, the Security Instrument, the Environmental Indemnity
Agreement, the Guaranty, all guaranties, all indemnity agreements, all
Collateral Agreements, all O&M Plans, and any other documents now or in the
future executed by Borrower, Guarantor, Key Principal, any other guarantor or
any other Person in connection with the Advances, as such documents may be
amended, restated, replaced, supplemented or otherwise modified from time to
time. Master Credit Facility Agreement Form 6001.MCFA Page 18 Schedule 1
(Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie145.jpg]
“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, this Master
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Advances for the benefit of Lender. Unless Borrower receives notice
to the contrary, the Loan Servicer shall be Lender originally named on the
Summary of Master Terms. “Loan to Value Ratio” means, for a Mortgaged Property,
for any specified date, the ratio (expressed as a percentage) of – (a) the
Allocable Facility Amount of the subject Mortgaged Property on the specified
date, to (b) the Valuation most recently obtained prior to the specified date
for the subject Mortgaged Property. “Management Agreement” means that certain
Property Management Agreement by and between Borrower and Cottonwood Communities
Management, LLC, a Delaware limited liability company, effective as of the date
hereof, and any future management agreement approved by Lender. “Management
Executives” means Daniel Shaeffer, Chad Christensen and Gregg Christensen.
“Management Position” means each of the Chief Executive Officer, President,
Executive Vice President, and Chief Financial Officer. “Margin” means the
“Margin” set forth in the applicable Schedule of Advance Terms, which includes
the Variable Fee. “Master Agreement” means this Master Credit Facility
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time, including all Recitals, Schedules and Exhibits to this Master
Agreement, each of which is hereby incorporated into this Master Agreement by
this reference. “Material Adverse Effect” means, with respect to any
circumstance, act, condition or event of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), whether singularly or in conjunction with any other event or
events, act or acts, condition or conditions, or circumstance or circumstances,
whether or not related, a material adverse change in or a materially adverse
effect upon any of (a) the business, operations, property or condition
(financial or otherwise) of any Borrower Entity, to the extent specifically
referred to in the applicable provision of the applicable Loan Document; Master
Credit Facility Agreement Form 6001.MCFA Page 19 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie146.jpg]
(b) the present or future ability of Borrower to perform the obligations of
Borrower under this Master Agreement and the other Loan Documents, or of
Guarantor to perform its obligations under the Guaranty, as the case may be, to
the extent specifically referred to in the applicable provision of the
applicable Loan Document; (c) the validity, priority, perfection or
enforceability of this Master Agreement or any other Loan Document or the rights
or remedies of Lender under any Loan Document; or (d) the value of, or Lender’s
ability to have recourse against, any Mortgaged Property. “Material Commercial
Lease” means: (a) any Lease that is not a Residential Lease and which comprises
five percent (5%) or more of the total gross income at any Mortgaged Property on
an annualized basis; or (b) regardless of the percentage of the total gross
income at any Mortgaged Property that it comprises, any Lease relating to: (1)
solar power, thermal power generation, or co-power generation, or for the
installation of solar panels or any other electrical power generation equipment,
and any related power purchase agreement; (2) mineral rights or rights relating
to subsurface oil and/or natural gas; (3) telecommunications or a cell tower; or
(4) any dwelling unit at the Mortgaged Property leased to Guarantor, Key
Principal, or another Borrower Affiliate. “Maturity Date” for any Advance has
the meaning set forth in the applicable Schedule of Advance Terms. “Maximum
Calculated Strike Rate” means: (a) In determining the Maximum Calculated Strike
Rate for new Interest Rate Caps (other than replacement Interest Rate Caps)
purchased in connection with Future Advances that are Variable Advances made
under this Master Agreement, the Maximum Calculated Strike Rate shall be the
maximum percentage set forth in the Cap Security Agreement applicable to such
Variable Advance, which shall be the percentage derived by taking: (1) the Net
Cash Flow for all Mortgaged Properties, minus (A) the product of (i) 1.35 (or
1.55 if Borrower has elected the Elected Coverage and LTV Tests) and (ii) the
payment due on each Fixed Advance provided that: Master Credit Facility
Agreement Form 6001.MCFA Page 20 Schedule 1 (Definitions Schedule) 04-18 © 2018
Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie147.jpg]
(1) each Fixed Advance to be obtained or Variable Advance to be converted shall
be deemed to require level monthly payments of principal and interest, at an
interest rate equal to the sum of (A) the base United States Treasury Index Rate
for securities having a maturity substantially similar to the maturity of the
Fixed Advance, plus (B) the Fixed Fee (or until rate locked, the estimated Fixed
Fee as determined pursuant to the Underwriting and Servicing Requirements), in
an amount necessary to fully amortize the original principal amount of the Fixed
Advance over the Amortization Period; provided, however, if there are no
principal payments due on a Fixed Advance during the Interest Rate Cap term for
which the Maximum Calculated Strike Rate is being calculated, then the payments
relating to such Fixed Advance shall not be required to include principal
amortization for purposes of this calculation; (2) each Fixed Advance
Outstanding shall be deemed to require level monthly payments of principal and
interest, at the Interest Rate for such Fixed Advance as set forth in the
Schedule of Advance Terms, in an amount necessary to fully amortize the original
principal amount of such Fixed Advance over the Amortization Period; provided,
however, if there are no principal payments due on a Fixed Advance during the
Interest Rate Cap term for which the Maximum Calculated Strike Rate is being
calculated, then the payments relating to such Fixed Advance shall not be
required to include principal amortization for purposes of this calculation);
minus (B) the product of (i) 1.10 (or 1.30 if Borrower has elected the Elected
Coverage and LTV Tests) and (ii) the payment due on each Variable Structured ARM
Advance Outstanding, provided that each Variable Structured ARM Advance
Outstanding shall be deemed to require payments equal to the sum of (1) monthly
payments of principal and interest, with the interest rate calculated as (A) the
weighted average of the higher of the Facility Minimum Underwriting Strike Rate
or the Actual Strike Rate for all outstanding Interest Rate Caps plus (B) the
Margin applicable to such non-replacement Interest Rate Caps, in an amount
necessary to fully amortize the original principal amount of the Variable
Structured ARM Advance over the Amortization Period, and the principal component
of the Variable Structured ARM Advance payment(s) equal to the Fixed Monthly
Principal Component as set forth in the Schedule of Advance Terms, plus (2) the
Monthly Cap Escrow Payments, if any, for the succeeding twelve (12) month
period; provided, however, if there are no principal payments due on a Variable
Structured ARM Advance during the Interest Rate Cap term for which the Maximum
Calculated Strike Rate is being calculated, then the payments relating to such
Variable Structured ARM Advance shall not be required to include principal
amortization for purposes of this calculation. Notwithstanding the foregoing, if
there are Variable Structured ARM Advances Outstanding for which there are no
Master Credit Facility Agreement Form 6001.MCFA Page 21 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie148.jpg]
Interest Rate Caps outstanding at the time of the calculation, then such
Variable Advances shall be included in (3) below; divided by (2) 1.10 (or 1.30
if Borrower has elected the Elected Coverage and LTV Tests) divided by (3) the
total of all Variable Advances to be obtained or Variable Advances Outstanding,
that were not included in (a)(1)(B), at the time of the calculation of the
Maximum Calculated Strike Rate minus (4) the amortization factor for all
Variable Advances to be obtained or Variable Advances Outstanding if principal
is to be paid during the Interest Rate Cap term minus (5) the Margin (or for
Variable Structured ARM Advances to be obtained, until rate locked, the
indicative pricing as determined pursuant to the Underwriting and Servicing
Requirements) minus (6) the cap cost factor. (b) The Maximum Calculated Strike
Rate for any replacement Interest Rate Cap purchased in connection with this
Master Agreement pursuant to the Cap Security Agreement shall be the maximum
percentage set forth in the Cap Security Agreement applicable to such Variable
Advance, which shall be the percentage derived by taking: (1) the Net Cash Flow
for all Mortgaged Properties, minus (A) the product of (i) 1.35 (or 1.55 if
Borrower has elected the Elected Coverage and LTV Tests) and (ii) the payment
due on each Fixed Advance provided that each Fixed Advance Outstanding shall be
deemed to require level monthly payments of principal and interest, at the
Interest Rate for such Fixed Advance as set forth in the Schedule of Advance
Terms, in an amount necessary to fully amortize the original principal amount of
such Fixed Advance over the Amortization Period; provided, however, if there are
no principal payments due on a Fixed Advance during the Interest Rate Cap term
for which the Maximum Calculated Strike Rate is being calculated, then the
payments relating to such Fixed Advance shall not be required to include
principal amortization for purposes of this calculation Master Credit Facility
Agreement Form 6001.MCFA Page 22 Schedule 1 (Definitions Schedule) 04-18 © 2018
Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie149.jpg]
minus (B) the product of (i) 1.10 (or 1.30 if Borrower has elected the Elected
Coverage and LTV Tests) and (ii) the payment due on each Variable Structured ARM
Advance Outstanding where the applicable Interest Rate Cap is not being replaced
in connection with the calculation of the Maximum Calculated Strike Rate,
provided that each Variable Structured ARM Advance Outstanding shall be deemed
to require payments equal to the sum of (1) monthly payments of principal and
interest, with the interest rate calculated as (A) the weighted average of the
higher of the Underwritten Strike Rate and the Actual Strike Rate for all
outstanding Interest Rate Caps plus (B) the Margin applicable to such
non-replacement Interest Rate Caps, in an amount necessary to fully amortize the
original principal amount of the Variable Structured ARM Advance over the
Amortization Period, and the principal component of the Variable Structured ARM
Advance payment(s) equal to the Fixed Monthly Principal Component as set forth
in the Schedule of Advance Terms, plus (2) the Monthly Cap Escrow Payments, if
any, for the succeeding twelve (12) month period; provided, however, if there
are no principal payments due on a Variable Structured ARM Advance during the
Interest Rate Cap term for which the Maximum Calculated Strike Rate is being
calculated, then the payments relating to such Variable Structured ARM Advance
shall not be required to include principal amortization for purposes of this
calculation. Notwithstanding the foregoing, if there are Variable Structured ARM
Advances Outstanding for which there are no Interest Rate Caps outstanding at
the time of the calculation, then such Variable Advances shall be included in
(3) below divided by (2) 1.10 (or 1.30 if Borrower has elected the Elected
Coverage and LTV Tests) divided by (3) the total of all Variable Advances
Outstanding, that were not included in (b)(1)(B), at the time of the calculation
minus (4) the amortization factor for all Variable Advances to be obtained or
Variable Advances Outstanding if principal is to be paid during the Interest
Rate Cap term minus (5) the Margin (or for Variable Structured ARM Advances to
be obtained, until rate locked, the indicative pricing as determined pursuant to
the Underwriting and Servicing Requirements) minus Master Credit Facility
Agreement Form 6001.MCFA Page 23 Schedule 1 (Definitions Schedule) 04-18 © 2018
Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie150.jpg]
(6) the cap cost factor. “Maximum Inspection Fee” has the meaning set forth in
the Summary of Master Terms. “Maximum Repair Cost” shall be the amount(s) set
forth in the Required Repair Schedule, if any. “Maximum Repair Disbursement
Interval” has the meaning set forth in the Summary of Master Terms. “Maximum
Replacement Reserve Disbursement Interval” has the meaning set forth in the
Summary of Master Terms. “MBS” means an investment security that represents an
undivided beneficial interest in a pool of mortgage loans or participation
interests in mortgage loans held in trust pursuant to the terms of a governing
trust document. “Mezzanine Debt” means a loan to a direct or indirect owner of
Borrower secured by a pledge of such owner’s interest in an entity owning a
direct or indirect interest in Borrower. “Minimum Repairs Disbursement Amount”
has the meaning set forth in the Summary of Master Terms. “Minimum Replacement
Reserve Disbursement Amount” has the meaning set forth in the Summary of Master
Terms. “Monthly Cap Escrow Payment” shall have the same meaning as the term
“Monthly Deposit” in the Cap Security Agreement. “Monthly Debt Service Payment”
has the meaning set forth in the applicable Schedule of Advance Terms. “Monthly
Replacement Reserve Deposit” has the meaning set forth in the Summary of Master
Terms. “Moody’s” means Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency. “Mortgaged Property” individually has the meaning
set forth in the Security Instrument and collectively means the Initial
Mortgaged Properties and the Additional Mortgaged Properties, but excluding each
Release Mortgaged Property from and after the date of its Release from the
Collateral Pool. “Mortgaged Property Addition Schedule” means Schedule 11
attached to this Master Agreement. Master Credit Facility Agreement Form
6001.MCFA Page 24 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie151.jpg]
“Mortgaged Property Release Schedule” means Schedule 10 attached to this Master
Agreement. “Multiemployer Plan” shall mean a multiemployer plan within the
meaning of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions;
(b) to which Borrower or any ERISA Affiliate has in the past made contributions;
or (c) with respect to which Borrower or any ERISA Affiliate could incur
liability. “Multifamily Project Address” has the meaning set forth in the
Summary of Master Terms. “Multifamily Residential Property” means a residential
property located in the United States and conforming to the Underwriting and
Servicing Requirements. “Net Cash Flow” means, for any specified period
determined by Lender with respect to any Mortgaged Property, the net income
during such period equal to Gross Revenues during such period less the aggregate
Operating Expenses during such period. “Non-Recourse Guaranty” means, if
applicable, that certain Guaranty of Non-Recourse Obligations of even date
herewith executed by Guarantor to and for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time. “Note” means, individually and collectively, each Fixed Note and/or each
Variable Note. “O&M Plan” has the meaning set forth in the Environmental
Indemnity Agreement. “OFAC” means the United States Treasury Department, Office
of Foreign Assets Control, and any successor thereto. “One Month LIBOR” means
the ICE Benchmark Administration Limited (or any successor administrator) fixing
of the London Inter-Bank Offered Rate for 1-month United States Dollar-
denominated deposits as reported by Reuters through electronic transmission. If
the foregoing index is no longer posted through electronic transmission, is no
longer available or, in Lender’s determination, is no longer widely accepted or
has been replaced as the index for similar financial instruments (regardless of
whether the index continues to be posted electronically or available), Lender
will choose a new Index taking into account general comparability to the
previous Index and other factors and provide notice thereof to Borrower.
“Operating Expenses” means, for any period, all expenses in respect of any
Mortgaged Property, as determined pursuant to the Underwriting and Servicing
Requirements based on the certified operating statement for such specified
period, as may be adjusted by Lender in its sole and absolute discretion to
provide for the following: (a) all appropriate types of expenses, including a
management fee, deposits for the Replacements (whether funded or not), and
deposits for Repairs are included in the total operating expense figure; Master
Credit Facility Agreement Form 6001.MCFA Page 25 Schedule 1 (Definitions
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie152.jpg]
(b) upward adjustments to individual line item expenses to reflect market norms
or actual costs and to correct any unusually low expense items, which could not
be replicated by a different owner or manager (e.g., a market rate management
fee will be included regardless of whether or not a management fee is charged,
market rate payroll will be included regardless of whether shared payroll
provides for economies, etc.); and (c) downward adjustments to individual line
item expenses to reflect unique or aberrant costs (e.g., non-recurring capital
costs, non-operating borrower expenses, etc.). “Organizational Certificate”
means, collectively, certificates from Borrower and Guarantor to Lender, in the
form of Exhibits K-1 and K-2 to this Master Agreement, certifying as to certain
organizational matters with respect to each Borrower and Guarantor.
“Organizational Documents” means all certificates, instruments, other documents
and any amendments thereto in effect on the Initial Effective Date and the
applicable Effective Date pursuant to which any Person is organized, operates or
is governed, including (a) with respect to a corporation, its articles of
incorporation and bylaws, (b) with respect to a limited partnership, its limited
partnership certificate and partnership agreement, (c) with respect to a general
partnership or joint venture, its partnership or joint venture agreement, (d)
with respect to a limited liability company, its articles of organization and
operating agreement, in each case all amendments, supplements and modifications
thereto, and (e) any other document that affects the Control of, or the ability
to oversee the management and day-to-day operations of such Person.
“Outstanding” or “outstanding” means, when used in connection with promissory
notes, other debt instruments or the Advances, for a specified date, promissory
notes or other debt instruments which have been issued, or Advances which have
been made, to the extent not repaid in full as of the specified date. “Ownership
Interests” means, with respect to any entity, any direct or indirect ownership
interests in the entity and any economic rights (such as a right to
distributions, net cash flow or net income) to which the owner of such ownership
interests is entitled. “Ownership Interests Schedule” means Schedule 13 attached
to this Master Agreement. “Payment Change Date” has the meaning set forth in the
applicable Schedule of Advance Terms. “Payment Date” means the First Payment
Date and the first day of each month thereafter until the applicable Advance is
fully paid. “Payment Guaranty” means, if applicable, that certain Guaranty
(Payment) of even date herewith executed by Guarantor to and for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. “Permitted Encumbrance” has the meaning
set forth in the Security Instrument. Master Credit Facility Agreement Form
6001.MCFA Page 26 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie153.jpg]
“Permitted Mezzanine Debt” means Mezzanine Debt incurred by a direct or indirect
owner or owners of Borrower where the exercise of any of the rights and remedies
by the holder or holders of the Mezzanine Debt would not in any circumstance
cause (a) a change in Control in Borrower Entity, or (b) a Transfer of a direct
or indirect Restricted Ownership Interest in Borrower Entity. “Permitted
Preferred Equity” means Preferred Equity that does not (a) require mandatory
dividends, distributions, payments or returns (including at maturity or in
connection with a redemption), or (b) provide the Preferred Equity owner with
rights or remedies on account of a failure to receive any preferred dividends,
distributions, payments or returns (or, if such rights are provided, the
exercise of such rights do not violate the Loan Documents or are otherwise
exercised with the prior written consent of Lender in accordance with Article 11
(Liens, Transfers and Assumptions) of this Master Agreement and the payment of
all applicable fees and expenses as set forth in Section 11.03(g) (Further
Conditions on Transfers Requiring Lender’s Consent) of this Master Agreement).
“Permitted Prepayment Date” means the last Business Day of a calendar month.
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private). “Personal Property” means the Goods, accounts, choses
of action, chattel paper, documents, general intangibles (including Software),
payment intangibles, instruments, investment property, letter of credit rights,
supporting obligations, computer information, source codes, object codes,
records and data, all telephone numbers or listings, claims (including claims
for indemnity or breach of warranty), deposit accounts and other property or
assets of any kind or nature related to the Land or the Improvements, including
operating agreements, surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements, and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.
“Personalty” has the meaning set forth in the Security Instrument. “Potential
Event of Default” means any event or circumstance that, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
“Preferred Equity” means a direct or indirect equity Ownership Interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment, or return treatment
relative to other equity owners. “Prepayment Lockout Period” for any Advance has
the meaning set forth in the applicable Schedule of Advance Terms. “Prepayment
Notice” means the written notice that Borrower is required to provide to Lender
in accordance with Section 2.04 (Prepayment; Prepayment Lockout; Prepayment
Premium) in order Master Credit Facility Agreement Form 6001.MCFA Page 27
Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie154.jpg]
to make a prepayment on an Advance, which shall include, at a minimum, the
Intended Prepayment Date. “Prepayment Premium” means, individually, the amount
payable by Borrower in connection with a prepayment of an Advance, as provided
in Section 2.04 (Prepayment; Prepayment Lockout; Prepayment Premium) and
calculated in accordance with the Prepayment Premium Schedule applicable to such
Advance for such Advance, and, collectively, all amounts payable pursuant to all
Prepayment Premium Schedules. “Prepayment Premium Period End Date” or “Yield
Maintenance Period End Date” for any Advance has the meaning set forth in the
applicable Schedule of Advance Terms. “Prepayment Premium Period Term” or “Yield
Maintenance Period Term” for any Advance has the meaning set forth in the
applicable Schedule of Advance Terms. “Prepayment Premium Schedule” means,
individually and collectively, Schedule 4 (Prepayment Premium) to this Master
Agreement for each Advance. “Prepayment Premium Term” for any Advance has the
meaning set forth in the applicable Schedule of Advance Terms. “Prior Note”
means that certain Promissory Note in the original principal amount of
$5,040,000.00 dated April 7, 2015 and effective April 13, 2015, executed by
CMSJR Development, LLC, a Florida limited liability company and delivered in
favor of Florida Community Bank, now known as Synovus Bank. “Prohibited Person”
means: (a) any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or (b) any Person identified on the United States
Department of Housing and Urban Development’s “Limited Denial of Participation,
HUD Funding Disqualifications and Voluntary Abstentions List,” or on the General
Services Administration’s “System for Award Management (SAM)” exclusion list,
each of which may be amended from time to time, and any successor or replacement
thereof; or (c) any Person that is determined by Fannie Mae to pose an
unacceptable credit risk due to the aggregate amount of debt of such Person
owned or held by Fannie Mae; or (d) any Person that has caused any
unsatisfactory experience of a material nature with Fannie Mae or Lender, such
as a default, fraud, intentional misrepresentation, litigation, arbitration or
other similar act. “Property Delivery Deadline” has the meaning set forth in the
Mortgaged Property Addition Schedule. Master Credit Facility Agreement Form
6001.MCFA Page 28 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie155.jpg]
“Property Jurisdiction” has the meaning set forth in the Security Instrument.
“Property Manager” means Cottonwood Communities Management LLC, a Delaware
limited liability company or any other property manager approved by Lender.
“Property-Related Documents” has the meaning set forth on Schedule 8 attached to
this Master Agreement. “Property-Related Documents Schedule” means Schedule 8
attached to this Master Agreement. “Public Listing” means the listing of the
shares of stock of an entity on a public stock exchange. “Public Listing Fee”
means a fee in an amount equal to $25,000 if CRI, CROP, or CCI undergoes a
Public Listing, provided however that if CCI is the Key Principal in another
credit facility with Fannie Mae, only one Public Listing Fee is due and payable
to Lender in conjunction with the Fannie Mae credit facilities. “Publicly-Held
Corporation” means a corporation, the outstanding voting stock of which is
registered under Sections 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended. “Publicly-Held Trust” means a real estate investment trust, the
outstanding voting shares or beneficial interests of which are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.
“Rate Change Date” has the meaning set forth in the applicable Schedule of
Advance Terms. “Release” has the meaning set forth in Section 2.10(b) (Right to
Obtain Releases of Mortgaged Property). “Release Documents” mean instruments
releasing the applicable Security Instrument as a Lien on a Mortgaged Property,
and UCC-3 Termination Statements terminating the UCC-1 Financing Statements, and
such other documents and instruments to evidence the Release of such Mortgaged
Property from the Collateral Pool. “Release Fee” means with respect to any
Release effected in accordance with Section 2.10(b) (Right to Obtain Releases of
Mortgaged Property), a fee in the amount of $20,000 per Release Mortgaged
Property. “Release Mortgaged Property” means the Mortgaged Property to be
released pursuant to Section 2.10(b) (Right to Obtain Releases of Mortgaged
Property). “Release Price” has the meaning set forth in the Mortgaged Property
Release Schedule. “Release Request” means a written request, substantially in
the form of Exhibit C to this Master Agreement, to obtain a Release of Mortgaged
Property from the Collateral Pool pursuant to Section 2.10(b) (Right to Obtain
Releases of Mortgaged Property). Master Credit Facility Agreement Form 6001.MCFA
Page 29 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie156.jpg]
“Remaining Amortization Period” has the meaning set forth in the applicable
Schedule of Advance Terms. “Remaining Mortgaged Properties” has the meaning set
forth in the Mortgaged Property Release Schedule. “Rent Roll” means, with
respect to any Mortgaged Property, a rent roll prepared and certified by the
owner of such Mortgaged Property, on a form approved by Lender. “Rents” has the
meaning set forth in the Security Instrument. “Repair Threshold” has the meaning
set forth in the Summary of Master Terms. “Repairs” means, individually and
collectively, the Required Repairs, Borrower Requested Repairs, and Additional
Lender Repairs. “Repairs Escrow Account” means the account established by Lender
into which the Repairs Escrow Deposit is deposited to fund the Repairs. “Repairs
Escrow Account Administrative Fee” has the meaning set forth in the Summary of
Master Terms. “Repairs Escrow Deposit” has the meaning set forth in the Summary
of Master Terms. “Replacement Reserve Account” means the account established by
Lender into which the Replacement Reserve Deposits are deposited to fund the
Replacements. “Replacement Reserve Account Administration Fee” has the meaning
set forth in the Summary of Master Terms. “Replacement Reserve Account Interest
Disbursement Frequency” has the meaning set forth in the Summary of Master
Terms. “Replacement Reserve Deposits” means the Initial Replacement Reserve
Deposit, Monthly Replacement Reserve Deposits and any other deposits to the
Replacement Reserve Account required by this Master Agreement. “Replacement
Threshold” has the meaning set forth in the Summary of Master Terms.
“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements. “Request”
means a Future Advance Request, an Addition Request, a Release Request, or a
Conversion Request. “Request Opinion” means a favorable opinion of counsel
(including local counsel, as applicable) to Borrower, as to the due organization
and qualification of Borrower, the due authorization, Master Credit Facility
Agreement Form 6001.MCFA Page 30 Schedule 1 (Definitions Schedule) 04-18 © 2018
Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie157.jpg]
execution, delivery and enforceability of each Loan Document executed in
connection with the applicable Request and such other matters as Lender may
reasonably require, each dated as of the Effective Date for the Request, in form
and substance satisfactory to Lender in all respects. “Required Repair Schedule”
means that certain Schedule 6 (Required Repair Schedule) to this Master
Agreement. “Required Repairs” means those items listed on the Required Repair
Schedule. “Required Replacement Schedule” means that certain Schedule 5
(Required Replacement Schedule) to this Master Agreement. “Required
Replacements” means those items listed on the Required Replacement Schedule.
“Rescinded Payment” has the meaning set forth in Section 3.12 (Preferences,
Fraudulent Conveyances, Etc.) of this Master Agreement. “Reserve/Escrow Account
Funds” means, collectively, the funds on deposit in the Reserve/Escrow Accounts.
“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account. “Residential Lease” means a Lease of an individual
dwelling unit. “Restoration” means restoring and repairing the applicable
Mortgaged Property to the equivalent of its physical condition immediately prior
to the casualty or to a condition approved by Lender following a casualty.
“Restricted Ownership Interest” means the requirement that: (a) Sole Member owns
100% of the Ownership Interests of Borrower. (b) CCOP, directly or indirectly,
owns at least a majority of the interests in Sole Member and Borrower . (c) CCI
directly or indirectly, owns at least a majority of the interests in CCOP, Sole
Member and Borrower . “Re-Underwriting Fee” means a non-refundable fee of $4,850
per Mortgaged Property then in the Collateral Pool in connection with any Borrow
Up. “Review Fee” means the non-refundable fee of $6,000 payable to Lender. “S&P”
means Standard & Poor’s Credit Markets Services, a division of The McGraw-Hill
Companies, Inc., a New York corporation, and its successors and assigns, if such
successors and assigns shall continue to perform the functions of a securities
rating agency. Master Credit Facility Agreement Form 6001.MCFA Page 31 Schedule
1 (Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie158.jpg]
“Sanctioned Country” means a country subject to either a targeted or
comprehensive country- wide sanctions program administered and enforced by OFAC,
which list is updated from time to time. “Sanctioned Person” means (a) a Person
named on the list of “Specially Designated Nationals and Blocked Persons”
maintained by OFAC, available at http://www.treasury.gov/resource-
center/sanctions/SDN-List/Pages/default.aspx, or as otherwise published from
time to time; (b) (1) an agency of the government of a Sanctioned Country, (2)
an organization controlled by a Sanctioned Country, or (3) a Person resident in
a Sanctioned Country, to the extent any Person described in clauses (1), (2) or
(3) is the subject of a sanctions program administered by OFAC; and, (c) a
Person whose property and interests in property are blocked pursuant to an
Executive Order or regulations administered by OFAC consistent with the guidance
issued by OFAC. “Schedule of Advance Terms” means, individually and collectively
as the context may require the Schedule(s) of Advance Terms attached to this
Master Agreement as Schedule 3 as of the Initial Effective Date and as such
Schedule shall be amended or supplemented with respect to any Future Advance.
“Security Documents” means the Security Instruments and any other documents
executed by Borrower or Guarantor from time to time to secure any of Borrower’s
or Guarantor’s obligations under the Loan Documents, as the same may be amended,
restated, modified or supplemented from time to time. “Security Instrument”
means for each Mortgaged Property, a Multifamily Mortgage, Deed of Trust or Deed
to Secure Debt, Assignment of Leases and Rents and Security Agreement given by a
Borrower to or for the benefit of Lender to secure the obligations of Borrower
under the Loan Documents. With respect to each Mortgaged Property owned by a
Borrower, the Security Instrument shall be substantially in the form published
by Fannie Mae for use in the state in which the Mortgaged Property is located.
The amount secured by the Security Instrument shall be equal to the aggregate
original principal amount of all Advances Outstanding in effect from time to
time. “Selected Advance” has the meaning set forth in Section (d) (Application
of Release Price) of the Mortgaged Property Release Schedule. “Servicing
Arrangement” means any arrangement between Lender and the Loan Servicer for loss
sharing or interim advancement of funds. “Single Purpose” means compliance with
Section 4.01(h) (Borrower Status – Representations and Warranties – Single
Purpose Status) and Section 4.02(d) (Borrower Status – Covenants – Single
Purpose Status) of this Master Agreement. “SPE Owner” means the entities
identified on the Ownership Interests Schedule that comply with the provisions
of Section 4.02(d) (Borrower Status – Covenants – Single Purpose Status) and the
SPE Requirements, as such schedule may be updated with the Addition of new
Borrowers to this Master Agreement. At the time of the Initial Effective Date,
there are no SPE Owners other than Borrowers. Master Credit Facility Agreement
Form 6001.MCFA Page 32 Schedule 1 (Definitions Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie159.jpg]
“SPE Requirements” means those provisions set forth on the SPE Requirements
Schedule. “SPE Requirements Schedule” means Schedule 17 attached to this Master
Agreement. “Sole Member” means the entity which directly owns 100% of the
Ownership Interest in the applicable Borrower. “Staggered Substitution” means a
Substitution of Additional Mortgaged Property that occurs subsequent to the
release of the Release Mortgaged Property. “Substitution” has the meaning set
forth in Section 2.10(d) (Right to Substitutions). “Substitution Cost Deposit”
has the meaning set forth in the Mortgaged Property Release Schedule.
“Substitution Costs” has the meaning set forth in the Mortgaged Property Release
Schedule. “Substitution Deposit” has the meaning set forth in the Mortgaged
Property Release Schedule. “Substitution Fee” means with respect to any
Substitution effected in accordance with Section 2.10(d) (Right to
Substitutions), a fee in the amount which is the greater of (a) 50 basis points
(0.50%) multiplied by the Allocable Facility Amount of the Mortgaged Property
being added in connection with the Substitution, and (b) $50,000. “Summary of
Master Terms” means that certain Schedule 2 (Summary of Master Terms) to this
Master Agreement. “Survey” means the as-built survey of each Mortgaged Property
prepared in accordance with the Underwriting and Servicing Requirements. “Taxes”
has the meaning set forth in the Security Instrument. “Tenth Anniversary” means
the date that is the first day of the month following the date ten (10) years
after the Initial Effective Date “Term of this Master Agreement” means the
period beginning on the Initial Effective Date and ending on the Termination
Date. “Termination Date” means the earlier of (a) the date this Master Agreement
is terminated pursuant to a Termination Request and (b) at any time during which
Advances are Outstanding, the latest Maturity Date for any Advance Outstanding.
“Termination Documents” means the instruments releasing the Security Instruments
as liens on the Mortgaged Properties, UCC-3 Termination Statements terminating
the UCC-1 Financing Statements in favor of Lender, and such other documents and
instruments necessary to evidence the release of the Collateral from any Lien
securing the Indebtedness, and the Notes, all in Master Credit Facility
Agreement Form 6001.MCFA Page 33 Schedule 1 (Definitions Schedule) 04-18 © 2018
Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie160.jpg]
connection with the termination of this Master Agreement pursuant to Section
2.11 (Termination of Master Agreement). “Termination Request” means a written
request, substantially in the form of Exhibit F to this Master Agreement, to
terminate this Master Agreement pursuant to Section 2.11 (Termination of Master
Agreement). “Three Month LIBOR” means the ICE Benchmark Administration Limited
(or any successor administrator) fixing of the London Inter-Bank Offered Rate
for 3-month United States Dollar- denominated deposits as reported by Reuters
through electronic transmission. If the foregoing index is no longer posted
through electronic transmission, is no longer available or, in Lender’s
determination, is no longer widely accepted or has been replaced as the index
for similar financial instruments (regardless of whether the index continues to
be posted electronically or available), Lender will choose a new Index taking
into account general comparability to the previous Index and other factors and
provide notice thereof to Borrower. “Title Company” means the title company
which provides title insurance for the Mortgaged Property. “Title Policy” means,
individually and collectively, the mortgagee’s loan policies of title insurance
issued by the Title Company from time to time in connection with the Advances
and insuring the lien of the Security Instrument as set forth therein, as
approved by Lender, including any endorsements attached thereto. “Transfer”
means: (a) as used with respect to Ownership Interests, (1) a sale, assignment,
pledge, grant or creation of a lien, encumbrance or security interest, transfer
or other disposition (whether voluntary, involuntary, or by operation of law) in
any right, title or interest in any Ownership Interest in a Borrower Entity or
Identified Party, or (2) the issuance or other creation of new Ownership
Interests in a Borrower Entity, or (3) a merger or consolidation of Borrower
Entity or Identified Party into another entity or of another entity into
Borrower Entity or Identified Party as the case may be, or (4) the conversion of
a Borrower Entity or Identified Party from one type of entity to another type of
entity, or (5) the amendment, modification or any other change in the governing
instrument or instruments of Borrower Entity or Identified Party which has the
effect of changing the relative powers, rights, privileges, voting rights or
economic interests of the Ownership Interests in such Borrower Entity or
Identified Party; or (6) the withdrawal, removal or involuntary resignation of
any owner or manager of any Borrower Entity or Identified Party; (b) as used
with respect to a Mortgaged Property, (1) a sale, assignment, lease, pledge,
transfer or other disposition (whether voluntary or by operation of law) other
than Residential Leases, Material Commercial Leases or non-Material Commercial
Leases permitted by this Master Agreement, or (2) a grant, pledge, creation or
attachment of a lien (other than a Permitted Encumbrance), encumbrance or
security interest (whether voluntary, involuntary, or by operation of law) in,
any estate, rights, title or interest in the Mortgaged Property, or any portion
thereof. Master Credit Facility Agreement Form 6001.MCFA Page 34 Schedule 1
(Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie161.jpg]
“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Advances Outstanding (or such lesser amount as determined by
Lender) payable to Lender. “Transfer of the Restricted Ownership Interest” means
a Transfer that causes any Person required to own a minimum percentage of the
Ownership Interests of an entity, as set forth in the definition of Restricted
Ownership Interest, to cease to own such minimum percentage of Ownership
Interests. “Treasury Regulations” means regulations, revenue rulings and other
public interpretations of the Internal Revenue Code by the Internal Revenue
Service, as such regulations, rulings and interpretations may be amended or
otherwise revised from time to time. “UCC” has the meaning set forth in the
Security Instrument. “UCC Collateral” has the meaning set forth in the Security
Instrument. “Underwriting and Servicing Requirements” means Lender’s overall
requirements for Multifamily Residential Properties in connection with similar
loans sold or anticipated to be sold to Fannie Mae, pursuant to Fannie Mae’s
then current guidelines, including, requirements relating to appraisals,
property condition assessments, environmental site assessments, and servicing
and asset management, as such requirements may be amended, modified, updated,
superseded, supplemented or replaced from time to time. “Valuation” means, for
any specified date, with respect to a Multifamily Residential Property, (a) if
an Appraisal of the Multifamily Residential Property was more recently obtained
by Lender than a Capitalization Rate for the Multifamily Residential Property,
the Appraised Value of such Multifamily Residential Property, or (b) if a
Capitalization Rate for the Multifamily Residential Property was more recently
obtained by Lender than an Appraisal of the Multifamily Residential Property,
the value derived by dividing— (1) the Net Cash Flow of such Multifamily
Residential Property, by (2) the most recent Capitalization Rate determined by
Lender. Notwithstanding the foregoing, any Valuation for a Multifamily
Residential Property calculated for a date occurring before the first
anniversary of the date on which the Multifamily Residential Property becomes a
part of the Collateral Pool shall equal the Appraised Value of such Multifamily
Residential Property, unless Lender determines that changed market or property
conditions warrant that the value be determined as set forth in the preceding
sentence. “Variable Advance” means any variable rate execution approved by
Lender evidenced by a Variable Note. “Variable Fee” means for any Variable
Advance, the number of basis points per annum determined at the time of funding
of such Variable Advance by Lender as the Variable Fee for such Variable
Advance. Master Credit Facility Agreement Form 6001.MCFA Page 35 Schedule 1
(Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie162.jpg]
“Variable Note” means the promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto),
which will be issued by Borrower to Lender, concurrently with the funding of
each Variable Advance, and which promissory note will be the same or
substantially similar in form to the then current form of promissory note
utilized by Fannie Mae for variable rate loans with the applicable type of loan
execution. “Variable Structured ARM Advance” means a loan made by Lender to
Borrower that is anticipated to be sold to Fannie Mae under the Fannie Mae
Structured Adjustable Rate Mortgage Program. “Voidable Transfer” means any
fraudulent conveyance, preference or other voidable or recoverable payment of
money or transfer of property. “Yield Maintenance Period End Date” or
“Prepayment Premium Period End Date” for any Advance has the meaning set forth
in the applicable Schedule of Advance Terms. “Yield Maintenance Period Term” or
“Prepayment Premium Period Term” for any Advance has the meaning set forth in
the applicable Schedule of Advance Terms. [Remainder of Page Intentionally
Blank] Master Credit Facility Agreement Form 6001.MCFA Page 36 Schedule 1
(Definitions Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie163.jpg]
SCHEDULE 2 TO MASTER CREDIT FACILITY AGREEMENT Summary of Master Terms I.
GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION CC West Palm, LLC, a Delaware
limited liability Borrower company Lender Berkadia Commercial Mortgage LLC
Cottonwood Communities, Inc., a Maryland corporation Key Principal Cottonwood
Communities O.P., LP, a Delaware limited partnership Guarantor N/A Multifamily
Project LUMA West Palm Beach ADDRESSES Borrower’s General Business 6340 South
3000 East, Suite 500 Address Salt Lake City, UT 84121 Gregg Christensen c/o
Cottonwood Residential, Inc. 6340 South 3000 East, Suite 500 Borrower’s Notice
Address Salt Lake City, Utah 84121 gchristensen@cottonwoodres.com Facsimile:
801-278-0756 LUMA West Palm Beach Multifamily Project Address 7130 Okeechobee
Blvd. West Palm Beach, FL, 33411 Gregg Christensen Key Principal’s General
Business c/o Cottonwood Residential, Inc. Address 6340 South 3000 East, Suite
500 Salt Lake City, Utah 84121 Gregg Christensen Key Principal’s Notice Address
c/o Cottonwood Residential, Inc. 6340 South 3000 East, Suite 500 Master Credit
Facility Agreement Form 6001.MCFA Page 1 Schedule 2 (Summary of Master Terms)
04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie164.jpg]
Salt Lake City, Utah 84121 gchristensen@cottonwoodres.com Facsimile:
801-278-0756 Guarantor’s General Business NOT APPLICABLE Address Guarantor’s
Notice Address NOT APPLICABLE 323 Norristown Road, Suite 300 Lender’s General
Business Address Ambler, PA 19002 Attn: Servicing – Executive Vice President 323
Norristown Road, Suite 300 Lender’s Notice Address Ambler, PA 19002 Attn:
Servicing – Executive Vice President 323 Norristown Road, Suite 300 Lender’s
Payment Address Ambler, PA 19002 Attn: Servicing – Accounting Manager Facility
Minimum Underwriting N/A Strike Rate II. RESERVE INFORMATION Within twelve (12)
months after the Effective Date or as otherwise shown on the Required Repair
Schedule (provided that life safety Repairs shall be completed prior to the
Effective Date unless the Mortgaged Completion Period Property is being acquired
in an arm’s-length transaction with an unrelated third party, in which case life
safety Repairs shall be completed within one (1) month of the Effective Date).
Initial Replacement Reserve As set forth on the Required Replacement Schedule
Deposit Maximum Inspection Fee $500 Maximum Repair Disbursement One time per
calendar quarter Interval Maximum Replacement Reserve One time per calendar
quarter Disbursement Interval Master Credit Facility Agreement Form 6001.MCFA
Page 2 Schedule 2 (Summary of Master Terms) 04-18 © 2018 Fannie Mae Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie165.jpg]
Minimum Repairs Disbursement $10,000 Amount Minimum Replacement Reserve $5,000
Disbursement Amount Monthly Replacement Reserve As set forth on the Required
Replacement Schedule Deposit Repair Threshold $10,000 Repairs Escrow Account
$100, payable one time Administrative Fee Repairs Escrow Deposit As set forth on
the Required Repair Schedule Replacement Reserve Account $100, payable annually
Administration Fee Replacement Reserve Account quarterly Interest Disbursement
Frequency Replacement Threshold $5,000 [Remainder of Page Intentionally Blank]
Master Credit Facility Agreement Form 6001.MCFA Page 3 Schedule 2 (Summary of
Master Terms) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie166.jpg]
SCHEDULE 3.1 TO MASTER CREDIT FACILITY AGREEMENT Schedule of Advance Terms FIXED
ADVANCES III. INFORMATION FOR $ 35,995,000 FIXED ADVANCE MADE MAY 30, 2019
Advance Amount $ 35,995,000 Advance Term 120 months The period beginning on the
Effective Date and ending Advance Year on the last day of May, 2020, and each
successive twelve (12) month period thereafter. [Select only one:] Amortization
Type Amortizing Full Term Interest Only Partial Interest Only Effective Date May
30, 2019 First Payment Date The first day of July, 2019. First Principal and
Interest N/A Payment Date Fixed Rate 3.93% [Select only one:] 30/360 (computed
on the basis of a three hundred sixty (360) day year consisting of twelve (12)
thirty (30) day months). Interest Accrual Method or Actual/360 (computed on the
basis of a three hundred sixty (360) day year and the actual number of calendar
days during the applicable month, calculated Master Credit Facility Agreement
Form 6001.MCFA Page 1 Schedule 3.1 (Schedule of Advance Terms) 04-18 © 2018
Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie167.jpg]
by multiplying the unpaid principal balance of the Advance by the Interest Rate,
dividing the product by three hundred sixty (360), and multiplying the quotient
obtained by the actual number of days elapsed in the applicable month). Interest
Only Term 120 months Interest Rate The Fixed Rate Interest Rate Type Fixed Rate
Last Interest Only Payment Date N/A The first day of June, 2029, or any earlier
date on which Maturity Date the unpaid principal balance of the Advance becomes
due and payable by acceleration or otherwise. (i) $117,883.63 for the First
Payment Date; and (ii) for each Payment Date thereafter until the Advance is
fully paid: (a) $110,024.72 if the prior month was a 28-day month; Monthly Debt
Service Payment (b) $113,954.17 if the prior month was a 29-day month; (c)
$117,883.63 if the prior month was a 30-day month; and (d) $121,813.08 if the
prior month was a 31-day month. Prepayment Lockout Period 0 Remaining
Amortization Period N/A Master Credit Facility Agreement Form 6001.MCFA Page 2
Schedule 3.1 (Schedule of Advance Terms) 04-18 © 2018 Fannie Mae Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie168.jpg]
IV. YIELD MAINTENANCE Yield Maintenance Period End Date The last day of
November, 2028. Yield Maintenance Period Term 114 months [Remainder of Page
Intentionally Blank] Master Credit Facility Agreement Form 6001.MCFA Page 3
Schedule 3.1 (Schedule of Advance Terms) 04-18 © 2018 Fannie Mae Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie169.jpg]
SCHEDULE 4.1 TO MASTER CREDIT FACILITY AGREEMENT Prepayment Premium Schedule
(Standard Yield Maintenance – Fixed Rate) 1. Defined Terms. All capitalized
terms used but not defined in this Prepayment Premium Schedule shall have the
meanings assigned to them in this Master Agreement. 2. Prepayment Premium. Any
Prepayment Premium payable under Section 2.04 (Prepayment; Prepayment Lockout;
Prepayment Premium) of this Master Agreement shall be computed as follows: (a)
If the prepayment is made at any time after the Effective Date and before the
Yield Maintenance Period End Date, the Prepayment Premium shall be the greater
of: (1) one percent (1%) of the amount of principal being prepaid; or (2) the
product obtained by multiplying: (A) the amount of principal being prepaid, by
(B) the difference obtained by subtracting from the Fixed Rate on the Advance,
the Yield Rate (as defined below) on the twenty-fifth (25th) Business Day
preceding (i) the Intended Prepayment Date, or (ii) the date Lender accelerates
the Advance or otherwise accepts a prepayment pursuant to Section 2.06
(Application of Collateral) of this Master Agreement, by (C) the present value
factor calculated using the following formula: 1 - (1 + r)-n/12 r [r = Yield
Rate n = the number of months remaining between (i) either of the following: (x)
in the case of a voluntary prepayment, the last day of the month in which the
prepayment is made, or (y) in Master Credit Facility Agreement Form 6104.11 Page
1 Schedule 4.1 (Prepayment Premium 01-11 © 2011 Fannie Mae Schedule) Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie170.jpg]
any other case, the date on which Lender accelerates the unpaid principal
balance of the Advance and (ii) the Yield Maintenance Period End Date. For
purposes of this clause (2), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term United
States “Treasury constant maturities” (as reported in the Federal Reserve
Statistical Release H.15 Selected Interest Rates (the “Fed Release”) under the
heading “United States government securities”) closest to the remaining term of
the Yield Maintenance Period Term, as follows (rounded to three (3) decimal
places):  (a − b)   × (z − y) + b  (x − y)  a = the yield for the longer
United States Treasury constant maturity b = the yield for the shorter United
States Treasury constant maturity x = the term of the longer United States
Treasury constant maturity y = the term of the shorter United States Treasury
constant maturity z = “n” (as defined in the present value factor calculation
above) divided by twelve (12). Notwithstanding any provision to the contrary, if
“z” equals a term reported under the United States “Treasury constant
maturities” subheading in the Fed Release, the yield for such term shall be
used, and interpolation shall not be necessary. If publication of the Fed
Release is discontinued by the Federal Reserve Board, Lender shall determine the
Yield Rate from another source selected by Lender. Any determination of the
Yield Rate by Lender will be binding absent manifest error.] (b) If the
prepayment is made on or after the Yield Maintenance Period End Date but before
the last calendar day of the fourth (4th) month prior to the month in which the
Maturity Master Credit Facility Agreement Form 6104.11 Page 2 Schedule 4.1
(Prepayment Premium 01-11 © 2011 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie171.jpg]
Date occurs, the Prepayment Premium shall be one percent (1%) of the amount of
principal being prepaid. (c) Notwithstanding the provisions of Section 2.04
(Prepayment; Prepayment Lockout; Prepayment Premium) of this Master Agreement,
no Prepayment Premium shall be payable with respect to any prepayment made on or
after the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs. [Remainder of Page Intentionally Blank] Master
Credit Facility Agreement Form 6104.11 Page 3 Schedule 4.1 (Prepayment Premium
01-11 © 2011 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie172.jpg]
SCHEDULE 5 TO MASTER CREDIT FACILITY AGREEMENT Required Replacement Schedule
Mortgaged Property Initial Replacement Reserve Monthly Replacement Deposit
Reserve Deposit LUMA West Palm Beach $0 $4,083 [Remainder of Page Intentionally
Blank] Master Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 5
(Required Replacement 04-18 © 2018 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie173.jpg]
SCHEDULE 6 TO MASTER CREDIT FACILITY AGREEMENT Required Repair Schedule
Mortgaged Property Name: LUMA West Palm Beach Immediate Repairs Cost Escrow
Escrow Completion % $ Deadline Life-Safety Issues None Noted Critical Repairs
Long Term Radon Sampling: Radon is a colorless, odorless, $600 125% $750 6
Months naturally occurring, radioactive, inert, gaseous element formed by
radioactive decay of radium atoms. Limited sampling consisting of eight
canisters for approximately 48 hours was performed. Analytical results indicate
seven of the eight devices placed in the units tested above the EPA Action Level
of 4.0 pCi/L. The device from Building 5 Unit 5106 was not returned due to
inadvertent tenant tampering but Partner was able to obtain a result from
Building 5. Based on the elevated results from the samples obtained, long-term
radon sampling for no less than 91-days is recommended in a total of six units:
3108, 2101, 6108, 5104, 4106, and 1104. Radon Mitigation System: Should the
long-term tests continue $21,000 125% $26,250 6 Months to reflect elevated radon
gas concentrations; Partner recommends a mitigation system be installed within
the elevated units to reduce concentrations to an acceptable level. The
mitigation system will consist of either an in-unit fan system or a sub-slab
system. Deferred Maintenance Item of Note: Regulatory Compliance (Banner): One
open $0 $0 6 Months code case for “banners” was reported. The property is now in
compliance and is no longer accruing fines. The property currently has a lien of
$4,000 for this violation. Subsequently, the lien was paid. Partner recommends
clearing of the issue with the city. Due to the limited scope and low
anticipated cost, this issue can be addressed as part of routine maintenance.
Item of Note: Regulatory Compliance (Fire): No violations $0 $0 6 Months
reported. However, subsequent to the issuance of our report it was reported that
issues were identified during the annual inspection. Issues included a bell not
sounding when the 2nd floor is activated building 1 and 3. Empire Electric has
since repaired the issues; however, a reinspection by the city has not been
performed. Partner recommends clearing of the issue with the city. Due to the
limited scope and low anticipated cost, this issue can be addressed as part of
routine maintenance. TOTAL $21,600 $27,000 Master Credit Facility Agreement Form
6001.MCFA Page 1 Schedule 6 (Required Repair Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie174.jpg]
[Remainder of Page Intentionally Blank] Master Credit Facility Agreement Form
6001.MCFA Page 2 Schedule 6 (Required Repair Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie175.jpg]
SCHEDULE 7 TO MASTER CREDIT FACILITY AGREEMENT General Conditions Schedule
Borrower’s right to close any transaction requested in a Request (other than a
Termination Request) shall be subject to satisfaction of the following General
Conditions precedent, in addition to any other applicable conditions precedent
contained in this Master Agreement: (a) No Material Adverse Effect. There has
been no Material Adverse Effect since the later of the Initial Effective Date
and the date of the last amendment to this Master Agreement. (b) No Default.
There shall exist no Event of Default or Potential Event of Default (that is not
otherwise cured by the closing of such Request). The closing of such Request
shall not result in an Event of Default or Potential Event of Default. (c) No
Insolvency. Receipt by Lender on the Effective Date for the Request of evidence
satisfactory to Lender that neither Borrower nor any general partner or sole
member of Borrower is Insolvent or will be rendered Insolvent by the
transactions contemplated by the Loan Documents or, after giving effect to such
transactions, will be left with an unreasonably small capital with which to
engage in its business or undertakings, or will have intended to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature or will have intended to hinder, delay or defraud any existing or future
creditor. (d) Representations and Warranties. All representations and warranties
made by Borrower and Guarantor in the Loan Documents shall be true and correct
on the Effective Date for the Request with the same force and effect as if such
representations and warranties had been made on and as of the Effective Date for
the Request. (e) Payment of Expenses. The payment by Borrower of Lender’s and
Fannie Mae’s reasonable third party out-of- pocket fees and expenses payable in
accordance with this Master Agreement, including the legal fees and expenses
described in Section 4.02(g) (Payments of Costs, Fees, and Expenses) of this
Master Agreement whether or not the Request closes; provided, however, if
Borrower makes a Request and fails to close on a Request for any reason other
than the default by Lender, then Borrower shall also pay to Lender and Fannie
Mae all actual damages incurred by Lender and Fannie Mae in connection with the
failure to close. Master Credit Facility Agreement Form 6001.MCFA Page 1
Schedule 7 (General Conditions Schedule) 04-18 © 2018 Fannie Mae Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie176.jpg]
(f) No Untrue Statements. The Loan Documents shall not contain any untrue or
misleading statement of a material fact and shall not fail to state a material
fact necessary to make the information contained therein not misleading. (g)
Covenants. Borrower and Guarantor are in full compliance with each of the
covenants contained in the Loan Documents, without giving effect to any notice
and cure rights of Borrower and Guarantor. (h) Delivery of Closing Documents.
The receipt by Lender of the following, each dated as of the Effective Date for
the Request, in form and substance satisfactory to Lender in all respects: (1)
the Loan Documents relating to such Request including an Organizational
Certificate; and (2) such other documents, instruments, approvals (and, if
requested by Lender, certified duplicates of executed copies thereof) and
opinions as Lender may reasonably request. (i) Limitation. Borrower has not
submitted more than four (4) Requests during the then current Calendar Year,
provided however that the foregoing shall not apply to any Addition Request and
provided further that Borrower may not submit more than two (2) Requests in any
Calendar Quarter. [Remainder of Page Intentionally Blank] Master Credit Facility
Agreement Form 6001.MCFA Page 2 Schedule 7 (General Conditions Schedule) 04-18 ©
2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie177.jpg]
SCHEDULE 8 TO MASTER CREDIT FACILITY AGREEMENT Property-Related Documents
Schedule With respect to any Additional Mortgaged Property or Future Advance, it
shall be a condition precedent that Lender receive from Borrower each of the
documents and reports required by Lender in connection with the addition of such
Mortgaged Property to the Collateral Pool or making of such Future Advance and,
each of the following, each dated as of the applicable Effective Date, in form
and substance satisfactory to Lender in all respects (the “Property-Related
Documents”): (a) a commitment for the Title Policy applicable to each Mortgaged
Property being added and a pro forma Title Policy based on the commitment in the
amount of title insurance afforded by the Title Policy for each Mortgaged
Property being added to the Collateral Pool (1) if tie-in endorsements are
available for all or a portion of the Mortgaged Properties, in an aggregate
amount equal to the combined Allocable Facility Amounts for all of the Mortgaged
Properties covered by the tie-in endorsements, not to exceed the amount of the
aggregate original principal amount of all Advances Outstanding, or (2) if a
tie-in endorsement is not available for any Mortgaged Property, then with
respect to such Mortgaged Properties not subject to the tie-in endorsement an
amount equal to one hundred twenty-five percent (125%) of the Valuation of such
Mortgaged Property not subject to the tie-in endorsement (or such lesser amount
that is the maximum allowed by law or regulation); (b) a Security Instrument for
each Additional Mortgaged Property. The amount secured by each Security
Instrument shall be equal to the aggregate original principal amount of all
Advances Outstanding in effect from time to time; (c) a title instruction letter
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Loan Documents required by Lender to be filed or
recorded, including duly executed and delivered original copies of the Security
Instruments covering the applicable Mortgaged Properties and UCC-1 Financing
Statements covering the portion of the Collateral comprised of personal
property, and other appropriate instruments, in form and substance satisfactory
to Lender and in form proper for recordation, as may be necessary in the opinion
of Lender to perfect the Liens created by the applicable Security Instruments
and any other Loan Documents creating a Lien in favor of Lender, and the payment
of all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing; (d) if the Title Policy for an Additional
Mortgaged Property contains a tie-in endorsement (as available), an endorsement
to each Title Policy for each Mortgaged Property in the Collateral Pool
containing a tie-in endorsement, adding a reference to the Additional Mortgaged
Property; Master Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 8
(Property-Related Documents 04-18 © 2018 Fannie Mae Schedule) Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie178.jpg]
(e) if required by Lender, amendments to this Master Agreement, the Notes and
the existing Security Instruments, reflecting any Addition, Substitution or
Future Advance and increase in the secured amount of each Security Instrument,
if applicable, and, as to any Security Instrument or Note so amended or if
Lender determines that such endorsement is necessary to maintain the priority of
the Lien created in favor of Lender with respect to the Outstanding Indebtedness
or to maintain the validity of any Title Policy, the receipt by Lender of an
endorsement to each Title Policy insuring the amended Security Instruments,
amending the effective date of each Title Policy to the Effective Date and
showing no additional exceptions to coverage other than the exceptions shown on
the initial Effective Date for such Mortgaged Property, Permitted Encumbrances
and other exceptions approved by Lender, together with any reinsurance
agreements required by Lender; (f) clean UCC searches, judgment searches and tax
lien searches on Borrower, Guarantor, and SPE Owner and other Identified
Parties. (g) the Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Additional Mortgaged Property; (h) unless waived by Lender,
the Survey applicable to the Additional Mortgaged Property and approved by
Lender (which shall be last revised no more than forty-five (45) days prior to
the applicable Effective Date); (i) either (1) (A) letters or other evidence
with respect to the Additional Mortgaged Property from the appropriate
Governmental Authority concerning applicable zoning and building laws, and (B) a
zoning endorsement to the Title Policy, (2) a zoning opinion letter, in each
case in substance satisfactory to Lender or (3) a zoning report; (j) a Guaranty
or Confirmation of Guaranty by each party providing a Guaranty to Lender; (k) a
Contribution Agreement or an amendment thereto; (l) an Environmental Indemnity
Agreement, amendment thereto or Confirmation of Environmental Indemnity
Agreement, as required by Lender; (m) an Assignment of Management Agreement or
an amendment thereto applicable to the Additional Mortgaged Property, on the
standard form required by Lender; (n) an assignment of leases and rents
applicable to the Additional Mortgaged Property, if Lender determines one to be
necessary or desirable; (o) any required subordination, non-disturbance and
attornment agreements and/or estoppel certificates with respect to any
commercial leases, master leases and/or ground lease (if any) affecting the
Additional Mortgaged Property; and Master Credit Facility Agreement Form
6001.MCFA Page 2 Schedule 8 (Property-Related Documents 04-18 © 2018 Fannie Mae
Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie179.jpg]
(p) such other documents, instruments and approvals (and if requested by Lender,
certified duplicates of executed copies thereof) as Lender may reasonably
request. [Remainder of Page Intentionally Blank] Master Credit Facility
Agreement Form 6001.MCFA Page 3 Schedule 8 (Property-Related Documents 04-18 ©
2018 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie180.jpg]
SCHEDULE 9 TO MASTER CREDIT FACILITY AGREEMENT Conversion Schedule The procedure
for converting all or any portion of a Variable Note to a Fixed Note contained
in this Conversion Schedule shall apply to all Conversion of Variable Notes to
Fixed Notes which are permitted during the Conversion Availability Period. (a)
Request. Borrower shall deliver a Conversion Request to Lender. Each Conversion
Request shall designate the amount of the Variable Note Outstanding to be
converted. Each Conversion Request shall be in the minimum amount of $5,000,000
or such other amount permitted by Lender. (b) Underwriting and Terms of
Conversion. (1) Coverage and LTV Tests; Failure to Underwrite. After giving
effect to the requested Conversion, the Coverage and LTV Tests, or Elected
Coverage and LTV Tests if previously elected by Borrower, shall be satisfied. In
the event that the Coverage and LTV Tests or Elected Coverage and LTV Tests, as
applicable, would not be satisfied after the proposed Conversion, if Borrower
continues to elect the Conversion, Borrower shall prepay such Advances or a
portion of an Advance to meet the Coverage and LTV Tests or Elected Coverage and
LTV Tests, as applicable, and shall pay all Prepayment Premiums and other fees
associated with such prepayment. (2) Maturity Date of Converted Advances. Upon
Conversion, such converted Note shall have a Maturity Date specified by
Borrower, provided that such Maturity Date shall be subject to Section
2.03(a)(5) (Maturity Dates). (3) Interest Rate for Converted Note; Guaranty and
Servicing Fee. The Interest Rate for such converted Note shall be determined by
Lender at the time of the Conversion. The guaranty and servicing fee applicable
to such converted Note shall be determined by Lender prior to such Conversion.
(c) Conditions Precedent. The Conversion of all or a portion of a Variable Note
to a Fixed Note on the applicable Effective Date shall be subject to
satisfaction of the following conditions precedent: (1) satisfaction of the
tests set forth in (b) (Underwriting and Terms of Conversion) of this Conversion
Schedule; Master Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 9
(Conversion Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie181.jpg]
(2) receipt by Lender of: (A) if required by Lender, an endorsement to each
Title Policy, amending the effective date of the Title Policy to the Effective
Date and showing no additional exceptions to coverage other than the exceptions
shown on the Effective Date when each Title Policy was issued, Permitted
Encumbrances and other exceptions approved by Lender; (B) clean UCC searches,
judgment searches and tax lien searches on Borrower, Guarantor, and SPE Owner
and other Identified Parties; (C) the Conversion Fee; (D) a Request Opinion; and
(E) one (1) or more executed, original counterparts of all Conversion Documents,
dated as of the Effective Date, each of which shall be in full force and effect
and in form and substance satisfactory to Lender in all respects; and (3)
satisfaction of all General Conditions. (d) Closing. The Effective Date shall
occur during the Conversion Availability Period and in connection with a
Variable Structured ARM Advance on a Rate Change Date. The Effective Date of a
Conversion shall not be earlier than thirty (30) Business Days after Lender’s
receipt of the Conversion Request (or on such other date as Borrower and Lender
may agree). At the closing, Lender and Borrower shall execute and deliver, at
the sole cost and expense of Borrower, in form and substance satisfactory to
Lender, the Conversion Documents. [Remainder of Page Intentionally Blank] Master
Credit Facility Agreement Form 6001.MCFA Page 2 Schedule 9 (Conversion Schedule)
04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie182.jpg]
SCHEDULE 10 TO MASTER CREDIT FACILITY AGREEMENT Mortgaged Property Release
Schedule Any Mortgaged Property released from the Collateral Pool pursuant to
Section 2.10 (Collateral Events) of this Master Agreement shall be subject to
the terms of this Master Agreement including this Mortgaged Property Release
Schedule. (a) Request. (1) To obtain a Release of a Mortgaged Property from the
Collateral Pool, Borrower shall deliver a Release Request to Lender. Borrower
shall not be permitted to re-borrow any amounts that will be prepaid in
connection with the Release and any prepayments associated with such release
shall automatically result in a permanent reduction of the Advances Outstanding.
(2) In connection with a Substitution, Borrower shall simultaneously deliver to
Lender both a completed and executed Release Request and Addition Request
pursuant to the Mortgaged Property Addition Schedule (unless the substitute
Additional Mortgaged Property has not been identified by Borrower, in which case
Borrower shall submit the Addition Request not less than sixty (60) Calendar
Days prior to the date on which Borrower desires to add such Additional
Mortgaged Property, but not later than sixty (60) Calendar Days prior to the
Property Delivery Deadline). The Release Request shall indicate whether Borrower
is requesting a simultaneous Substitution or a Staggered Substitution (as
described in Section (e)(2)(B) (Closing) of the Mortgaged Property Addition
Schedule). (b) Underwriting. Lender shall release a Released Mortgaged Property
pursuant to a Release Request if all of the following conditions are satisfied:
(1) the resulting Collateral Pool satisfies the Coverage and LTV Tests, or the
Elected Coverage and LTV Tests if previously elected by Borrower; and (2) unless
the Borrower has previously elected the Elected Coverage and LTV Tests, the
Aggregate Debt Service Coverage Ratio will not be reduced and the Aggregate Loan
to Value Ratio will not be increased as a result of such Release.
Notwithstanding the foregoing, after the Fifth Anniversary, if Borrower has not
previously elected the Elected Coverage and LTV Tests and either of the tests
set forth in Section (b)(2) above are not satisfied after the Release of a
Mortgaged Property, such Release shall be permitted if after giving effect to
such Release the Collateral Pool satisfies the Alternate Coverage and LTV Tests
and all other conditions in this Mortgaged Property Release Schedule are
satisfied. Master Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 10
(Mortgaged Property Release 04-18 © 2018 Fannie Mae Schedule) Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie183.jpg]
(c) Release Price. (1) The “Release Price” for each Release Mortgaged Property
means the greater of (A) one hundred percent (100%) of the Allocable Facility
Amount for the Release Mortgaged Property; and (B) one hundred percent (100%) of
the amount, if any, of Advances Outstanding that are required to be repaid by
Borrower to Lender in connection with the proposed Release of the Release
Mortgaged Property from the Collateral Pool so that, immediately after the
Release, the provisions of Section (b) (Underwriting) of this Mortgaged Property
Release Schedule shall be satisfied. (2) In addition to the Release Price,
Borrower shall pay to Lender all associated Prepayment Premiums and other
amounts due under the Notes evidencing the Advances being repaid. In connection
with a Staggered Substitution, Borrower shall post a Substitution Deposit (which
shall include the Release Price) pursuant to the terms of this Mortgaged
Property Release Schedule. (d) Application of Release Price. (1) The Release
Price for the Release Mortgaged Property shall be applied in reduction of the
principal amounts of the Advances Outstanding in the order selected by Borrower,
provided that (A) any amount of the Note that Borrower elects to prepay must be
prepaid in full or, if the Release Price is not sufficient to do so, the Note
shall be the only Note partially prepaid; (B) prepayment is permitted under such
Note; (C) any Prepayment Premium due and owing is paid; and (D) interest is paid
through the end of the month. If Borrower does not give Lender direction with
respect to the application of the Release Price or if the selected Note does not
comply with the provisions of (A) and (B) above, then the Release Price shall be
applied: (i) first against any Variable Advances Outstanding so long as the
prepayment is permitted under the Variable Note (and any Prepayment Premium due
and owing is paid), until any Variable Advance is no longer Outstanding
(provided that, in the event there are multiple Variable Advances Outstanding,
Lender shall determine the order of application of the Release Price taking into
account factors including the unpaid principal balances of the Variable Notes,
and which Variable Note Outstanding has the lowest prepayment costs or highest
interest rate); (ii) then against any Fixed Advances Outstanding, so long as
prepayment is permitted under the applicable Fixed Note (and any Prepayment
Premium due and owing is paid) (provided that, in the event there are multiple
Fixed Advances Outstanding, Lender shall determine the Master Credit Facility
Agreement Form 6001.MCFA Page 2 Schedule 10 (Mortgaged Property Release 04-18 ©
2018 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie184.jpg]
order of application of the Release Price taking into account factors including
the unpaid principal balances of the Fixed Notes, and which Fixed Note
Outstanding has the lowest prepayment costs or the highest interest rate). The
Note to be prepaid or partially prepaid as determined pursuant to this Section
(d) (Application of Release Price), shall be referred to as the “Selected
Advance”. (2) In connection with a Substitution, Borrower may substitute a
Mortgaged Property that has an estimated Allocable Facility Amount that is less
than the Allocable Facility Amount of the Release Mortgaged Property so long as
Borrower pays the Release Price associated with the difference between such
Allocable Facility Amounts. (e) Conditions Precedent. The Release of a Mortgaged
Property from the Collateral Pool is subject to the satisfaction of the
following conditions precedent on or before the Effective Date: (1) the Selected
Advance must be prepayable as of the Effective Date of the Release of such
Mortgaged Property; (2) receipt by Lender of the fully executed Release Request;
(3) immediately after giving effect to the requested Release, the provisions of
Section (b) (Underwriting) of this Mortgaged Property Release Schedule are
satisfied; (4) receipt by Lender of the Release Price and all amounts owing
under Section (c) (Release Price) of this Mortgaged Property Release Schedule,
or, in connection with a Staggered Substitution, receipt by Lender of the
Substitution Deposit (inclusive of the Substitution Cost Deposit) to the extent
necessary under Section (g)(1) (The Substitution Deposit) of this Mortgaged
Property Release Schedule; (5) receipt by Lender of the Release Fee, or in
connection with a Substitution, receipt by Lender of the Substitution Fee; (6)
receipt by Lender of all legal fees and expenses in connection with a Release
Request; (7) receipt by Lender of one (1) or more executed, original
counterparts of all Release Documents, dated as of the Effective Date, each of
which shall be in full force and effect, in form and substance satisfactory to
Lender in all respects; (8) if required by Lender, amendments to this Master
Agreement, the Notes and the Security Instruments, reflecting the release of the
Release Mortgaged Property from the Collateral Pool and, as to any Security
Instrument or Note so amended or if Lender Master Credit Facility Agreement Form
6001.MCFA Page 3 Schedule 10 (Mortgaged Property Release 04-18 © 2018 Fannie Mae
Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie185.jpg]
determines that such endorsement is necessary to maintain the priority of the
Lien created in favor of Lender with respect to the Outstanding Indebtedness or
to maintain the validity of any Title Policy, the receipt by Lender of an
endorsement to each Title Policy insuring the Security Instruments, amending the
effective date of each Title Policy to the Effective Date and showing no
additional exceptions to coverage other than the exceptions shown on the initial
Effective Date for such Mortgaged Property, Permitted Encumbrances and other
exceptions approved by Lender; (9) satisfaction of all applicable General
Conditions; (10) if the Release Mortgaged Property is one phase of a project,
and one or more other phases of the project are Mortgaged Properties which will
remain in the Collateral Pool (“Remaining Mortgaged Properties”), the Remaining
Mortgaged Properties must be able to be operated separately from the Release
Mortgaged Property and any other phases of the project which are not Mortgaged
Properties, taking into account any cross use agreements or easements, access,
utilities, marketability, community services, ownership and operation of the
Remaining Mortgaged Properties and any other relevant factors pursuant to the
Underwriting and Servicing Requirements. Borrower shall deliver to Lender
evidence satisfactory to Lender that this condition precedent is satisfied prior
to the closing of the transaction that is the subject of the Request. Borrower
acknowledges that none of the Initial Mortgaged Properties are part of a phase
of a project; (11) after the Release no Borrower owns the Release Mortgaged
Property or any portion thereof, and any remaining SPE Owner continues to
satisfy the SPE Requirements; (12) receipt by Lender of endorsements to the
tie-in endorsements of the Title Policies, if deemed necessary by Lender, to
reflect the Release. Notwithstanding anything to the contrary herein, no Release
of any Mortgaged Property in the Collateral Pool shall be made unless Borrower
has confirmed that each remaining Mortgaged Property in the Collateral Pool has
title insurance to Lender (taking into account title insurance coverage provided
by any tie-in endorsements) in an amount equal to or greater than one hundred
twenty-five percent (125%) of the Initial Valuation of such Mortgaged Properties
(e.g., any Mortgaged Property that is not tied to another Mortgaged Property by
a tie-in endorsement shall have title insurance coverage equal to or greater
than one hundred twenty-five percent (125%) of the Initial Valuation of such
Mortgaged Properties); and (13) receipt by Lender on the Effective Date of a
Confirmation of Obligations and a Confirmation of Guaranty. (f) Closing. If all
conditions precedent contained in this Master Agreement are satisfied, Lender
shall cause the Release Mortgaged Property to be Released on an Effective Date
selected by Lender, and occurring within thirty (30) days after Lender’s receipt
of the Release Request (or on such other date as Borrower and Lender may agree),
by executing and delivering, and causing all Master Credit Facility Agreement
Form 6001.MCFA Page 4 Schedule 10 (Mortgaged Property Release 04-18 © 2018
Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie186.jpg]
applicable parties to execute and deliver, all at the sole cost and expense of
Borrower, the Release Documents. If approved by Lender, Borrower may prepare the
Release Documents and submit them to Lender for its review. (g) Staggered
Substitution Specific Terms. The following provisions are applicable to
Staggered Substitutions only: (1) The Substitution Deposit. If a Substitution is
a Staggered Substitution, on or before the Effective Date of the Release of the
Release Mortgaged Property, Borrower shall deposit with Lender the “Substitution
Deposit” described below in the form of cash in a non-interest bearing account
held by Lender as additional Collateral. In lieu of (or in addition to)
depositing cash for the Substitution Deposit, Borrower may post a Letter of
Credit as additional Collateral issued by a financial institution reasonably
acceptable to Lender in accordance with the Letter of Credit Schedule, with a
face amount available to be drawn equal to the Substitution Deposit (less any
amount deposited in cash) as additional Collateral. (2) Substitution Deposit
Amount. (A) The “Substitution Deposit” for each proposed Staggered Substitution
shall be an amount equal to the sum of: (i) the Release Price relating to the
Release Mortgaged Property; plus (ii) any and all Prepayment Premiums, as
applicable, for the Selected Advance determined in accordance with the
conditions set forth in Section (d) (Application of Release Price) of this
Mortgaged Property Release Schedule, as the Advance(s) that shall be prepaid if
the Substitution fails to take place. The Prepayment Premium shall be calculated
as of the end of the month in which the Property Delivery Deadline occurs, as if
the Selected Advance were to be prepaid in such month; plus (iii) estimated
costs, expenses and fees of Lender and Fannie Mae pertaining to the Substitution
(such costs, fees and expenses, the “Substitution Cost Deposit”); plus (iv)
without duplication to any other amounts included in the definition of
Substitution Deposit, in the event that (1) at the time of the Release no Note
is prepayable (i.e., all Notes are subject to a lockout period) or (2) the
Release Price is in excess of all Notes that are open to prepayment, all
scheduled principal and interest due and owing through the end of the lockout
period with respect to such Selected Advance. Master Credit Facility Agreement
Form 6001.MCFA Page 5 Schedule 10 (Mortgaged Property Release 04-18 © 2018
Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie187.jpg]
The amount of the required Substitution Deposit shall be recalculated by Lender
in the event the Property Delivery Deadline is extended pursuant to Section (e)
(Closing) of the Mortgaged Property Addition Schedule, and in the event a
Substitution is partially satisfied by the Addition of an Additional Mortgaged
Property, as further set forth in Section (f)(2) (Substitution Deposit
Disbursement and Recalculation) of the Mortgaged Property Addition Schedule. (B)
The Substitution Cost Deposit shall be used by Lender to cover all reasonable
out-of-pocket costs and expenses incurred by Lender and Fannie Mae, including
any out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution whether such Substitution actually closes (the
“Substitution Costs”). (3) Continued Obligations; Restriction on Borrowings. (A)
Borrower shall continue to be obligated to make any regularly scheduled payments
of principal and interest due under all Notes Outstanding during the Staggered
Substitution period. Until the completion of the Staggered Substitution, no
Future Advances will be permitted unless and until the provisions of Section
(f)(1) (Failure to Close Substitution) of the Mortgaged Property Addition
Schedule are satisfied. (B) In connection with a Staggered Substitution, until
the Addition of the Additional Mortgaged Property to the Collateral Pool and
closing of the Substitution occurs, no Future Advances or other Requests will be
permitted, provided that a Termination Request shall be permitted subject to
satisfaction of the conditions in Section 2.11 (Termination of Master
Agreement), and a Conversion pursuant to a Conversion Request shall be permitted
subject to satisfaction of the conditions in the Conversion Schedule; provided
further, however, with respect to any Conversion, the Substitution Deposit shall
be recalculated based on the provisions in Section (g) (Staggered Substitution
Specific Terms) of this Mortgaged Property Release Schedule and Borrower shall
deposit with Lender as additional Collateral all increases, if any, in such
Substitution Deposit within five (5) days after receipt of notice of the same).
(C) Notwithstanding anything to the contrary in this Master Agreement, no
Staggered Substitution shall be permitted unless immediately after the Release
of the Release Mortgaged Property the requirements in Section 2.10(e)
(Limitation on Collateral Events) are satisfied. (h) Release of Borrower and
Guarantor. Except for any provisions of this Master Agreement and the other Loan
Documents that are expressly stated to survive any release or termination or for
any liabilities or obligations of Master Credit Facility Agreement Form
6001.MCFA Page 6 Schedule 10 (Mortgaged Property Release 04-18 © 2018 Fannie Mae
Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie188.jpg]
such Borrower or Guarantor which arose prior to the Effective Date of such
Release, upon the Release of a Mortgaged Property, Borrower that is the owner of
such Release Mortgaged Property (assuming Borrower owns no other Mortgaged
Property in the Collateral Pool) shall be released automatically of all
obligations under the Loan Documents, and Guarantor shall be released
automatically of all obligations solely related to the Release Mortgaged
Property as set forth in this Master Agreement and the other Loan Documents.
Notwithstanding anything to the contrary in the foregoing, after such Release,
if the applicable Borrower is dissolved, such Borrower shall have no outstanding
obligations under this Master Agreement and the other Loan Documents. [Remainder
of Page Intentionally Blank] Master Credit Facility Agreement Form 6001.MCFA
Page 7 Schedule 10 (Mortgaged Property Release 04-18 © 2018 Fannie Mae Schedule)
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie189.jpg]
SCHEDULE 11 TO MASTER CREDIT FACILITY AGREEMENT Mortgaged Property Addition
Schedule Any Mortgaged Property (including a Mortgaged Property added in
connection with a Substitution) added to the Collateral Pool pursuant to Section
2.10 (Collateral Events) of this Master Agreement shall be subject to the terms
of this Master Agreement including this Mortgaged Property Addition Schedule.
(a) Request. (1) From time to time, Borrower may deliver to Lender an Addition
Request to add one (1) or more Additional Mortgaged Properties to the Collateral
Pool. (2) Any Addition Request shall be accompanied by the Additional Due
Diligence Fees and Additional Due Diligence Fee Deposits. Borrower shall provide
Lender information similar to the property-related information required by
Lender in connection with the Initial Advances made hereunder and any additional
information Lender may reasonably request. (b) Underwriting. (1) The following
tests shall be satisfied as of the Effective Date: (A) the proposed Additional
Mortgaged Property satisfies the Individual Property Coverage and LTV Tests; (B)
immediately after such Addition, the Collateral Pool satisfies the Coverage and
LTV Tests or the Elected Coverage and LTV Tests, if previously elected by
Borrower; (C) in connection with a Substitution, unless the Borrower has
previously elected the Elected Coverage and LTV Tests, the Aggregate Debt
Service Coverage Ratio of the Collateral Pool will not be less than the
Aggregate Debt Service Coverage Ratio of the Collateral Pool immediately prior
to the Release (taking into account any paydown Borrower may make in order to
comply with such ratio, subject to the terms of this Master Agreement); and (D)
in connection with a Substitution, unless the Borrower has previously elected
the Elected Coverage and LTV Tests, the Aggregate Loan to Value Ratio of the
Collateral Pool will not be greater than the Aggregate Loan to Value Ratio of
the Collateral Pool immediately prior to the Release (taking into account any
paydown Borrower may make in order to comply with such ratio, subject to the
terms of this Master Agreement). Master Credit Facility Agreement Form 6001.MCFA
Page 1 Schedule 11 (Mortgaged Property Addition 04-18 © 2018 Fannie Mae
Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie190.jpg]
Notwithstanding the foregoing, after the Fifth Anniversary, if Borrower has not
previously elected the Elected Coverage and LTV Tests and either of the tests
set forth above in Sections (b)(1)(C) or (b)(1)(D) (Underwriting) are not
satisfied after the Addition of a proposed Additional Mortgaged Property, such
Substitution shall be permitted if after giving effect to such Substitution, the
Collateral Pool satisfies the Alternate Coverage and LTV Tests and all other
conditions in this Mortgaged Property Addition Schedule are satisfied.
Notwithstanding anything to the contrary in this Master Agreement, no Collateral
Event shall be permitted unless immediately after such Collateral Event the
provisions of Section 2.10(e) (Limitation on Collateral Events) shall be
satisfied. (2) Lender shall evaluate the proposed Additional Mortgaged Property
in accordance with the Underwriting and Servicing Requirements. Lender shall
determine the Loan to Value Ratio of the proposed Additional Mortgaged Property
and the Aggregate Loan to Value Ratio applicable to the Collateral Pool on the
basis of the lesser of: (A) the acquisition price of the proposed Additional
Mortgaged Property, if purchased by Borrower within twelve (12) months of the
related Addition Request, and (B) a Valuation made with respect to the proposed
Additional Mortgaged Property. (3) After receipt of the Addition Request and all
reports, certificates and documents required by Lender to determine compliance
with this Mortgaged Property Addition Schedule, Lender shall notify Borrower
whether the proposed Additional Mortgaged Property meets the requirements for
Additions set forth in this Mortgaged Property Addition Schedule. (4) If the
proposed Additional Mortgaged Property meets the conditions set forth in this
Mortgaged Property Addition Schedule, Lender shall notify Borrower of the
Aggregate Debt Service Coverage Ratio, the Aggregate Loan to Value Ratio, and
(in connection with any Future Advance made in connection with an Addition) the
Advance amount that shall result from the Addition. (c) Additional Borrower. On
the Effective Date of the Addition of an Additional Mortgaged Property, the
owner of such Additional Mortgaged Property, if such owner is an Additional
Borrower, shall become a party to the Contribution Agreement in a manner
satisfactory to Lender. Any Additional Borrower shall join into this Master
Agreement and other Loan Documents and shall execute and deliver to Lender an
amendment adding such Additional Borrower as a party to this Master Agreement
and revising the Schedules and Exhibits hereto, as applicable, to reflect the
Additional Mortgaged Property and Additional Borrower, in each case satisfactory
to Lender. Any Additional Borrower and any related general partner, sole member,
managing member (unless such sole member or Master Credit Facility Agreement
Form 6001.MCFA Page 2 Schedule 11 (Mortgaged Property Addition 04-18 © 2018
Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie191.jpg]
managing member is CROP) or SPE Owner must comply with the provisions of this
Master Agreement, including the Single Purpose requirements of Section 4.01(h)
(Borrower Status – Representations and Warranties – Single Purpose Status)
unless otherwise waived by Lender. (d) Conditions Precedent. The Addition of an
Additional Mortgaged Property to the Collateral Pool on the applicable Effective
Date is subject to the satisfaction of the following conditions precedent: (1)
satisfaction of the provisions of Section (b) (Underwriting) of this Mortgaged
Property Addition Schedule; (2) receipt by Lender of the Additional Due
Diligence Fee and the Additional Due Diligence Fee Deposit; (3) satisfaction of
all General Conditions; (4) receipt by Lender of all Property-Related Documents;
and (5) receipt by Lender of a Request Opinion. (e) Closing. (1) Additions.
Other than in connection with a Substitution, if the proposed Additional
Mortgaged Property meets the conditions set forth in this Mortgaged Property
Addition Schedule, and Borrower timely elects to add the proposed Additional
Mortgaged Property to a Collateral Pool, the proposed Additional Mortgaged
Property shall be added to the Collateral Pool on an Effective Date selected by
Lender, occurring within thirty (30) calendar days after all of the conditions
for an Addition have been satisfied (or on such other date as Borrower and
Lender may agree). (2) Substitutions. In connection with a Substitution, if the
Additional Mortgaged Property satisfies the conditions set forth herein and
Borrower timely elects to proceed with the Substitution, the proposed Additional
Mortgaged Property shall be added in replacement of the Mortgaged Property being
released on an Effective Date selected by Lender and occurring: (A) if the
Substitution of the proposed Additional Mortgaged Property is to occur
simultaneously with the release of the Release Mortgaged Property, within sixty
(60) days after Lender’s receipt of Borrower’s Release Request indicating there
is to be a Substitution (or on such other date to which Borrower and Lender may
agree); or Master Credit Facility Agreement Form 6001.MCFA Page 3 Schedule 11
(Mortgaged Property Addition 04-18 © 2018 Fannie Mae Schedule) Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie192.jpg]
(B) if the Substitution is a Staggered Substitution, within ninety (90) days
after the release of such Release Mortgaged Property (provided such date shall
be extended an additional ninety (90) days if Borrower provides reasonable
evidence of Borrower’s diligent efforts in finding a suitable proposed
Additional Mortgaged Property) (the “Property Delivery Deadline”) in accordance
with the terms of the Mortgaged Property Release Schedule and this Mortgaged
Property Addition Schedule. (f) Staggered Substitutions. (1) Failure to Close
Substitution. If the Substitution of the proposed Additional Mortgaged Property
does not occur by the Property Delivery Deadline, then such Borrower shall have
irrevocably waived its right to substitute such Release Mortgaged Property with
the proposed Additional Mortgaged Property, and the release of the Release
Mortgaged Property shall be deemed to be a Release pursuant to the terms of the
Mortgaged Property Release Schedule and shall trigger payment pursuant to the
terms of the Mortgaged Property Release Schedule, plus the Release Fee. (2)
Substitution Deposit Disbursement and Recalculation. (A) On or prior to the
Effective Date of the Substitution, Lender shall notify Borrower of the actual
amount of the Substitution Costs incurred by Lender and Fannie Mae in connection
with the Substitution and Borrower shall, on or before the Effective Date of the
Substitution, pay to Lender the remainder of such Substitution Costs (if the
actual amount of the Substitution Costs exceed the Substitution Cost Deposit (as
defined in Section (g) (Staggered Substitution Specific Terms) of the Mortgaged
Property Release Schedule) and the other amounts previously deposited with
Lender by Borrower) or Lender shall promptly refund to Borrower any Substitution
Cost Deposit deposited with Lender by Borrower in excess of the Substitution
Costs (if the actual amount of the Substitution Costs is less than the
Substitution Cost Deposit deposited with Lender by Borrower). (B) At closing of
the Substitution, Lender shall disburse or return the Substitution Deposit (as
defined in Section (g) (Staggered Substitution Specific Terms) of the Mortgaged
Property Release Schedule), as applicable (less any portion of the Substitution
Cost Deposit used by Lender to cover all reasonable out- of-pocket costs and
expenses incurred by Lender and Fannie Mae, including any out-of-pocket legal
fees and expenses incurred by Fannie Mae and Lender in connection with such
Substitution), directly to Borrower at such time as the conditions precedent for
the Substitution have been satisfied, which must occur no later than the
Property Delivery Deadline. Master Credit Facility Agreement Form 6001.MCFA Page
4 Schedule 11 (Mortgaged Property Addition 04-18 © 2018 Fannie Mae Schedule)
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie193.jpg]
(C) If, pursuant to Section (b) (Underwriting) of this Mortgaged Property
Addition Schedule, Borrower substitutes a Mortgaged Property that has an
estimated Allocable Facility Amount that is less than the Allocable Facility
Amount of the Release Mortgaged Property and Borrower notifies Lender that no
further property will be substituted or Borrower fails to timely identify an
additional replacement Mortgaged Property, then Lender shall disburse to
Borrower that portion of the Substitution Deposit (less any portion of the
Substitution Cost Deposit used by Lender to cover all reasonable out-of-pocket
costs and expenses incurred by Lender and Fannie Mae, including any
out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution) equal to the Allocable Facility Amount of
such substitute Mortgaged Property and apply the remainder of the Substitution
Deposit pursuant to Section (d) (Application of Release Price) of the Mortgaged
Property Release Schedule. (D) Notwithstanding the foregoing, in the event that
(i) the Property Delivery Deadline is extended pursuant to Section (e)(2)(B)
(Closing) of this Mortgaged Property Addition Schedule or (ii) Borrower adds an
Additional Mortgaged Property to the Collateral Pool prior to the Property
Delivery Deadline but the addition of such Additional Mortgaged Property has not
in and of itself satisfied the requirements of this Mortgaged Property Addition
Schedule, Lender shall recalculate the Substitution Deposit. Any reduction, if
any, in the Substitution Deposit shall be returned to Borrower, or in the case
of a Letter of Credit, such Letter of Credit shall be reduced by such reduction
in the Substitution Deposit. Any increase, if any, in the Substitution Deposit
shall be paid by Borrower to Lender within three (3) Business Days of notice
from Lender. [Remainder of Page Intentionally Blank] Master Credit Facility
Agreement Form 6001.MCFA Page 5 Schedule 11 (Mortgaged Property Addition 04-18 ©
2018 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie194.jpg]
SCHEDULE 12 TO MASTER CREDIT FACILITY AGREEMENT INTENTIONALLY DELETED. Master
Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 12 (Additional
Collateral 04-18 © 2018 Fannie Mae Schedule) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie195.jpg]
SCHEDULE 13 TO MASTER CREDIT FACILITY AGREEMENT Ownership Interests Schedule
Master Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 13 (Ownership
Interests Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie196.jpg]
SCHEDULE 14 TO MASTER CREDIT FACILITY AGREEMENT Future Advance Schedule Any
Future Advance made under this Master Agreement shall be subject to the terms of
this Master Agreement including this Future Advance Schedule. (a) Request.
Borrower shall deliver a Future Advance Request to Lender. Any Future Advance
Request for a Future Advance shall be in the minimum amount of $5,000,000 or
such other amount permitted by Lender; provided however that any Borrow Up shall
be in the minimum amount of $3,000,000. (b) Underwriting. Any Future Advance
shall be subject to satisfaction of the following tests: (1) if the Future
Advance is being made in connection with a Future Advance pursuant to Section
2.02(c)(2)(B) (Making Advances), the Coverage and LTV Tests, or the Elected
Coverage and LTV Tests if previously elected, would be satisfied and all of the
Underwriting and Servicing Requirements shall be satisfied; or (2) if the Future
Advance is being made in connection with the Addition of an Additional Mortgaged
Property, the conditions of Section (b) (Underwriting) of the Mortgaged Property
Addition Schedule would be satisfied; or (3) if the Future Advance is a
refinance of an Outstanding Advance, such Advance may be for an amount that is
greater than the than the applicable Advance Outstanding provided that both (a)
the Coverage and LTV Tests would be satisfied, or the Elected Coverage and LTV
Test, if previously triggered by Borrower would be satisfied, as applicable, and
(b) the other terms and conditions of this Future Advance Schedule are
satisfied. A refinance of an Advance Outstanding is not a Borrow-Up under this
Master Agreement. (c) Conditions Precedent. The funding of any Future Advance on
the applicable Effective Date is subject to the satisfaction of the following
conditions precedent: (1) satisfaction of the underwriting tests set forth in
(b) (Underwriting) above; (2) Lender’s determination that the proposed borrower,
key principal, and guarantor meet all of Lender’s eligibility, credit,
management and other standards customarily applied by Lender in connection with
the origination or purchase of similar Master Credit Facility Agreement Form
6001.MCFA Page 1 Schedule 14 (Future Advance Schedule) 04-18 © 2018 Fannie Mae
Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie197.jpg]
mortgage finance structures on similar Multifamily Residential Properties at the
time of the Future Advance Request for the Future Advance; (3) if required by
Lender, if the Future Advance is a Variable Advance, receipt by Lender at least
five (5) days prior to the applicable Effective Date of the confirmation of an
Interest Rate Cap commitment, in accordance with the Cap Security Agreement,
effective as of the Effective Date; (4) if required by Lender, if the Future
Advance is a Variable Advance, receipt by Lender, within fifteen (15) days after
the applicable Effective Date, of Interest Rate Cap Documents, in accordance
with the Cap Security Agreement, effective as of the Effective Date; (5) if the
Future Advance is a Fixed Advance, delivery of one or more Fixed Notes, duly
executed by Borrower, in the amount and reflecting all of the terms of the Fixed
Advance; (6) if the Future Advance is a Variable Advance, delivery of one or
more Variable Notes, duly executed by Borrower, in the amount and reflecting all
of the terms of the Variable Advance; (7) receipt by Lender of the completed
Schedule of Advance Terms and Prepayment Premium Schedule, in each case
applicable to the Future Advance, together with an amendment to this Master
Agreement in form and substance acceptable to Lender incorporating such
Schedules in their entirety to this Master Agreement; (8) if the Future Advance
is made in connection with the Addition of a Mortgaged Property, satisfaction of
the conditions set forth in the Mortgaged Property Addition Schedule including
payment receipt by Lender of all fees required pursuant to the Mortgaged
Property Addition Schedule; (9) receipt by Lender of the Additional Origination
Fee; (10) if the Future Advance is a Borrow Up, receipt by Lender of the non-
refundable Re-Underwriting Fee; (11) receipt by Lender of any other costs and
expenses including all legal fees incurred by Lender and Fannie Mae; (12)
satisfaction of all General Conditions; (13) receipt by Lender of a Request
Opinion; and (14) receipt by Lender of all applicable Property-Related
Documents, if applicable. Master Credit Facility Agreement Form 6001.MCFA Page 2
Schedule 14 (Future Advance Schedule) 04-18 © 2018 Fannie Mae Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie198.jpg]
(d) Closing of Future Advance. If the conditions set forth in Section 2.02
(Advances) for a Future Advance are satisfied, Lender shall make the requested
Future Advance on an Effective Date selected by Lender (or on such other date as
Borrower and Lender may agree). [Remainder of Page Intentionally Blank] Master
Credit Facility Agreement Form 6001.MCFA Page 3 Schedule 14 (Future Advance
Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie199.jpg]
SCHEDULE 15 TO MASTER CREDIT FACILITY AGREEMENT Letter of Credit Schedule Any
Letter of Credit required or permitted pursuant to this Master Agreement shall
be subject to the terms of this Master Agreement and this Letter of Credit
Schedule. Any Letter of Credit must be issued by a financial institution
satisfactory to Fannie Mae (“Issuer”). (a) Issuer; Letter of Credit
Requirements. The Letter of Credit shall be in form and substance satisfactory
to Lender and Lender shall be entitled (pursuant to Section (b) (Draws Under
Letter of Credit) below) to draw under such Letter of Credit solely upon
presentation of a sight draft to the Issuer. Any Letter of Credit shall be for a
term of at least three hundred sixty-four (364) days (provided that in
connection with a Substitution, the term of any Letter of Credit shall be no
earlier than the date ten (10) Business Days after the Property Delivery
Deadline). (b) Draws Under Letter of Credit. Lender shall have the right to draw
monies under the Letter of Credit: (1) upon the occurrence of an Event of
Default; (2) if thirty (30) days prior to the expiration of the Letter of
Credit, either the Letter of Credit has not been extended for a term of at least
three hundred sixty-four (364) days (provided that in connection with a
Substitution, the term of any Letter of Credit shall be at least until the date
ten (10) Business Days after the Property Delivery Deadline) or Borrower has not
replaced the Letter of Credit with substitute cash collateral in the amount
required by Lender; (3) upon the downgrading of the ratings of the long-term or
short-term debt obligations of the Issuer below a level satisfactory to Fannie
Mae, the failure of Borrower within five (5) days after notice of such
downgrading to deliver to Lender either (A) an acceptable replacement Letter of
Credit or (B) substitute cash collateral in the amount required by Lender; or
(4) upon the failure to close a Substitution pursuant to Section (f)(1) (Failure
to Close Substitution) of the Mortgaged Property Addition Schedule. (c) Deposit
to Cash Collateral Agreement. If Lender draws under the Letter of Credit
pursuant to this Master Agreement or Section (b) (Draws Under Letter of Credit)
above for reasons other than an Event of Default, Lender shall deposit such draw
monies into a Cash Collateral Account until the earliest of the following events
occurs: Master Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 15
(Letter of Credit Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie200.jpg]
(1) Borrower presents an acceptable replacement Letter of Credit and Lender
agrees to accept such Letter of Credit (provided that any agreement by Lender to
accept a replacement Letter of Credit will be conditioned upon Borrower’s
payment of all administrative and legal costs incurred by Lender and Fannie Mae
in connection with the replacement of the Letter of Credit); (2) the applicable
provisions of this Master Agreement pursuant to which the Letter of Credit was
provided are satisfied; (3) Borrower pays all amounts due and payable under the
Loan Documents and Lender releases the liens of all Security Instruments; (4)
Lender consents to Borrower’s request to apply the funds to the principal
balance of a Note specified by Borrower and to any Prepayment Premium due in
connection with such application; or (5) an Event of Default occurs and Lender
elects to apply the proceeds as described below in Section (d) (Default Draws)
of this Letter of Credit Schedule. (d) Default Draws. If Lender draws under the
Letter of Credit pursuant to Section (b) (Draws Under Letter of Credit) of this
Letter of Credit Schedule as a result of an Event of Default, Lender shall have
the right to use monies drawn under the Letter of Credit for any of the
following purposes: (1) to pay any amounts required to be paid by Borrower under
the Loan Documents (including, without limitation, any amounts required to be
paid to Lender under this Master Agreement); (2) to prepay any Note (on
Borrower’s behalf, or on its own behalf, if Lender becomes the owner of any
Mortgaged Property) in whole or in part, including any Prepayment Premium; (3)
to deposit monies into the Cash Collateral Account; or (4) to exercise any other
remedies available to Lender pursuant to this Master Agreement. (e) Legal
Opinion. Prior to or simultaneous with the delivery of any new Letter of Credit
(but not the extension of any existing Letter of Credit), Borrower shall cause
the Issuer’s counsel to deliver a legal opinion satisfactory in form and
substance to Lender. [Remainder of Page Intentionally Blank] Master Credit
Facility Agreement Form 6001.MCFA Page 2 Schedule 15 (Letter of Credit Schedule)
04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie201.jpg]
SCHEDULE 16 TO MASTER CREDIT FACILITY AGREEMENT Exceptions to Representations
and Warranties Schedule None. [Remainder of Page Intentionally Blank] Master
Credit Facility Agreement Form 6001.MCFA Page 1 Schedule 16 (Exceptions to
Representations 04-18 © 2018 Fannie Mae and Warranties Schedule) Cottonwood
Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie202.jpg]
SCHEDULE 17 TO MASTER CREDIT FACILITY AGREEMENT SPE Requirements Schedule Each
Borrower under this Master Agreement is required to comply with the terms of
this SPE Requirements Schedule. Borrowers may not be general partnerships,
individuals or trusts. If a Borrower is a corporation or multi-member limited
liability company (whose beneficial ownership interests are not ultimately held
by a single entity), then none of the shareholders or members are required to be
SPE Owners. If an entity Controlling Borrower is a trust, the beneficiaries are
not required to be SPE Owners in compliance with the terms hereof. If Borrower
satisfies the terms below, no other direct or indirect entity Controlling
Borrower are required to be SPE Owners. Otherwise, all other entities
Controlling Borrower, directly or indirectly, must be SPE Owners as set forth
below until the requirements herein are satisfied. As used herein, SPE Owner
shall mean a corporation, limited partnership or limited liability company that
complies with the following requirements: (a) since the date of its formation
and at all times on and after the date thereof, has complied with Section
4.01(h) (Borrower Status – Representations and Warranties – Single Purpose
Status) of this Master Agreement; (b) at all times on and after the date the
applicable Borrower becomes party to this Master Agreement, shall comply with
the requirements in Section 4.02(d) (Borrower Status – Covenants – Single
Purpose Status) of this Master Agreement; (c) if such entity is a limited
partnership, it has and shall have at least one general partner and has and
shall have, as its only general partners, SPE Owners each of which is a (1)
corporation, (2) single-member limited liability company in compliance with the
requirements of (d) below, or (3) a limited partnership in compliance with
(c)(1) and (c)(2) above. General partners may not be individuals or trusts; and
(d) if such entity is a single-member limited liability company: (1) it shall
have two (2) natural persons or one (1) entity that is not a member of the
company, that has signed its limited liability company agreement and that, under
the terms of such limited liability company agreement, becomes a member of the
company immediately prior to the withdrawal or dissolution of the last remaining
member of the company; (2) it shall include in its limited liability agreement
or operating agreement requisite language under Applicable Law (if any) to
prevent premature dissolution or liquidation; and (3) for non-Delaware
single-member limited liability companies, Borrower shall provide an opinion of
counsel (acceptable to Lender) that the provisions of the limited Master Credit
Facility Agreement Form 6001.MCFA Page 1 Schedule 17 (SPE Requirements Schedule)
04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie203.jpg]
liability company agreement or operating agreement relating to the springing
member provisions in (d)(1) and dissolution provisions in (d)(2) above are
consistent with Applicable Law and enforceable against Borrower and its sole
member. The sole member of an entity may be an individual provided the
provisions of this Section (d) are satisfied. [Remainder of Page Intentionally
Blank] Master Credit Facility Agreement Form 6001.MCFA Page 2 Schedule 17 (SPE
Requirements Schedule) 04-18 © 2018 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie204.jpg]
SCHEDULE 18 TO MASTER CREDIT FACILITY AGREEMENT Intentionally Deleted. Master
Credit Facility Agreement Form 6228 [modified] Page 1 Schedule 18 (Waiver of
Imposition 04-12 © 2012 Fannie Mae Deposits) Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie205.jpg]
SCHEDULE 19 TO MASTER CREDIT FACILITY AGREEMENT Replacement Reserve Waiver The
foregoing Master Agreement is hereby modified as follows: 1. Capitalized terms
used and not specifically defined herein have the meanings given to such terms
in this Master Agreement. 2. The Definitions Schedule is hereby amended by
adding the following new definition in the appropriate alphabetical order:
“Reduced Monthly Replacement Reserve Deposit” has the meaning set forth in the
Summary of Master Terms. 3. Section 13.01(b) (Monthly Replacement Reserve
Deposits) of this Master Agreement is hereby amended by adding the following
provisions to the end thereof: (1) Partial or Full Waiver of Monthly Replacement
Reserve Deposit. Notwithstanding the foregoing or anything in this Master
Agreement to the contrary, on the Effective Date, Lender has agreed to partially
reduce, defer or fully waive Borrower’s obligation to make full Monthly
Replacement Reserve Deposits. Subject to the provisions of Section 13.01(b)(2)
(Reinstatement of Monthly Replacement Reserve Deposit), Borrower shall deposit
the applicable Reduced Monthly Replacement Reserve Deposit into the Replacement
Reserve Account on each Payment Date. (2) Reinstatement of Monthly Replacement
Reserve Deposit. In the event that (A) at any time during the Term of this
Master Agreement Lender provides written notice to Borrower that the Mortgaged
Property is not being maintained in accordance with the requirements set forth
in the Loan Documents, or (B) an Event of Default has occurred and is continuing
under any of the Loan Documents, then upon the earlier of (i) the date specified
by Lender in such written notice to Borrower or (ii) the first day of the first
calendar month after the occurrence of such Event of Default, Borrower shall
commence paying the full Monthly Replacement Reserve Deposits throughout the
remaining Term of this Master Agreement. [Remainder of Page Intentionally Blank]
Master Credit Facility Agreement Form 6220 [modified] Page 1 Schedule 19
(Replacement Reserve Waiver) 08-14 © 2014 Fannie Mae Cottonwood Communities



--------------------------------------------------------------------------------



 
[mcfaexecutedcwcommunitie206.jpg]
SCHEDULE 19-A TO MASTER CREDIT FACILITY AGREEMENT ADDENDA TO SCHEDULE 2 –
SUMMARY OF MASTER TERMS Replacement Reserve Waiver V. REPLACEMENT RESERVE –
DEPOSITS Reduced Monthly Replacement $0 Reserve Deposit [Remainder of Page
Intentionally Blank] Master Credit Facility Agreement Form 6102.04 [modified]
Page 1 Schedule 19-A (Addenda to Schedule 2 - 04-12 © 2012 Fannie Mae
Replacement Reserve Waiver) Cottonwood Communities



--------------------------------------------------------------------------------



 